Exhibit 10.1

 

 

CREDIT AGREEMENT

Dated as of November 3, 2006

among

WATSON PHARMACEUTICALS, INC.,

as Borrower,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York agency,

as Administrative Agent,

WACHOVIA CAPITAL MARKETS, LLC

as Syndication Agent,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION UNION BANK OF CALIFORNIA, N.A. and
SUMITOMO MITSUI BANKING CORPORATION

as Documentation Agents

Senior Credit Facility

CIBC WORLD MARKETS CORP. and WACHOVIA CAPITAL MARKETS, LLC

as Joint Bookrunners and Co-Lead Arrangers

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 



 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS

 

1.01

 

Certain Defined Terms

 

1

1.02

 

Computation of Time Periods

 

19

1.03

 

Accounting Terms

 

19

1.04

 

Calculation of Financial Covenants

 

19

1.05

 

Other Terms

 

19

 

 

 

 

 

ARTICLE II

 

AMOUNTS AND TERMS OF LOANS

 

2.01

 

Term Commitments

 

20

2.02

 

Revolving Loan Facility

 

21

2.03

 

Swing Loans

 

22

2.04

 

Letters of Credit

 

23

2.05

 

Promise to Pay; Evidence of Debt

 

28

2.06

 

Use of Proceeds of Loans

 

28

2.07

 

Authorized Officers, Employees and Administrative Agents

 

28

2.08

 

Increase in Commitments

 

29

 

 

 

 

 

ARTICLE III

 

PAYMENTS AND PREPAYMENTS

 

3.01

 

Voluntary Prepayments; Reductions in Revolving Loan Commitments

 

30

3.02

 

Mandatory Prepayments

 

31

3.03

 

Payments

 

31

3.04

 

Taxes

 

32

3.05

 

Increased Capital

 

34

3.06

 

Mitigation; Replacement of Lenders

 

35

 

 

 

 

 

ARTICLE IV

 

INTEREST AND FEES

 

4.01

 

Interest on the Loans and other Obligations

 

36

4.02

 

Special Provisions Governing Eurodollar Rate Loans

 

38

4.03

 

Fees

 

40

 

 

 

 

 

ARTICLE V

 

CONDITIONS TO LOANS

 

5.01

 

Conditions Precedent to Closing and to Initial Loans

 

41

5.02

 

Conditions Precedent to All Loans

 

44

i


--------------------------------------------------------------------------------




 

 



 

Page

 

 

 

 

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

6.01

 

Representations and Warranties of the Borrower

 

44

 

 

 

 

 

ARTICLE VII

 

REPORTING COVENANTS

 

7.01

 

Financial Statements

 

49

7.02

 

Management Reports

 

50

7.03

 

Other Financial Information

 

50

7.04

 

Defaults and Other Events

 

50

7.05

 

Lawsuits

 

50

7.06

 

ERISA Notices

 

50

7.07

 

Environmental Notices

 

51

7.08

 

FDA Notices

 

51

7.09

 

Labor Matters

 

52

7.10

 

Other Information

 

52

 

 

 

 

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

8.01

 

Existence, etc.

 

52

8.02

 

Powers; Conduct of Business

 

52

8.03

 

Compliance with Laws, etc.

 

52

8.04

 

Payment of Taxes and Claims

 

52

8.05

 

Insurance

 

53

8.06

 

Inspection of Property; Books and Records; Discussions

 

53

8.07

 

ERISA Compliance

 

53

8.08

 

Maintenance of Property

 

53

8.09

 

Maintenance of Licenses, Permits, etc.

 

53

8.10

 

Loan Party

 

53

 

 

 

 

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

9.01

 

Indebtedness

 

54

9.02

 

Sales of Assets

 

55

9.03

 

Liens

 

56

9.04

 

Investments

 

56

9.05

 

Accommodation Obligations

 

56

9.06

 

Restricted Payments

 

57

9.07

 

Change in Nature of Business

 

57

9.08

 

Transactions with Affiliates

 

57

9.09

 

Restriction on Fundamental Changes

 

57

9.10

 

Sales and Leasebacks

 

58

9.11

 

Margin Regulations

 

58

9.12

 

ERISA

 

58

9.13

 

Capital Expenditures

 

58

9.14

 

Amendment of Governing Documents

 

59

9.15

 

Environmental Liabilities

 

59

 

 

 

 

 

ii


--------------------------------------------------------------------------------




 

 



 

Page

ARTICLE X

 

FINANCIAL COVENANTS

 

10.01

 

Minimum Net Worth

 

59

10.02

 

Minimum Interest Coverage Ratio

 

59

10.03

 

Maximum Leverage Ratio

 

59

 

 

 

 

 

ARTICLE XI

 

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

11.01

 

Events of Default

 

59

11.02

 

Rights and Remedies

 

61

 

 

 

 

 

ARTICLE XII

 

THE ADMINISTRATIVE AGENT

 

12.01

 

Appointment

 

62

12.02

 

Nature of Duties

 

62

12.03

 

Rights, Exculpation, etc.

 

63

12.04

 

Reliance

 

63

12.05

 

Indemnification

 

64

12.06

 

The Administrative Agent Individually

 

64

12.07

 

Successor Administrative Agents

 

64

12.08

 

Relations Among Lenders

 

64

12.09

 

Concerning the Loan Documents

 

65

12.10

 

Other Agents

 

65

 

 

 

 

 

ARTICLE XIII

 

MISCELLANEOUS

 

13.01

 

Assignments and Participations

 

65

13.02

 

Relations Among Lenders

 

67

13.03

 

Replacement of Lender

 

67

13.04

 

Expenses

 

67

13.05

 

Indemnity

 

68

13.06

 

Change in Accounting Principles

 

68

13.07

 

Setoff

 

69

13.08

 

Ratable Sharing

 

69

13.09

 

Amendments and Waivers

 

69

13.10

 

Notices

 

70

13.11

 

Survival of Warranties and Agreements

 

71

13.12

 

Failure or Indulgence Not Waiver; Remedies Cumulative

 

71

13.13

 

Marshalling; Payments Set Aside

 

71

13.14

 

Independence of Covenants

 

71

13.15

 

Severability

 

71

13.16

 

Headings

 

71

13.17

 

Governing Law

 

71

13.18

 

Limitation of Liability

 

71

13.19

 

Successors and Assigns

 

71

13.20

 

Certain Consents and Waivers

 

72

13.21

 

Counterparts; Effectiveness; Inconsistencies

 

73

iii


--------------------------------------------------------------------------------




 

 



 

Page

 

 

 

 

 

13.22

 

Entire Agreement

 

73

13.23

 

Confidentiality

 

73

13.24

 

Patriot Act Information

 

73

 

ANNEXES

Annex I

 

—

 

Addresses for Notices

Annex II

 

—

 

Pricing Grid

Annex III

 

—

 

EBITDA Table

Annex IV

 

—

 

Schedule of Guarantors

 

EXHIBITS

Exhibit A

 

—

 

Form of Assignment and Acceptance

Exhibit B-1

 

—

 

Form of Term Loan Note

Exhibit B-2

 

—

 

Form of Revolving Loan Note

Exhibit B-3

 

—

 

Form of Swing Loan Note

Exhibit C

 

—

 

Form of Notice of Borrowing

Exhibit D

 

—

 

Form of Notice of Continuation/Conversion

Exhibit E

 

—

 

Form of Notice of Prepayment

Exhibit F

 

—

 

List of Closing Documents

Exhibit G

 

—

 

Form of Officer’s Certificate

Exhibit H

 

—

 

Form of Compliance Certificate

Exhibit I

 

—

 

Form of Lender Addendum

 Exhibit J

 

—

 

Form of Acknowledgement of New Loan Party

 Exhibit K

 

—

 

Form of Letter of Credit Application

 Exhibit L

 

—

 

Form of Guaranty

 

iv


--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

This CREDIT AGREEMENT dated as of November 3, 2006 (as amended, supplemented or
modified from time to time, this “Agreement”) is entered into among WATSON
PHARMACEUTICALS, INC., a Nevada Corporation (the “Borrower”), the financial
institutions from time to time party hereto, whether by execution of this
Agreement, a Lender Addendum or an Assignment and Acceptance (the “Lenders”),
CANADIAN IMPERIAL BANK OF COMMERCE, acting through its New York agency,
(“CIBC”), in its capacity as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), WACHOVIA CAPITAL MARKETS, LLC, as
syndication agent for the Lenders (in such capacity, the “Syndication Agent”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, UNION BANK OF CALIFORNIA, N.A. and
SUMITOMO MITSUI BANKING CORPORATION, each in its capacity as documentation agent
for the Lenders (together, in such capacity, the “Documentation Agents,” and
each, a “Documentation Agent”).


ARTICLE I


DEFINITIONS

1.01         Certain Defined Terms.  The following terms used in this Agreement
shall have the following meanings, applicable both to the singular and the
plural forms of the terms defined:

“Accommodation Obligation” means any Contractual Obligation, contingent or
otherwise, of any Person with respect to any Indebtedness of another, if the
primary purpose or intent thereof by the Person incurring the Accommodation
Obligation is to provide assurance to the obligee of such Indebtedness of
another Person that such Indebtedness will be paid or discharged, or that the
holders thereof will be protected (in whole or in part) against loss in respect
thereof including, without limitation, direct and indirect guarantees,
endorsements (except for collection or deposit in the ordinary course of
business), notes co-made or discounted, recourse agreements, take-or-pay
agreements, keep-well agreements, agreements to purchase or repurchase such
Indebtedness or to provide any security therefor or to provide funds for the
payment or discharge thereof, agreements to maintain solvency, assets, level of
income, or other financial condition, and agreements to make payment other than
for value received.

“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by the Borrower’s Chief
Financial Officer and in form and substance reasonably satisfactory to the
Administrative Agent, listing any one or more accounts to which the Borrower may
from time to time request the Administrative Agent to forward the proceeds of
any Loans made hereunder.

“Acknowledgment of New Loan Party” means an instrument in the form attached
hereto as Exhibit I.

“Acquisition” means the acquisition of Andrx by the Borrower pursuant to the
Merger Agreement.

“Acquisition Documents” means the Merger Agreement and all other agreements,
instruments and documents delivered in connection with the Acquisition.

“Administrative Agent” has the meaning ascribed to such term in the preamble
hereto.

“Administrative Agent’s Account” means the Administrative Agent’s account,
maintained at the bank of New York, specified in writing to the Borrower and the
Lenders, or such other account as the Administrative Agent may from time to time
specify in writing to the Borrower and the Lenders.

“Affiliate” means, as applied to any specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any specified Person, means the
possession, directly or indirectly, of the power to vote ten percent (10%) or
more of the Securities having voting power for the election of directors of such
specified Person or otherwise


--------------------------------------------------------------------------------


 

to direct or cause the direction of the management and policies of such
specified Person, whether through the ownership of voting Securities or by
contract or otherwise.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Documentation Agents and the Arrangers.

“Agreement” has the meaning ascribed to such term in the preamble hereto.

“Agreement Accounting Principles” means GAAP, applied in a manner consistent
with that used in preparing the financial statements referred to in Section
6.01(h).

“Andrx” means Andrx Corporation, a Delaware corporation.

“Applicable Base Rate Margin” means, as of any date, a percentage per annum
determined by reference to the Debt Rating in effect on such date determined in
accordance with the grid set forth in Annex II attached hereto.

“Applicable Eurodollar Rate Margin” means, as of any date, a percentage per
annum determined by reference to the Debt Rating in effect on such date
determined in accordance with the grid set forth in Annex II attached hereto.

“Applicable Fee” means, a percentage determined by reference to the Debt Rating
in effect on such date determined in accordance with the pricing grid set forth
in Annex II attached hereto.

“Applicable Lending Office” means, with respect to a particular Lender, its
Eurodollar Lending Office in respect of provisions relating to Eurodollar Rate
Loans and its Domestic Lending Office in respect of provisions relating to Base
Rate Loans.

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan
or Term Loan, as the case may be, the applicable percentage set forth in
Annex II under the appropriate caption.

“Approved Fund” means, with respect to any Lender, any fund that regularly
invests in bank loans, has sufficient cash to support a Loan Commitment and is
managed by such Lender.

“Arrangers” means CIBC World Market Corp. and Wachovia Capital Markets, LLC.

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit A attached hereto and made a part hereof delivered to the
Administrative Agent in connection with an assignment of a Lender’s interest
under this Agreement in accordance with the provisions of Section 13.01.

“Attributable Debt” means with respect to a Sale and Leaseback Transaction, at
the time of determination, the present value (discounted at the rate of interest
implicit in such transaction, determined in accordance with GAAP) of the
obligation of the lessee for net rental payments during the remaining term of
the lease included in such Sale and Leaseback Transaction (including any period
for which such lease has been extended or may, at the option of the lessor, be
extended).

“Availability” means, at any particular time, the amount by which the Maximum
Revolving Credit Amount at such time exceeds the Revolving Credit Obligations at
such time.

“Base Rate” means, on any date, a fluctuating interest rate per annum equal to
the higher of:

(a)           the rate of interest then most recently established by CIBC in New
York, New York as its prime commercial lending rate for Dollars loaned in the
United States in effect on such date; and

(b)           the Federal Funds Rate in effect on such date plus 1/2 of 1%.

2


--------------------------------------------------------------------------------


 

The Base Rate is not necessarily intended to be the lowest rate of interest
determined by CIBC in connection with the extensions of credit.

“Base Rate Loans” means all Loans which bear interest at a rate determined by
reference to the Base Rate as provided in Section 4.01(a).

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §§ 101 et
seq.), as amended from time to time, and any successor statute.

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) which is subject to Title IV of ERISA or
Section 412 of the Code in respect of which any Loan Party or any ERISA
Affiliate is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.

“Board of Directors” means the board of directors or equivalent governing body
of a Person (or the general partner of such Person, as the case may be), or any
committee thereof duly authorized to act on behalf of such board of directors or
equivalent governing body.

“Borrower” has the meaning ascribed to such term in the preamble hereto.

“Borrowing” means a borrowing consisting of Loans of the same Type made on the
same day by the Lenders.

“Business” means those businesses in which the Borrower and its Subsidiaries are
engaged on the Closing Date and businesses reasonably ancillary or related
thereto.

“Business Day” means a day, in the applicable local time, which is not a
Saturday or Sunday or a legal holiday and on which banks are not required or
permitted by law or other governmental action to close in any of (i) New York,
New York, (ii) in the case of Eurodollar Rate Loans, London, England and (iii)
in the case of Letter of Credit transactions for the Issuing Bank, the place
where its office for issuance and administration of the pertinent Letter of
Credit is located.

“Capital Expenditures” means, for any period being measured hereunder, the
aggregate of all expenditures (whether paid in cash or other assets or accrued
as a liability (but without duplication)) during such period that, in conformity
with GAAP, are required to be included in or reflected by a Loan Party’s fixed
asset account as reflected in its balance sheet; provided, however, that Capital
Expenditures shall include, whether or not such a designation would be in
conformity with GAAP, (A) that portion of Capital Leases which is capitalized on
the balance sheet of such Loan Party and incurred in such period and (B)
expenditures for Equipment which is purchased simultaneously with the trade-in
of existing Equipment owned by such Loan Party to the extent that the gross
purchase price of the purchased Equipment exceeds the fair value of the
Equipment being traded in at such time.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capital Stock” means, with respect to any Person, any capital stock of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

 “Cash Equivalents” shall mean (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year after the date of acquisition thereof;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s (or, if at any time
neither

3


--------------------------------------------------------------------------------


 

S&P nor Moody’s shall be rating such obligations, then from other nationally
recognized rating services) and not listed in Credit Watch published by S&P;
(iii) commercial paper, other than commercial paper issued by the Borrower or
any of its Affiliates, maturing no more than ninety (90) days after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 or P-1 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, then the highest rating from other
nationally recognized rating services) (iv) domestic and eurodollar certificates
of deposit or time deposits or bankers’ acceptances maturing within ninety (90)
days after the date of acquisition thereof issued by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia or European Economic Community or Canada having
combined capital and surplus of not less than $250,000,000; (v) bankers’
acceptances maturing no more than ninety (90) days after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 or P-1
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligation, then the highest rating from other nationally recognized
rating services); (vi) corporate securities maturing no more than one (1) year
after the date of acquisition thereof and, at the time of acquisition, having
one of the two highest ratings obtainable from either S&P of Moody’s (or, if at
any time neither S&P nor Moody’s shall be rating such obligations, then one of
the two highest ratings from other nationally recognized rating services); (vii)
repurchase agreements with respect to United States government securities, with
contract periods not to exceed thirty (30) days; and (viii) money market mutual
funds that invest primarily in the instruments set forth in the foregoing
clauses of this definition.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., any amendments thereto, any
successor statutes, and any regulations promulgated thereunder.

“Change of Control” means the occurrence of one or more of the following events:

(a)           the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act) is or becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act), directly or indirectly, of more than
35% of the total voting power of the Equity Interests of the Borrower;

(b)           any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of
the Borrower and its Subsidiaries taken as a whole to any “person” or group of
“persons” for purposes of Section 13(d) of the Securities Exchange Act (other
than to any Wholly Owned Subsidiary of the Borrower); or

(c)           the adoption of a plan of liquidation of the Borrower.

“Chief Financial Officer” means the chief financial officer, chief accounting
officer, vice president — corporate controller or vice president of finance of
the Borrower.

“Claim” means any claim or demand, by any Person, of whatsoever kind or nature
for any alleged Liabilities and Costs, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute, Permit,
ordinance or regulation, common law or otherwise.

“Closing Date” means the date on which all of the conditions precedent in
Section 5.01 (and, in the event any Loans are made on such date, Section 5.02)
have been satisfied or waived pursuant to Section 13.09.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute and any regulations or guidelines promulgated
thereunder.

“Commercial Letter of Credit” means any documentary letter of credit issued by
an Issuing Bank pursuant to Section 2.03 for the account of the Borrower or any
of its Subsidiaries, which is drawable upon presentation of documents evidencing
the sale or shipment of goods purchased by the Borrower or any of its
Subsidiaries in the ordinary course of their business.

4


--------------------------------------------------------------------------------


 

“Commission” means the Securities and Exchange Commission and any Person
succeeding to the functions thereof.

“Commitments” shall mean, with respect to any Lender, such Lender’s Revolving
Loan Commitment, Term Loan Commitment and any Commitment to make Term Loans or
Revolving Loans of a new class extended by such Lender as provided in Section
2.08.

“Compliance Certificate” has the meaning ascribed to such term in Section
7.01(c).

“Contaminant” means any waste, pollutant (as that term is defined in 42 U.S.C.
9601(33) or in 33 U.S.C. 1362(13)), hazardous substance (as that term is defined
in 42 U.S.C. 9601(14)), hazardous chemical (as that term is defined by 29 CFR
Section 1910.1200(c)), toxic substance, hazardous waste (as that term is defined
in 42 U.S.C. 6901), radioactive material, special waste, petroleum, including
crude oil or any petroleum-derived substance, waste, or breakdown or
decomposition product thereof, or any constituent of any such substance or
waste, including, but not limited to polychlorinated biphenyls, and asbestos.

“Contractual Obligation” means, as applied to any Person, any provision of any
Securities issued by that Person or any indenture, mortgage, deed of trust,
security agreement, pledge agreement, guaranty, contract, undertaking, agreement
or instrument to which that Person is a party or by which it or any of its
properties is bound, or to which it or any of its properties is subject.

 “Convertible Contingent Senior Debenture Indenture” means the Indenture, dated
March 7, 2003, between the Borrower and Wells Fargo Bank Minnesota, National
Association, as Trustee, for the issuance of the Borrower’s Convertible
Contingent Senior Debentures.

“Convertible Contingent Senior Debentures” means the 1.75% Convertible
Contingent Senior Debentures issued by the Borrower pursuant to the Convertible
Contingent Senior Debenture Indenture.

 “Customary Permitted Liens” means

(a)           Liens (other than Environmental Liens and any Lien in favor of the
PBGC) with respect to the payment of taxes, assessments or governmental charges
or claims, in all cases which are not yet due or are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained in accordance with GAAP;

(b)           statutory Liens of landlords and Liens of suppliers, vendors,
mechanics, carriers, materialmen, warehousemen or workmen and other Liens
imposed by law and created in the ordinary course of business in all cases for
amounts not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP;

(c)           Liens (other than Environmental Liens and any Lien in favor of the
PBGC) incurred or deposits made in the ordinary course of business in connection
with worker’s compensation, unemployment insurance or other types of social
security benefits or to secure the performance of bids, tenders, sales, leases,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds, in all cases for amounts not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP; and

(d)           zoning restrictions, easements, licenses, reservations, covenants,
rights-of-way, utility easements, building restrictions and other similar
charges or encumbrances or irregularities of title (including leasehold title)
on the use of real property which do not materially interfere with the ordinary
conduct of the business of the Loan Parties and which do not materially
adversely affect the value of the real property.

5


--------------------------------------------------------------------------------


 

“DEA” means the Drug Enforcement Administration.

“Debt” means, as applied to any Person at any time, all indebtedness,
obligations or other liabilities of such Person (i) for borrowed money or
evidenced by debt securities, debentures, acceptances, notes or other similar
instruments, (ii) reimbursement obligations with respect to letters of credit
issued for such Person’s account (to the extent not accounted for in clause (i)
above), (iii) to pay the deferred purchase price of property or services, except
accounts payable and accrued expenses arising in the ordinary course of
business, or (iv) in respect of Capital Leases.

“Debt Rating” means, as of any date, the rating that has been most recently
announced by S&P and Moody’s for this credit facility.  For purposes of the
foregoing, (a) if any such rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change and (b) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference herein to ratings announced by S&P or Moody’s, as the case may be,
shall refer to the then equivalent rating by S&P or Moody’s, as the case may be.

“Default” means an event which, with the giving of notice or the lapse of time,
or both, would constitute an Event of Default.

“Disclosure Letter” means the Disclosure Letter dated of even date herewith from
the Borrower to the Administrative Agent and the Lenders.

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

“Dollars” and “$” mean the lawful money of the United States.

“Domestic Lending Office” means, with respect to any Lender, such Lender’s
office, located in the United States, specified as the “Domestic Lending Office”
of such Lender on Annex I hereto or on the Assignment and Acceptance by which it
became a Lender or such other United States office of such Lender as it may from
time to time specify by written notice to the Borrower and the Administrative
Agent.

“EBITDA” means, for any Financial Covenant Period, (i) Net Income, plus the
following amounts (without duplication) to the extent deducted in calculating
such Net Income:  (A) depreciation and amortization expense (including, without
limitation, amortization of intangibles, such as goodwill and organization
costs), (B) interest expense, amortization or writeoff of Debt and discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Debt (including the Loans and Receivables Facility Financing
Costs), (C) the provision for income taxes (including federal, state, local and
foreign income taxes), (D) extraordinary or unusual losses, (E) non-cash portion
of nonrecurring losses and charges, (F) other non-operating, non-cash losses,
(G) minority interest expense in respect of equity holdings in Affiliates, (H)
any non-cash expenses relating to stock-based compensation expense and (I) any
one-time expenses, whether cash or non-cash, incurred by the Borrower or its
Subsidiaries or Andrx related to the Acquisition or anticipated at the closing
of the Acquisition, whether occurring before or after the Closing Date,
including, without limitation, severance and retention expenses; minus (ii) the
following amounts (without duplication) for such Financial Covenant Period to
the extent included in the calculation of such Net Income:  (A) the amount of
extraordinary gains, (B) interest income and (C) other non-operating, non-cash
income; each item in clauses (i) and (ii) calculated pursuant to GAAP for such
period, provided that for any Financial Covenant Period that includes fiscal
quarters ending prior to September 30, 2006, EBITDA for such fiscal quarter
shall be as set forth on Annex III attached hereto.

“Eligible Assignee” means (A) any of the following Persons that, immediately
before and after giving effect to any assignment of Loans, Term Loan Commitments
or Revolving Loan Commitments hereunder, has an unimpaired capital and surplus
of not less than $100,000,000, approved by the Administrative Agent and, unless
a Default or Event of Default has occurred and is continuing, the Borrower, each
such approval not to be unreasonably withheld or delayed:  (i) a commercial bank
organized under the laws of the United States or any state thereof; (ii) a
savings and loan association or savings bank organized under the laws of the
United States or any state thereof; (iii) a commercial bank organized under the
laws of any other country or a political subdivision thereof; provided

6


--------------------------------------------------------------------------------


 

that (x) such bank is acting through a branch or agency located in the United
States or (y) such bank is organized under the laws of a country that is a
member of the Organization for Economic Cooperation and Development or a
political subdivision of such a country; and (iv) any other entity which is an
“accredited investor” (as defined in Regulation D under the Securities Act)
which extends credit or buys loans in the ordinary course of its businesses,
including, but not limited to, insurance companies, mutual funds and lease
financing companies; (B) any Lender and (C) any Affiliate or Approved Fund of
any Lender; provided that no Affiliate of the Borrower and no member of the
pharmaceutical industry or other competitor of the Borrower or any of its
Subsidiaries shall be an Eligible Assignee.

“Environmental, Health or Safety Requirement of Law” means Requirements of Law
derived from or relating to federal, state and local laws, regulations,
ordinances or orders relating to or addressing the environment, health or
safety, including but not limited to any law, regulation, ordinance or order
relating to the use, handling, or disposal of any Contaminant, any law,
regulation, ordinance or order relating to Remedial Action, and any law,
regulation, ordinance or order relating to workplace or worker safety and
health, as such Requirements of Law are promulgated by the specifically
authorized agency responsible for administering such Requirements of Law.

“Environmental Lien” means a Lien in favor of any Governmental Authority for (i)
any liability under any applicable Environmental, Health or Safety Requirement
of Law or (ii) damages arising from, or costs incurred by such Governmental
Authority in response to, a Release or threatened Release of a Contaminant into
the indoor or outdoor environment.

“Environmental Property Transfer Act” means any applicable Requirement of Law
triggered by the transfer, sale, lease, mortgage or closure of any Property,
that conditions, restricts, prohibits or requires any notification or disclosure
for environmental reasons.

“Equipment” means a Person’s present and future (i) equipment and fixtures,
including, without limitation, machinery, manufacturing, distribution, selling,
computer system, data processing and office equipment, assembly systems, tools,
molds, dies, fixtures, appliances, furniture, furnishings, vehicles, vessels,
aircraft, aircraft engines, and trade fixtures, (ii) other tangible personal
property, and (iii) any and all accessions, parts and appurtenances attached to
any of the foregoing or used in connection therewith, and any substitutions
therefor and replacements, products and proceeds thereof.

“Equity Interests” means, with respect to any Person, any Capital Stock issued
by such Person, regardless of class or designation, any limited or general
partnership interest in such Person, or any limited liability membership
interest in such Person, regardless of designation.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

“ERISA Affiliate” means any (i) corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as any Loan Party, (ii) partnership, trade or business (whether or not
incorporated) which is under common control (within the meaning of Section
414(c) of the Code) with any Loan Party, and (iii) “affiliated service group”
(as defined in Section 414(m) of the Code).

“Eurodollar Affiliate” means, with respect to each Lender, the Affiliate of such
Lender (if any) set forth below such Lender’s name under the heading “Eurodollar
Affiliate” on Annex II hereto or on the Assignment and Acceptance by which it
became a Lender or such Affiliate of a Lender as it may from time to time
specify by written notice to the Borrower and the Administrative Agent.

“Eurodollar Interest Payment Date” means (i) with respect to any Eurodollar Rate
Loan, the last day of each Eurodollar Interest Period applicable to such Loan
and (ii) with respect to any Eurodollar Rate Loan having a Eurodollar Interest
Period of six months or longer, if applicable, each three-month anniversary of
the first day of such Eurodollar Interest Period.

“Eurodollar Interest Period” has the meaning set forth in Section 4.02(b).

7


--------------------------------------------------------------------------------


 

“Eurodollar Lending Office” means, with respect to any Lender, the office or
offices of such Lender (if any) set forth below such Lender’s name under the
heading “Eurodollar Lending Office” on Annex II hereto or on the Assignment and
Acceptance by which it became a Lender or such office or offices of such Lender
as it may from time to time specify by written notice to the Borrower and the
Administrative Agent.

“Eurodollar Rate” means, with respect to any Eurodollar Interest Period
applicable to a Borrowing of Eurodollar Rate Loans, an interest rate per annum
obtained by dividing (i) the rate per annum appearing on Telerate Page 3750 (or
any successor page) as the London interbank offered rate for deposits in U.S.
dollars at approximately 11:00 a.m. (London time) on the Interest Rate
Determination Date for such Eurodollar Interest Period for a period equal to
such Eurodollar Interest Period (provided that, if for any reason such rate is
not available, the term “Eurodollar Rate” shall mean, for any Interest Period
for all Eurodollar Rate Advances comprising part of the same Borrowing, the rate
per annum appearing on Reuters Screen LIBO Page as the London interbank offered
rate for deposits in Dollars at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, however, if more than one rate is
specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates), by (ii) a percentage equal to 100% minus the
Eurodollar Reserve Percentage.  The Eurodollar Rate shall be adjusted
automatically on and as of the effective date of any change in the Eurodollar
Reserve Percentage.

“Eurodollar Rate Loans” means those Loans outstanding which bear interest at a
rate determined by reference to the Eurodollar Rate as provided in Section
4.01(a).

“Eurodollar Reserve Percentage” means, for any day, that percentage which is in
effect on such day, as prescribed by the Federal Reserve Board for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York, New York with deposits exceeding five
billion Dollars in respect of “Eurocurrency Liabilities” (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on Eurodollar Rate Loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of any bank to United States residents).

“Event of Default” means any of the occurrences set forth in Section 11.01 after
the expiration of any applicable grace period and the giving of any applicable
notice, in each case as expressly provided in Section 11.01.

“Existing Letters of Credit” means letter of credit No. SM209393, issued by
Wachovia for the account of the Borrower, in favor of certain beneficiaries
named therein in the face amount of $385,000; letter of credit No. SM208653,
issued by Wachovia for the account of the Borrower, in favor of certain
beneficiaries named therein in the face amount of $2,090,000; letter of credit
No. SM422382, issued by Wachovia for the account of the Borrower, in favor of
certain beneficiaries named therein in the face amount of $463,000; letter of
credit No. SM203628, issued by Wachovia for the account of the Borrower, in
favor of certain beneficiaries named therein in the face amount of $2,600,000;
and letter of credit No. SM216341, issued by Wachovia for the account of Andrx,
in favor of certain beneficiaries named therein in the face amount of $980,000.

“FDA” shall mean the Food and Drug Administration.

“FDA OAI Matter” means the Borrower’s FDA Official Action Indicated (OAI) status
and the FDA inspections relating to the Borrower’s Davie, Florida manufacturing
facilities and matters relating thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day in New York, New York, for the next preceding Business
Day) in New York, New York by the Federal Reserve Bank of New York, or if such
rate is not so published for any day which is a Business Day in New York, New
York, the average of the quotations for such day on such transactions received
by the Administrative Agent from three federal funds brokers of recognized
standing selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any Governmental Authority succeeding to its functions.

“Fee Letter” means the fee letter dated July 6, 2006 by and among CIBC, CIBC
World Markets Corp., Wachovia Bank, National Association, Wachovia Capital
Markets, LLC and the Borrower, as such agreement may be further amended,
supplemented or otherwise modified from time to time.

 

8


--------------------------------------------------------------------------------


 

“Final Maturity Date” shall mean the latest of the Revolving Loan Maturity Date,
the Term Loan Maturity Date and any Incremental Term Loan Maturity Date
applicable to existing Incremental Term Loans, as of any date of determination.

“Financial Covenant Period” means, in determining compliance with the financial
covenants hereunder, with respect to each fiscal quarter, the financial
information for the immediately preceding four fiscal quarters ending on the
last day of such fiscal quarter.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

“Forfeiture Proceeding” means any action, proceeding or investigation affecting
any of the Loan Parties before any court, governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, or the receipt of
notice by any such party that any of them is a suspect in or a target of any
governmental inquiry or investigation, which may result in an indictment of any
of them or the seizure or forfeiture of any of their property.

“Funded Debt” means, as to any Person, without duplication:  (a) all
Indebtedness of such Person for borrowed money, all Receivables Facility
Attributed Indebtedness, and Indebtedness which has been incurred in connection
with the acquisition of assets (excluding letters of credit and bankers’
acceptances) and (b) all capital lease obligations (including synthetic lease
obligations) of such Person.

“Funding Date” means the date of the funding of a Loan.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the Financial Accounting Standards Board or
in such other statements by such other entity as may be in general use by
significant segments of the accounting profession as in effect from time to
time.

“Governing Documents” means, (a) with respect to any corporation, (i) the
articles/certificate of incorporation (or the equivalent organizational
documents) of such corporation, (ii) the by-laws (or the equivalent governing
documents) of the corporation and (iii) any document setting forth the
designation, amount and/or relative rights, limitations and preferences of any
class or series of such corporation’s Capital Stock; (b) with respect to any
general partnership, (i) the partnership agreement (or the equivalent
organizational documents) of such partnership and (ii) any document setting
forth the designation, amount and/or relative rights, limitations and
preferences of any of the partnership interests; (c) with respect to any limited
partnership, (i) the partnership agreement (or the equivalent organizational
documents) of such partnership, (ii) a certificate of limited partnership (or
the equivalent organizational documents) and (iii) any document setting forth
the designation, amount and/or relative rights, limitations and preferences of
any of the partnership interests; and (d) with respect to any limited liability
company, (i) the certificate of limited liability (or equivalent filings) of
such limited liability company, (ii) the operating agreement (or the equivalent
organizational documents) of such limited liability company, and (iii) any
document setting forth the designation, amount and/or relative rights,
limitations and preferences of any of such company’s membership interests.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Guaranties” means, collectively, the Guaranties, substantially in the form of
the Guaranties referred to in the List of Closing Documents, now or hereafter
executed by the Guarantors in favor of the Administrative Agent and the Lenders,
as such Guaranties may be amended, supplemented or otherwise modified from time
to time.

“Guarantors” means, collectively, (i) each domestic Subsidiary that, as of the
Closing Date, accounts for at least 5% of the Borrower’s EBITDA on a
consolidated basis (calculated at the end of the Fiscal Year ended December 31,
2005), provided that domestic Subsidiaries that account for less than 5% of such
EBITDA shall be included as well to the extent necessary such that the aggregate
EBITDA of the Borrower and the Guarantors do not constitute less than

9


--------------------------------------------------------------------------------




 

90% of the aggregate EBITDA of the Borrower and its domestic Subsidiaries
(calculated at the end of the Fiscal Year ended December 31, 2005) and (ii) each
domestic Subsidiary that executes a Guaranty and an Acknowledgment of New Loan
Party from time to time hereafter in accordance with Section 8.10.

“Holder” means any Person entitled to enforce any of the Obligations, whether or
not such Person holds any evidence of Indebtedness, including, without
limitation, the Administrative Agent and each Lender.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.08(a).

“Increase Joinder” shall have the meaning assigned to such term in Section
2.08(c).

“Incremental Term Loan” shall have the meaning assigned to such term in Section
2.08(c).

“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.08(a).

“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.08(c).

“Indebtedness” means, as applied to any Person at any time and without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (i) for borrowed money or evidenced by debt securities, debentures,
acceptances, notes or other similar instruments, and any accrued interest, fees
and charges relating thereto, (ii) with respect to letters of credit issued for
such Person’s account, (iii) to pay the deferred purchase price of property or
services, except accounts payable and accrued expenses arising in the ordinary
course of business, (iv) in respect of Capital Leases or (v) which are
Accommodation Obligations of the type referred to in clauses (i) through (iv)
above; (b) all indebtedness, obligations or other liabilities of such Person or
others secured by a Lien (other than a Customary Permitted Lien) on any property
of such Person, whether or not such indebtedness, obligations or liabilities are
assumed by such Person (but only to the extent of the fair market value of such
property in the case of indebtedness, obligations or liabilities that are not
assumed by such Person), all as of such time; (c) all indebtedness, obligations
or other liabilities of such Person in respect of Interest Rate Contracts and
foreign exchange contracts, net of liabilities owed to such Person by the
counterparties thereon; (d) all preferred stock subject (upon the occurrence of
any contingency or otherwise) to mandatory redemption at any time prior to the
later of the 91st day following the Term Loan Maturity date or the 91st day
following the Revolving Loan Maturity Date; (e) all Receivables Facility
Attributed Indebtedness; and (f) all contingent Contractual Obligations with
respect to any of the foregoing.  For the avoidance of doubt, Indebtedness shall
not include any guarantees that are not for other Indebtedness, including,
without limitation, performance guarantees.

“Indemnified Matters” has the meaning ascribed to such term in Section 13.05.

“Indemnitees” has the meaning ascribed to such term in Section 13.05.

“Interest Coverage Ratio” means, with respect to any Financial Covenant Period,
the ratio of (i) EBITDA for such period to (ii) Interest Expense for such
period.

“Interest Expense” means, for any period being measured hereunder, total
interest expense for such period, whether paid or accrued (including the
interest component of Capital Leases and Receivables Facility Financing Costs)
of the Borrower and its Subsidiaries on a consolidated basis, as determined in
conformity with GAAP, provided that for any prior measurement period that
includes quarters ending prior to the Closing Date, Interest Expense shall
include interest expense on Funded Debt on an annualized basis.

“Interest Rate Contracts” means interest rate exchange, swap, collar, cap,
hedging or similar agreements.

“Interest Rate Determination Date” has the meaning ascribed to such term in
Section 4.02(c).

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of all
or substantially all of the assets of a business conducted by another Person,
and (iii) any direct or indirect loan, advance

10


--------------------------------------------------------------------------------




 

(other than prepaid expenses, accounts receivable, advances to employees and
similar items made or incurred in the ordinary course of business) or capital
contribution by that Person to any other Person, including all Indebtedness to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business.  The amount of any Investment shall be the
original cost of such Investment, plus the cost of all additions thereto less
the amount of any return of capital or principal to the extent such return is in
cash with respect to such Investment without any adjustments for increases or
decreases in value or write-ups, write-downs or write-offs with respect to such
Investment.

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

“Issue” means, with respect to any Letter of Credit, either issue, or extend the
expiry of, or renew, or increase the amount of, such Letter of Credit, and the
term “Issued” or “Issuance” shall have a corresponding meaning.

“Issuing Bank” means Wachovia Bank, National Association, in its capacity as
issuer of Letters of Credit and any successor or assignee thereof in such
capacity, or CIBC in its capacity as issuer of Standby Letters of Credit and any
successor or assignee thereof in such capacity.

“Lender” has the meaning ascribed to such term in the preamble hereto.

“Lender Addendum” means with respect to any Lender on the Closing Date, a lender
addendum in the form of Exhibit I, to be executed and delivered by such Lender
on the Closing Date.

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit.

“Letter of Credit Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate principal amount of all Reimbursement Obligations outstanding at such
time.  The Letter of Credit Exposure of any Revolving Lender at any time shall
mean its Pro Rata Share of the aggregate Letter of Credit Exposure at such time.

“Letter of Credit Fee” means the fees described in Section 4.03(b).

“Letter of Credit Obligations” means, at any particular time, the sum of (i) all
outstanding Reimbursement Obligations, plus (ii) the aggregate undrawn face
amount of all outstanding Letters of Credit.

“Letter of Credit Reimbursement Agreement” means, with respect to a Letter of
Credit, such form of application therefor and form of reimbursement agreement
therefor (whether in a single or several documents, taken together) as the
Issuing Bank from which the Letter of Credit is requested may employ in the
ordinary course of business for its own account, with such modifications thereto
as may be agreed upon by the Issuing Bank and the Borrower or the applicable
Subsidiary and as are not materially adverse (in the reasonable judgment of the
Issuing Bank) to the interests of the Lenders; provided, however, in the event
of any conflict between the terms hereof and of any Letter of Credit
Reimbursement Agreement, the terms hereof shall control.

“Leverage Ratio” means, for any Financial Covenant Period, the ratio of (i) the
outstanding principal amount of Funded Debt for the Borrower and its
Subsidiaries at the end of such period, to (ii) EBITDA for such period.

“Liabilities and Costs” means all liabilities, obligations, responsibilities,
losses, damages, personal injury, death costs, punitive damages, economic
damages, consequential damages, treble damages, intentional, willful or wanton
injury, damage or threat to the environment, natural resources or public health
or welfare, costs and expenses (including, without limitation, attorney, expert
and consulting fees and costs of investigation, feasibility studies or Remedial
Action), fines, penalties and monetary sanctions, interest, direct or indirect,
known or unknown, absolute or contingent, past, present or future.

11


--------------------------------------------------------------------------------




 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale agreement, deposit arrangement, security interest, encumbrance,
lien (statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever in respect of any
property of a Person, whether granted voluntarily or imposed by law, and
includes the interest of a lessor under a Capital Lease or under any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement or similar notice (other than a financing
statement filed by a “true” lessor pursuant to § 9-505 of the Uniform Commercial
Code), naming the owner of such property as debtor, under the Uniform Commercial
Code or other comparable law of any jurisdiction.

“List of Closing Documents” shall mean the List of Closing Documents attached
hereto and made a part hereof as Exhibit F.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the
Guaranties, the Letter of Credit Reimbursement Agreements and all other
instruments, agreements and written Contractual Obligations between any Loan
Party and the Administrative Agent, the Issuing Bank or any Lender delivered to
either the Administrative Agent, the Issuing Bank or such Lender pursuant to or
in connection with the transactions contemplated hereby, in each case currently
existing or hereafter entered into and as further amended, supplemented or
otherwise modified from time to time, but specifically excluding any Interest
Rate Contracts or foreign exchange contracts to which any Lender or any
Affiliate of a Lender is a party.

“Loan Party” means the Borrower and each of the Guarantors.

“Loans” means all Term Loans, Revolving Loans and Swing Loans.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Material Adverse Effect” means (i) a material adverse effect upon the condition
(financial or otherwise), operations, assets, business or properties of the
Borrower and its Subsidiaries, taken as a whole, (ii) a material adverse effect
on the ability of the Loan Parties to perform their respective payment
obligations under the Loan Documents, or (iii) a material adverse effect on the
ability of the Lenders or the Administrative Agent to enforce the Loan Documents
other than as a result of any action on the part of the Administrative Agent or
any Lender.

“Material Guarantor” means any Guarantor that accounts for at least 15% of the
Borrower’s EBITDA on a consolidated basis, as determined at the end of the
immediately preceding Fiscal Year.

“Maximum Revolving Credit Amount” means, at any particular time, the Revolving
Loan Commitments at such time.

“Merger Agreement” means the agreement and plan of merger dated March 12, 2006,
as amended on July 7, 2006, by and among Andrx, the Borrower and Water Delaware,
Inc., and all related schedules and exhibits.

“Moody’s” means Moody’s Investors Services, Inc.

“Multiemployer Plan” means an employee benefit plan as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by either the Borrower or any ERISA Affiliate.

“Net Income” means, for any period being measured hereunder, the net earnings
(or loss) after taxes of the Borrower and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period determined in
conformity with GAAP.

“Net Worth” means, as at any time of determination, the total assets of the
Borrower and its Subsidiaries on a consolidated basis less total liabilities of
the Borrower and its Subsidiaries on a consolidated basis, each determined in
accordance with GAAP.

12


--------------------------------------------------------------------------------




 

“Notes” means any notes evidencing the Term Loans, Revolving Loan Notes or Swing
Loan Notes issued pursuant to this Agreement, if any, substantially in the form
of Exhibit B-1, B-2 or B-3.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C
attached hereto and made a part hereof.

“Notice of Continuation/Conversion” means a notice substantially in the form of
Exhibit D attached hereto and made a part hereof.

“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing by any Loan Party to any of the Agents, the Issuing
Bank, any Lender, any Affiliate of any of the Agents, the Issuing Bank or any
Lender, or any Person entitled to indemnification pursuant to Section 13.05 of
this Agreement, of any kind or nature, present or future, whether or not
evidenced by any note, guaranty or other instrument, whether arising by reason
of an extension of credit, opening or amendment of a Letter of Credit or payment
of a draft drawn thereunder, arising under this Agreement, the Notes or any
other Loan Document, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired, and including all obligations of any
Loan Party under or in connection with any Interest Rate Contract or foreign
exchange contract with any Lender or Affiliate of any Lender.  The term
“Obligations” includes, without limitation, all interest, charges, expenses,
fees, attorneys’ fees and disbursements and any other sum chargeable to the Loan
Parties under this Agreement, the Notes or any other Loan Document or any
Interest Rate Contract or foreign exchange contract with any Lender or Affiliate
of any Lender.

“Officer’s Certificate” means, with respect to any Person, a certificate
executed on behalf of such Person by (i) the chairman or vice-chairman of such
Person’s Board of Directors or (ii) such Person’s president, any of its
vice-presidents, its chief financial officer, chief accounting officer, vice
president of finance or its treasurer.

“Originators” means the Borrower and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents, as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.

“Other Taxes” has the meaning ascribed to such term in Section 3.04(b).

“Patriot Act” has the meaning ascribed to such term in Section 13.24.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to the functions thereof.

“Permits” means any permit, approval, authorization, license, variance, or
permission required from a Governmental Authority under an applicable
Requirement of Law.

“Permitted Existing Indebtedness” means the Indebtedness identified as such in
Section 1.01(A) of the Disclosure Letter.

“Permitted Existing Liens” means the Liens on assets of any Loan Party
identified as such in Section 1.01(B) of the Disclosure Letter.

“Permitted Receivables Transfer” means (i) a sale or other transfer by an
Originator to a SPV or any other Person of Receivables and Related Security for
fair market value and without recourse (except for limited recourse typical of
such structured finance transactions), and/or (ii) a sale or other transfer by
an Originator or a SPV to (a) purchasers of or other investors in such
Receivables and Related Security or (b) any other Person (including a SPV) in a
transaction in which purchasers or other investors purchase or are otherwise
transferred such Receivables and Related Security, in each case pursuant to and
in accordance with the terms of the Receivables Purchase Documents.

13


--------------------------------------------------------------------------------




 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, joint venture, association, company, trust,
bank, trust company, land trust, business trust, limited liability company or
other organization, whether or not a legal entity, and any Governmental
Authority.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA (other
than a Multiemployer Plan) in respect of which the Borrower or any ERISA
Affiliate is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.

“Post-Increase Revolving Lenders” shall have the meaning assigned to such term
in Section 2.08(d).

“Pre-Increase Revolving Lenders” shall have the meaning assigned to such term in
Section 2.08(d).

“Pro Forma Basis” means, for purposes of calculating compliance with each of the
applicable financial covenants set forth in Article X to give effect to a
transaction or proposed transaction, that such transaction or proposed
transaction shall be deemed to have occurred as of the first day of the
Financial Covenant Period ended as of the last day of the most recently ended
fiscal quarter preceding the date of determination for which the Administrative
Agent and the Lenders have received certified financial statements and a
Compliance Certificate pursuant to Section 7.1.  As used in this definition,
“transaction” means (i) any acquisition of a product, business line or division,
all or substantially all of the assets of a business or of another Person, or
all of the equity interests of another Person, (ii) any disposition of a
product, business line or division, all or substantially all of the assets of a
business, or all of the equity interests of a Subsidiary, and (iii) any
repurchase, redemption, retirement or other acquisition by the Borrower of its
common stock under Section 9.06.  In connection with any calculation of the
applicable financial covenants set forth in Article X, upon giving effect to a
transaction on a Pro Forma Basis:

(a)           for purposes of any such calculation in respect of an acquisition
or any Restricted Payment, any Indebtedness incurred or assumed by any Loan
Party (including the Person acquired, if applicable) in connection with such
acquisition or Restricted Payment (x) shall be deemed to have been incurred as
of the first day of the applicable Financial Covenant Period and (y) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable Financial Covenant Period for purposes of this
definition, determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as of the relevant date of determination;

(b)           for purposes of any such calculation in respect of an acquisition,
(1) income statement items (whether positive or negative) attributable to the
Person or property acquired shall be included beginning as of the first day of
the applicable Financial Covenant Period and (2) pro forma adjustments may be
included to the extent that such adjustments would give effect to events that
are (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Loan Parties and (z) factually supportable;

(c)           for purposes of any such calculation in respect of a disposition,
(1) any Indebtedness that is retired in connection with such disposition shall
be excluded and deemed to have been retired as of the first day of the
applicable Financial Covenant Period and (2) income statement items (whether
positive or negative) attributable to the Person or property disposed of shall
be excluded; and

(d)           for purposes of any such calculation in respect of making Loans on
the Closing Date, any Indebtedness that is retired in connection with the
Refinancing shall be excluded and deemed to have been retired, and Loans made on
the Closing Date shall be deemed to have been made, as of the first day of the
applicable Financial Covenant Period.

“Pro Rata Share” means, as the case may be, (i) with respect to any Lender of
Revolving Loans, the percentage obtained by dividing such Lender’s Revolving
Loan Commitment (or, if after the Revolving Loan Commitment Termination Date,
the outstanding balance of such Lender’s Revolving Loans and such Lender’s
participation percentages in outstanding Swing Loans and Letter of Credit
Obligations) by the aggregate amount of all Lenders’ Revolving Loan Commitments
(or, if after the Revolving Loan Commitment Termination Date, the outstanding
balance of all Revolving Loans, Swing Loans and Letter of Credit Obligations) or
(ii) with respect to any Term

14


--------------------------------------------------------------------------------




 

Lender, the percentage obtained by dividing such Term Lender’s Term Loan
Commitment by the aggregate amount of all Term Lenders’ Term Loan Commitments.

“Process Agent” has the meaning ascribed to such term in Section 13.20(a).

“Property” means any and all interests in any kind of property or asset, whether
real, personal or mixed, whether tangible or intangible.

“RCRA” means the Resource Conservation and Recovery Act of 1986, 42 U.S.C.
§§ 6901 et seq., any amendments thereto, any successor statutes, and any
regulations promulgated thereunder.

“Receivable(s)” means and includes all of applicable Originator’s or SPV’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of such Originator or SPV, as
applicable, to payment for goods sold or leased or for services rendered (except
those evidenced by instruments or chattel paper), whether or not they have been
earned by performance, and all rights in any merchandise or goods which any of
the same may represent, and all rights, title, security and guaranties with
respect to each of the foregoing, including, without limitation, any right of
stoppage in transit.

“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

“Receivables Facility Financing Costs” means such portion of the cash fees,
service charges, and other costs, as well as all collections or other amounts
retained by purchasers of receivables pursuant to a receivables purchase
facility, which are in excess of amounts paid to the Borrower and its
consolidated Subsidiaries under any receivables purchase facility for the
purchase of receivables pursuant to such facility and are the equivalent of the
interest component of the financing if the transaction were characterized as an
on-balance sheet transaction.

“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements generally consistent with terms contained in comparable
structured finance transactions pursuant to which an Originator or Originators
sell or transfer to SPVs all of their respective right, title and interest in
and to certain Receivables and Related Security for further sale or transfer to
other purchasers of or investors in such assets (and the other documents,
instruments and agreements executed in connection therewith), as any such
agreements may be amended, restated, supplemented or otherwise modified from
time to time, or any replacement or substitution therefor.

“Receivables Purchase Facility” means the securitization facility made available
to the Borrower, pursuant to which the Receivables and Related Security of the
Originators are transferred to one or more SPVs, and thereafter to certain
investors, pursuant to the terms and conditions of the Receivables Purchase
Documents.

“Refinancing” means the repayment in full and the termination of any commitment
(including the cancellation of the Borrower’s existing revolving credit facility
dated as of May 30, 2003 by and among the Borrower, the lenders party thereto
from time to time, and Wachovia Bank, National Association as administrative
agent) to make extensions of credit under all of the outstanding indebtedness
listed in Section 1.01(c) of the Disclosure Letter of the Borrower or any of its
Subsidiaries.

“Register” has the meaning ascribed to such term in Section 13.01(c).

“Regulation U” means Regulation U of the Federal Reserve Board as in effect from
time to time.

“Regulation X” means Regulation X of the Federal Reserve Board as in effect from
time to time.

15


--------------------------------------------------------------------------------




 

“Reimbursement Date” has the meaning ascribed to such term in Section
2.03(d)(i)(A).

“Reimbursement Obligations” means, as to the Borrower, the aggregate
reimbursement or repayment obligations of the Borrower with respect to amounts
drawn under Letters of Credit.

“Release” means release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment or into or out of any Property, including the movement of
Contaminants through or in the air, soil, surface water, groundwater or
Property.

“Remedial Action” means any action required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment; (ii)
prevent the Release or threat of Release or minimize the further Release of
Contaminants so they do not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment; or (iii) perform
pre-remedial studies and investigations and post-remedial monitoring and care.

“Replaced Lender” has the meaning ascribed to such term in Section 3.06.

“Replacement Effective Date” has the meaning ascribed to such term in Section
3.06.

“Replacement Event” means, with respect to any Lender, the appointment of, or
the taking of possession by, a receiver, custodian, conservator, trustee or
liquidator of such Lender, or the declaration by the appropriate regulatory
authority that such Lender is insolvent.

“Replacement Lender” means a financial institution which is an Eligible Assignee
or is otherwise reasonably acceptable to the Administrative Agent and the
Borrower and which is not a Loan Party or an Affiliate of a Loan Party.

“Reportable Event” has the meaning ascribed to such term in Section 4043 of
ERISA or regulations promulgated thereunder, other than an event which is not
subject to the thirty (30) day notice requirement of such regulations.

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act, the Securities Exchange Act, Regulations
U and X, ERISA, the Fair Labor Standards Act and any certificate of occupancy,
zoning ordinance, building, environmental or land use requirement or Permit or
environmental, labor, employment, occupational safety or healthcare law, rule or
regulation.

“Requisite Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are
greater than 50.0%.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of,
partnership interest of or other equity interest of, a Loan Party now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock or in any junior class of stock to the holders of that class, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of, partnership interest of or other equity interest of, a Loan Party now
or hereafter outstanding and (iii) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of capital stock of,
partnership interest of or other equity interest of, a Loan Party now or
hereafter outstanding.

“Restricted Payment” means any Restricted Junior Payment or Restricted Senior
Payment.

“Restricted Senior Payment” means any voluntary or optional payment or
prepayment of, and any redemption, purchase, retirement, defeasance, sinking
fund or similar payment and any claim for rescission with respect to,

16


--------------------------------------------------------------------------------




 

principal of and premium, if any, on the Convertible Contingent Senior
Debentures; provided, however, that so long as no Default exists or would result
therefrom, the term “Restricted Senior Payment” shall not include any
refinancing of the Convertible Contingent Senior Debentures that is permitted
under Section 9.01, or any payment of principal and accrued interest due on the
Convertible Contingent Senior Debentures if the holders thereof exercise their
right to require the Borrower to repurchase the securities as provided in the
Convertible Contingent Senior Debenture Indenture on or after March 15, 2010.

“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal amount of the Swing Loans at such time, plus (ii) the
outstanding principal amount of the Revolving Loans at such time, plus (iii)
Letter of Credit Obligations outstanding at such time.

“Revolving Loan” has the meaning ascribed to such term in Section 2.01(a).

“Revolving Loan Commitment” means, as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swing Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth opposite the heading “Revolving Loan Commitment” on Schedule 1
to the Lender Addendum delivered by such Lender, or, as the case may be, in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.  The
initial aggregate amount of the Revolving Loan Commitment is $500,000,000

“Revolving Loan Commitment Termination Date” means the day which is the earliest
of (A) the fifth anniversary of the Closing Date, (B) the termination of the
Revolving Loan Commitments pursuant to Section 11.02 and (C) the date of
termination in whole of the Revolving Loan Commitments pursuant to Section
3.01(b).

“Revolving Lender” shall mean a Lender with a Revolving Loan Commitment.

“Revolving Loan Maturity Date” means November 3, 2011.

“Revolving Loan Notes” has the meaning ascribed to such term in Section 2.04(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Sale and Leaseback Transaction” has the meaning ascribed to such term in
Section 9.10.

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or any certificates of interest, shares,
or participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, but shall not include any evidence of the Obligations.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

“Solvent”, when used with respect to any Person, means that at the time of
determination:

(a)           the fair market value of its assets is in excess of the total
amount of its liabilities (including, without limitation, contingent
liabilities); and

(b)           the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and

(c)           it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they
mature; and

17


--------------------------------------------------------------------------------




 

(d)           it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“Standby Letter of Credit” means any letter of credit issued by an Issuing Bank
pursuant to Section 2.03 for the account of the Borrower or any of its
Subsidiaries, which is not a Commercial Letter of Credit.

“Strategic Partner” means one or more Persons with whom a Person has any
agreement or arrangement to develop, license, manufacture, market, sell or
distribute products in lines of businesses that do not violate Section 9.07
(excluding, however, any such agreement or arrangement that would be treated
under GAAP as an acquisition of any product reasonably related to the Business
of the Borrower or its Subsidiaries).

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
Board of Directors or other persons performing similar functions are at the time
directly or indirectly owned or controlled by such Person, one or more of the
other subsidiaries of such Person or any combination thereof.  When used without
reference to a parent entity, the term “Subsidiary” shall be deemed to refer to
a Subsidiary of the Borrower.

“Swing Loan” has the meaning ascribed to such term in Section 2.03(a).

“Swing Loan Lender” means CIBC Inc. in its individual capacity.

“Swing Loan Note” has the meaning ascribed to such term in Section 2.04(b).

“Taxes” has the meaning ascribed to such term in Section 3.04(a).

“Term Lender” means each Lender that has a Term Loan Commitment or that holds a
Term Loan.

“Term Loan” means the term loan to be made to the Borrower by the Term Lenders
pursuant to Section 2.01.

“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make a portion of the Term Loan to the account of the Borrower hereunder on the
Closing Date in an aggregate principal amount not to exceed the amount set forth
opposite the heading “Term Loan Commitment” on Schedule 1 to the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as such amount
may be reduced or otherwise modified at any time or from time to time pursuant
to the terms hereof.  The initial aggregate amount of the Term Loan Commitment
on the Closing Date shall be $650,000,000.

“Term Loan Maturity Date” means November 3, 2011.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing the portion of the Term Loan made by such Lender,
substantially in the form of Exhibit B-1, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Termination Event” means (i) any Reportable Event with respect to any Benefit
Plan, (ii) the withdrawal of the Borrower or an ERISA Affiliate from a Benefit
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (iii) the occurrence of an obligation arising under
Section 4041 of ERISA of the Borrower or an ERISA Affiliate to provide affected
parties with a written notice of an intent to terminate a Benefit Plan in a
distress termination described in Section 4041(c) of ERISA, (iv) the institution
by the PBGC of proceedings to terminate any Benefit Plan, (v) any event or
condition which constitutes grounds under

18


--------------------------------------------------------------------------------




 

Section 4042 of ERISA for the appointment of a Trustee to administer a Benefit
Plan, or (vi) the partial or complete withdrawal of the Borrower or any ERISA
Affiliate from a Multiemployer Plan.

“Transactions” means, collectively, the transactions to occur on or prior to the
Closing Date pursuant to the Transaction Documents, including (a) the
consummation of the Acquisition; (b) the execution, delivery and performance of
the Loan Documents and the initial borrowings hereunder; (c) the Refinancing and
(d) the payment of all fees and expenses to be paid on or prior to the Closing
Date and owing in connection with the foregoing.

“Transaction Documents” shall mean the Acquisition Documents and the Loan
Documents.

“Type” means, with respect to any Loan, its nature as a Eurodollar Rate Loan or
a Base Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code as enacted in the
State of New York, as it may be amended from time to time.

“Voting Securities” means with respect to any Person, Securities with respect to
any class or classes of capital stock of such Person entitling the holders
thereof ordinarily to vote in the election of the members of the Board of
Directors of such Person.

 “Wholly Owned Subsidiary” means a Subsidiary of the Borrower all the Equity
Interests of which are owned by the Borrower or another Wholly Owned Subsidiary.

1.02         Computation of Time Periods.  In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.” Periods of days referred to in this Agreement shall be counted
in calendar days unless Business Days are expressly prescribed.  Any period
determined hereunder by reference to a month or months or year or years shall
end on the day in the relevant calendar month in the relevant year, if
applicable, immediately preceding the date numerically corresponding to the
first day of such period, provided that if such period commences on the last day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month during which such period is to end), such period
shall, unless otherwise expressly required by the other provisions of this
Agreement, end on the last day of the calendar month.

1.03         Accounting Terms.  For purposes of this Agreement, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP.

1.04         Calculation of Financial Covenants.  To the extent any transactions
shall have occurred that would necessitate the calculation of any financial
covenant on a Pro Forma Basis (as set forth in the definition of Pro Forma
Basis), all calculations of the financial covenant contained in Section 10.01
(Minimum Net Worth) for purposes of determining compliance with this Agreement
(other than quarterly and annual covenant compliance calculations set forth in a
Compliance Certificate delivered pursuant to Section 7.01(c)) shall be made on a
Pro Forma Basis, and all calculations of the financial covenants contained in
Sections 10.02 (Minimum Interest Coverage Ratio) and 10.03 (Maximum Leverage
Ratio) for purposes of determining compliance with this Agreement shall be made
on a Pro Forma Basis.

1.05         Other Terms.  Terms not otherwise defined herein which are defined
in, or used in, Article 9 of the Uniform Commercial Code shall have the
respective meanings assigned to such terms in Article 9 of the Uniform
Commercial Code.

 

19


--------------------------------------------------------------------------------


 


ARTICLE II


AMOUNTS AND TERMS OF LOANS

2.01         Term Commitments.


(A)           AVAILABILITY.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH
TERM LENDER WITH A TERM LOAN COMMITMENT SEVERALLY AGREES TO MAKE A TERM LOAN TO
THE BORROWER ON THE CLOSING DATE IN AN AMOUNT IN DOLLARS EQUAL TO THE AMOUNT OF
THE TERM LOAN COMMITMENT OF SUCH TERM LENDER.  THE TERM LOANS MAY FROM TIME TO
TIME BE EURODOLLAR RATE LOANS OR BASE RATE LOANS, AS DETERMINED BY THE BORROWER
AND NOTIFIED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTIONS 2.01 AND
4.01(C).


(B)           NOTICE OF BORROWING.  THE BORROWER SHALL GIVE THE ADMINISTRATIVE
AGENT IRREVOCABLE NOTICE BY DELIVERY OF A NOTICE OF BORROWING TO THE
ADMINISTRATIVE AGENT WHICH NOTICE OF BORROWING MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ONE BUSINESS DAY
PRIOR TO THE ANTICIPATED CLOSING DATE REQUESTING THAT THE TERM LENDERS MAKE THE
TERM LOANS TO BE MADE ON THE CLOSING DATE.  UPON RECEIPT OF SUCH NOTICE OF
BORROWING THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH TERM LENDER WITH A
TERM LOAN COMMITMENT THEREOF.  NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON
THE CLOSING DATE EACH TERM LENDER WITH A TERM LOAN COMMITMENT SHALL MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS
EQUAL TO THE TERM LOANS TO BE MADE BY SUCH TERM LENDER.  ON THE CLOSING DATE,
THE ADMINISTRATIVE AGENT SHALL CREDIT THE ACCOUNT OF THE BORROWER SPECIFIED BY
THE BORROWER WITH THE AGGREGATE OF THE AMOUNTS MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY THE TERM LENDERS IN IMMEDIATELY AVAILABLE FUNDS.


(C)           REPAYMENT OF TERM LOANS.  BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE LENDERS, ON THE DATES SET FORTH BELOW, OR IF ANY
SUCH DATE IS NOT A BUSINESS DAY, ON THE IMMEDIATELY PRECEDING BUSINESS DAY, A
PRINCIPAL AMOUNT OF THE TERMS LOANS EQUAL TO THE AMOUNT SET FORTH BELOW FOR SUCH
DATE, TOGETHER IN EACH CASE WITH ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL
AMOUNT TO BE PAID TO BUT EXCLUDING THE DATE OF SUCH PAYMENT.  TO THE EXTENT NOT
PREVIOUSLY PAID, ALL TERM LOANS SHALL BE DUE AND PAYABLE ON THE TERM LOAN
MATURITY DATE:

Date

 

 

 

Amount of 
Term Loans To Be Repaid

 

March 31, 2007

 

$

25,000,000

 

June 30, 2007

 

$

25,000,000

 

September 30, 2007

 

$

25,000,000

 

December 31, 2007

 

$

25,000,000

 

March 31, 2008

 

$

25,000,000

 

June 30, 2008

 

$

25,000,000

 

September 30, 2008

 

$

25,000,000

 

December 31, 2008

 

$

25,000,000

 

March 31, 2009

 

$

25,000,000

 

June 30, 2009

 

$

25,000,000

 

September 30, 2009

 

$

25,000,000

 

December 31, 2009

 

$

25,000,000

 

March 31, 2010

 

$

0

 

June 30, 2010

 

$

0

 

September 30, 2010

 

$

0

 

December 31, 2010

 

$

0

 

March 31, 2011

 

$

25,000,000

 

June 30, 2011

 

$

25,000,000

 

September 30, 2011

 

$

25,000,000

 

Term Loan Maturity Date

 

All outstanding Term Loans

 

 

20


--------------------------------------------------------------------------------




 

2.02         Revolving Loan Facility.


(A)           AVAILABILITY.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN
THIS AGREEMENT, EACH LENDER HEREBY SEVERALLY AGREES TO MAKE REVOLVING LOANS
(EACH INDIVIDUALLY, A “REVOLVING LOAN” AND, COLLECTIVELY, THE “REVOLVING LOANS”)
TO THE BORROWER FROM TIME TO TIME DURING THE PERIOD FROM THE CLOSING DATE TO THE
BUSINESS DAY IMMEDIATELY PRECEDING THE REVOLVING LOAN COMMITMENT TERMINATION
DATE, IN AN AMOUNT NOT TO EXCEED SUCH LENDER’S PRO RATA SHARE OF THE
AVAILABILITY AT SUCH TIME.  EACH BORROWING OF BASE RATE LOANS OR EURODOLLAR RATE
LOANS SHALL BE FOR A MINIMUM AMOUNT OF $5,000,000 AND IN INTEGRAL MULTIPLES OF
$1,000,000 IN EXCESS OF THAT AMOUNT.  ALL REVOLVING LOANS COMPRISING THE SAME
BORROWING UNDER THIS AGREEMENT SHALL BE MADE BY THE LENDERS SIMULTANEOUSLY AND
PROPORTIONATELY TO THEIR THEN RESPECTIVE REVOLVING LOAN COMMITMENTS, IT BEING
UNDERSTOOD THAT NO LENDER SHALL BE RESPONSIBLE FOR ANY FAILURE BY ANY OTHER
LENDER TO PERFORM ITS OBLIGATION TO MAKE A REVOLVING LOAN HEREUNDER NOR SHALL
THE REVOLVING LOAN COMMITMENT OF ANY LENDER BE INCREASED OR DECREASED AS A
RESULT OF ANY SUCH FAILURE.  SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, THE
BORROWER MAY REPAY ANY OUTSTANDING REVOLVING LOAN MADE TO IT ON ANY DAY WHICH IS
A BUSINESS DAY AND ANY AMOUNTS SO REPAID MAY BE REBORROWED IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 2.02(A).


(B)           NOTICE OF BORROWING.  WHEN THE BORROWER DESIRES TO BORROW UNDER
THIS SECTION 2.02, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
NOTICE OF BORROWING, SIGNED BY IT, NO LATER THAN 12:00 P.M. (NEW YORK CITY TIME)
(I) ON THE PROPOSED FUNDING DATE, IN THE CASE OF A BORROWING OF BASE RATE LOANS,
AND (II) AT LEAST THREE (3) BUSINESS DAYS IN ADVANCE OF THE PROPOSED FUNDING
DATE, IN THE CASE OF A BORROWING OF EURODOLLAR RATE LOANS; SUCH NOTICE OF
BORROWING SHALL SPECIFY (I) THE PROPOSED FUNDING DATE (WHICH SHALL BE A BUSINESS
DAY), (II) THE AMOUNT OF THE PROPOSED BORROWING, (III) WHETHER THE PROPOSED
BORROWING WILL BE OF BASE RATE LOANS OR EURODOLLAR RATE LOANS, AND (IV) IN THE
CASE OF EURODOLLAR RATE LOANS, THE REQUESTED EURODOLLAR INTEREST PERIOD.  ANY
NOTICE OF BORROWING GIVEN PURSUANT TO THIS SECTION 2.02(B) SHALL BE IRREVOCABLE.


(C)           MAKING OF REVOLVING LOANS.

(i)      Promptly after receipt of a Notice of Borrowing under Section 2.02(b),
the Administrative Agent shall notify each Lender by facsimile, or other similar
form of transmission, of the proposed Borrowing.  Each Lender shall deposit an
amount equal to its Pro Rata Share of the amount requested by the Borrower to be
made as Revolving Loans in the Administrative Agent’s Account at its office in
New York, New York, in immediately available funds, not later than 2:00 p.m.
(New York City time) on any Funding Date applicable thereto.  Subject to the
fulfillment of the conditions precedent set forth in Section 5.02 (and, in the
event of the initial Borrowing under this Agreement, Section 5.01), the
Administrative Agent shall make the proceeds of such amounts received by it
available to the Borrower at the Administrative Agent’s office in New York, New
York on such Funding Date (or on the date received if later than such Funding
Date).  The failure of any Lender to deposit the amount described above with the
Administrative Agent on the applicable Funding Date shall not relieve any other
Lender of its obligations hereunder to make its Revolving Loan on such Funding
Date.

(ii)     Unless the Administrative Agent shall have been notified by any Lender
no later than 2:00 p.m. (New York City time) on the applicable Funding Date in
respect of any Borrowing of Revolving Loans that such Lender does not intend to
fund its Revolving Loan requested to be made on such Funding Date, the
Administrative Agent may assume that such Lender has funded its Revolving Loan
and is depositing the proceeds thereof with the Administrative Agent on the
Funding Date, and the Administrative Agent in its sole discretion may, but shall
not be obligated to, disburse a corresponding amount to the Borrower on the
Funding Date.  If the Revolving Loan proceeds corresponding to that amount are
advanced to the Borrower by the Administrative Agent but are not in fact
deposited with the Administrative Agent by such Lender on or prior to the
applicable Funding Date, such Lender agrees to pay, and in addition the Borrower
agrees to repay, to the Administrative Agent forthwith on demand such
corresponding amount, together with interest thereon, for each day from the date
such amount is disbursed to or for the benefit of the Borrower until the date
such amount is paid or repaid to the Administrative Agent, (A) in the case of
the Borrower, at the interest rate applicable to such Borrowing and (B) in the
case of such Lender, at the Federal Funds rate for the first three Business
Days, and thereafter at the interest rate applicable to such Borrowing.  If such
Lender shall pay to the Administrative Agent the corresponding amount, the
amount so paid shall constitute such Lender’s Revolving Loan, and if both such
Lender and the Borrower shall pay and repay such corresponding amount, the
Administrative Agent shall promptly pay to the Borrower such corresponding
amount plus any administrative

21


--------------------------------------------------------------------------------




 

costs.  This Section 2.02(c)(ii) does not relieve any Lender of its obligation
to make its Revolving Loan on any Funding Date; nor does this Section
2.02(c)(ii) relieve the Borrower of its obligation to pay or repay any Lender
funding its Revolving Loan pursuant to this Section 2.02(c)(ii) interest on such
Revolving Loan from such Funding Date until the date on which such Revolving
Loan is repaid in full.


(D)           REPAYMENT OF REVOLVING LOANS.  THE REVOLVING LOAN COMMITMENTS
SHALL TERMINATE, AND ALL OUTSTANDING REVOLVING LOANS SHALL BE PAID IN FULL, ON
THE REVOLVING LOAN COMMITMENT TERMINATION DATE.

2.03         Swing Loans.


(A)           SWING LOANS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWING LOAN LENDER MAY, IN ITS SOLE DISCRETION, MAKE LOANS (THE
“SWING LOANS”) TO THE BORROWER, FROM TIME TO TIME AFTER THE CLOSING DATE AND
PRIOR TO THE REVOLVING LOAN COMMITMENT TERMINATION DATE, UP TO AN AGGREGATE
PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING WHICH SHALL NOT EXCEED AN AMOUNT
EQUAL TO $5,000,000.  THE SWING LOAN LENDER SHALL HAVE NO DUTY TO MAKE OR TO
CONTINUE TO MAKE SWING LOANS.  ALL SWING LOANS SHALL BE PAYABLE ON DEMAND WITH
ACCRUED INTEREST THEREON AND SHALL OTHERWISE BE SUBJECT TO ALL THE TERMS AND
CONDITIONS APPLICABLE TO REVOLVING LOANS, EXCEPT THAT (X) SWING LOANS SHALL HAVE
A MINIMUM AMOUNT REQUIREMENT OF $100,000 AND MUST BE IN MULTIPLES OF $50,000 AND
(Y) ALL INTEREST ON THE SWING LOANS MADE BY THE SWING LOAN LENDER SHALL BE
PAYABLE TO THE SWING LOAN LENDER SOLELY FOR ITS OWN ACCOUNT.  THE SWING LOAN
LENDER SHALL NOT MAKE ANY SWING LOAN THAT, AFTER GIVING EFFECT THERETO, WOULD
RESULT IN THE REVOLVING CREDIT OBLIGATIONS BEING IN EXCESS OF THE MAXIMUM
REVOLVING CREDIT AMOUNT.


(B)           NOTICE OF BORROWING.  WHEN THE BORROWER DESIRES TO BORROW UNDER
THIS SECTION 2.03, IT SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN IRREVOCABLE
NOTICE OF BORROWING, SIGNED BY IT, NO LATER THAN 1:00 P.M. (NEW YORK CITY TIME)
ON THE DAY OF THE PROPOSED BORROWING OF A SWING LOAN.  SUCH NOTICE OF BORROWING
SHALL SPECIFY (I) THE DATE OF THE PROPOSED BORROWING (WHICH SHALL BE A BUSINESS
DAY), (II) THE AMOUNT OF THE PROPOSED BORROWING AND (III) INSTRUCTIONS FOR THE
DISBURSEMENT OF THE PROCEEDS OF THE PROPOSED BORROWING.  ALL SWING LOANS SHALL
BE BASE RATE LOANS.


(C)           MAKING OF SWING LOANS.  THE SWING LOAN LENDER SHALL DEPOSIT THE
AMOUNT IT INTENDS TO FUND, IF ANY, IN RESPECT OF THE SWING LOANS REQUESTED BY
THE BORROWER WITH THE ADMINISTRATIVE AGENT AT ITS OFFICE IN NEW YORK, NEW YORK
NOT LATER THAN 2:00 P.M. (NEW YORK CITY TIME) IN IMMEDIATELY AVAILABLE FUNDS ON
THE DATE OF THE PROPOSED BORROWING APPLICABLE THERETO.  THE SWING LOAN LENDER
SHALL NOT MAKE ANY SWING LOAN DURING THE PERIOD COMMENCING ON THE FIRST BUSINESS
DAY AFTER IT RECEIVES WRITTEN NOTICE FROM THE REQUISITE LENDERS THAT ONE OR MORE
OF THE CONDITIONS PRECEDENT CONTAINED IN SECTION 5.02 SHALL NOT ON SUCH DATE BE
SATISFIED, AND ENDING WHEN SUCH CONDITIONS ARE SATISFIED, AND THE SWING LOAN
LENDER SHALL NOT OTHERWISE BE REQUIRED TO DETERMINE THAT, OR TAKE NOTICE
WHETHER, THE CONDITIONS PRECEDENT SET FORTH IN SECTION 5.02 HEREOF HAVE BEEN
SATISFIED IN CONNECTION WITH THE MAKING OF ANY SWING LOAN.  SUBJECT TO THE
PRECEDING SENTENCE, THE ADMINISTRATIVE AGENT SHALL MAKE SUCH PROCEEDS AVAILABLE
TO THE BORROWER AT THE ADMINISTRATIVE AGENT’S OFFICE IN NEW YORK, NEW YORK ON
THE DATE OF THE PROPOSED BORROWING AND SHALL DISBURSE SUCH PROCEEDS TO THE
BORROWER IN ACCORDANCE WITH THE BORROWER’S DISBURSEMENT INSTRUCTIONS SET FORTH
IN THE APPLICABLE NOTICE OF BORROWING.


(D)           REPAYMENT OF SWING LOANS.  THE BORROWER SHALL REPAY THE
OUTSTANDING SWING LOANS OWING TO THE SWING LOAN LENDER (I) UPON DEMAND BY THE
SWING LOAN LENDER AND (II) ON THE REVOLVING LOAN COMMITMENT TERMINATION DATE. 
IN THE EVENT THAT THE BORROWER FAILS TO REPAY ANY SWING LOANS, TOGETHER WITH
INTEREST THEREON, AS SET FORTH IN THE FIRST SENTENCE OF THIS PARAGRAPH, THEN,
UPON THE REQUEST OF THE SWING LOAN LENDER, EACH LENDER SHALL MAKE REVOLVING
LOANS TO THE BORROWER (IRRESPECTIVE OF THE SATISFACTION OF THE CONDITIONS IN
SECTION 5.02 OR THE REQUIREMENT TO DELIVER A NOTICE OF BORROWING IN SECTION
2.01(B), WHICH CONDITIONS AND REQUIREMENT SUCH LENDERS IRREVOCABLY WAIVE) IN AN
AMOUNT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF THE AGGREGATE AMOUNT OF THE
SWING LOANS THEN OUTSTANDING (NET OF THAT PORTION OF SUCH SWING LOAN, IF ANY,
OWING TO SUCH LENDER IN ITS CAPACITY AS A SWING LOAN LENDER) AFTER GIVING EFFECT
TO ANY PREPAYMENTS AND REPAYMENTS MADE BY THE BORROWER, AND THE BORROWER HEREBY
AUTHORIZES THE ADMINISTRATIVE AGENT TO APPLY THE PROCEEDS OF SUCH REVOLVING
LOANS TO THE REPAYMENT OF SUCH SWING LOANS.  TO THE EXTENT THE ADMINISTRATIVE
AGENT RECEIVES ANY AMOUNTS IN PREPAYMENT OR REPAYMENT OF OUTSTANDING REVOLVING
LOANS PRIOR TO SUCH REQUEST, THE ADMINISTRATIVE AGENT SHALL APPLY SUCH AMOUNTS
WHEN RECEIVED TO THE REPAYMENT OF THE SWING LOANS THEN OUTSTANDING.  THE FAILURE
OF ANY LENDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PRO RATA SHARE
OF SUCH REVOLVING LOANS SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION
HEREUNDER

22


--------------------------------------------------------------------------------





 


TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH OTHER LENDER’S PRO RATA SHARE
OF SUCH REVOLVING LOANS ON THE DATE OF SUCH REQUEST.

2.04         Letters of Credit.  Subject to the terms and conditions set forth
herein, the Issuing Bank hereby agrees to Issue for the account of the Borrower
or any of its Subsidiaries one or more Letters of Credit during the period from
the Closing Date to the date which is the fifth Business Day prior to the
Revolving Loan Maturity Date, subject to the following provisions:

(a)           Types and Amounts.  The Issuing Bank shall not have any obligation
to Issue, and shall not Issue any Letter of Credit at any time:

(i)      if the aggregate Letter of Credit Obligations with respect to the
Issuing Bank, after giving effect to the Issuance of the Letter of Credit
requested hereunder, shall exceed $50,000,000 or any limit imposed by law or
regulation upon the Issuing Bank;

(ii)     if the Issuing Bank receives written notice (A) from the Administrative
Agent at or before 3:00 p.m. (New York City time) on the date of the proposed
Issuance of such Letter of Credit that immediately after giving effect to the
Issuance of such Letter of Credit, (1) the Letter of Credit Obligations at such
time would exceed $50,000,000 or (2) the Revolving Credit Obligations at such
time would exceed the Maximum Revolving Credit Amount at such time, or (B) from
the Requisite Lenders at or before 1:00 p.m. (New York City time) on the date of
the proposed Issuance of such Letter of Credit that one or more of the
conditions precedent contained in Article V, as applicable, would not on such
date be satisfied (or waived pursuant to Section 13.09), unless such conditions
are thereafter satisfied or waived and written notice of such satisfaction or
waiver is given to the Issuing Bank by the Administrative Agent (and the Issuing
Bank shall not otherwise be required to determine that, or take notice whether,
the conditions precedent set forth in Article V, as applicable, have been
satisfied or waived); or

(iii)    if the Letter of Credit requested would have an expiration date later
than the earlier of (A) the date which occurs one year following the date of
Issuance with respect to a Commercial Letter of Credit or the date which occurs
one year following the date of Issuance with respect to a Standby Letter of
Credit or (B) five Business Days immediately preceding the Revolving Loan
Maturity Date; provided that any Letter of Credit with a one-year tenor may, by
its terms, be renewable or automatically renew for successive periods of up to
one year so long as such Letter of Credit expires on or prior to the date
referred to in clause (B) above; or

(iv)    which is in a currency other than Dollars.

(b)           Conditions.  In addition to being subject to the satisfaction of
the conditions precedent contained in Article V, as applicable, the obligation
of the Issuing Bank to Issue any Letter of Credit is subject to the satisfaction
in full of the following conditions:

(i)      if the Issuing Bank so requests, the Borrower or the applicable
Subsidiary shall have executed and delivered to such Issuing Bank and the
Administrative Agent a Letter of Credit Reimbursement Agreement and such other
documents and materials as are customarily required for the issuance of similar
Letters of Credit by the Issuing Bank;

(ii)     the terms of the proposed Letter of Credit shall be satisfactory to the
Issuing Bank in its reasonable credit judgment; and

(iii)    no order, judgment or decree of any court, arbitrator or Governmental
Authority shall purport by its terms to enjoin or restrain the Issuing Bank from
Issuing the Letter of Credit and no law, rule or regulation applicable to the
Issuing Bank and no request or directive (whether or not having the force of law
and whether or not the failure to comply therewith would be unlawful) from a
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit or
request

23


--------------------------------------------------------------------------------




 

that the Issuing Bank refrain from the Issuance of letters of credit generally
or the Issuance of such Letter of Credit.

(c)           Issuance of Letters of Credit.  The Borrower shall give the
Issuing Bank and the Administrative Agent written notice that it is, on behalf
of itself or one of its Subsidiaries is requesting that the Issuing Bank Issue a
Letter of Credit not later than 3:00 p.m. (New York City time) on the third
Business Day preceding the requested date for Issuance thereof, or such shorter
notice as may be reasonably acceptable to such Issuing Bank and the
Administrative Agent.  Such notice shall be irrevocable unless and until such
request is denied by the applicable Issuing Bank pursuant to the terms hereof
and shall specify (A) the stated amount of the Letter of Credit requested, (B)
the effective date (which shall be a Business Day) of Issuance of such Letter of
Credit, (C) the date on which such Letter of Credit is to expire, (D) the Person
for whose benefit such Letter of Credit is to be Issued, and (E) other relevant
terms of such Letter of Credit.  In connection with such notice, the Borrower
must also fill out a Letter of Credit application in the form of Exhibit K
attached hereto (the “Letter of Credit Application”).  Such Issuing Bank shall
notify the Administrative Agent, who shall in turn promptly notify the
participating Lenders, immediately upon receipt of a written notice and Letter
of Credit Application from the Borrower requesting that a Letter of Credit be
Issued and, upon the Administrative Agent’s request therefor, send a copy of
such notice and Letter of Credit Application to the Administrative Agent.  The
Issuing Bank shall give the Administrative Agent written notice, or telephonic
notice confirmed promptly thereafter in writing, of the Issuance of a Letter of
Credit (which notice the Administrative Agent shall promptly transmit by
facsimile or similar transmission to each Lender).

(d)           Reimbursement Obligations; Duties of Issuing Bank.

(I)      NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY IN ANY LETTER OF CREDIT
REIMBURSEMENT AGREEMENT:

(A)          THE BORROWER SHALL REIMBURSE THE ISSUING BANK FOR AMOUNTS DRAWN BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES UNDER EACH LETTER OF CREDIT, NO LATER
THAN THE SAME DAY (THE “REIMBURSEMENT DATE”) THE BORROWER OR THE APPLICABLE
SUBSIDIARY RECEIVES NOTICE FROM THE ISSUING BANK THAT A DRAFT HAS BEEN PRESENTED
UNDER SUCH LETTER OF CREDIT, PROVIDED THAT, ANYTHING CONTAINED IN THIS AGREEMENT
TO THE CONTRARY NOTWITHSTANDING, (I) UNLESS THE BORROWER SHALL HAVE NOTIFIED
ADMINISTRATIVE AGENT AND SUCH ISSUING BANK PRIOR TO 12:00 P.M. (NEW YORK CITY
TIME) ON THE DATE SUCH DRAWING IS HONORED THAT BORROWER INTENDS TO REIMBURSE
SUCH ISSUING BANK FOR THE APPLICABLE REIMBURSEMENT OBLIGATIONS WITH FUNDS OTHER
THAN THE PROCEEDS OF REVOLVING LOANS, BORROWER SHALL BE DEEMED TO HAVE GIVEN A
TIMELY NOTICE OF BORROWING TO ADMINISTRATIVE AGENT REQUESTING REVOLVING LENDERS
TO MAKE REVOLVING LOANS THAT ARE BASE RATE LOANS ON THE REIMBURSEMENT DATE IN AN
AMOUNT IN DOLLARS EQUAL TO THE APPLICABLE REIMBURSEMENT OBLIGATIONS (AND
ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE NOTICE THEREOF TO EACH REVOLVING
LENDER) AND (II) REVOLVING LENDERS SHALL, ON THE REIMBURSEMENT DATE, MAKE
REVOLVING LOANS THAT ARE BASE RATE LOANS IN AN AMOUNT EQUAL TO THE APPLICABLE
REIMBURSEMENT OBLIGATIONS, THE PROCEEDS OF WHICH SHALL BE APPLIED DIRECTLY BY
ADMINISTRATIVE AGENT TO REIMBURSE SUCH ISSUING BANK IN AN AMOUNT EQUAL TO THE
APPLICABLE REIMBURSEMENT OBLIGATIONS; AND PROVIDED, FURTHER, THAT IF FOR ANY
REASON PROCEEDS OF REVOLVING LOANS ARE NOT RECEIVED BY ADMINISTRATIVE AGENT ON
THE REIMBURSEMENT DATE IN AN AMOUNT EQUAL TO THE APPLICABLE REIMBURSEMENT
OBLIGATIONS, BORROWER SHALL REIMBURSE ADMINISTRATIVE AGENT, ON DEMAND, IN AN
AMOUNT IN SAME DAY FUNDS EQUAL TO THE EXCESS OF (X) THE APPLICABLE REIMBURSEMENT
OBLIGATIONS OVER (Y) THE AGGREGATE AMOUNT OF SUCH REVOLVING LOANS, IF ANY, WHICH
ARE SO RECEIVED.  NOTHING IN THIS SUBSECTION (A) SHALL BE DEEMED TO RELIEVE ANY
REVOLVING LENDER FROM ITS OBLIGATION TO MAKE REVOLVING LOANS ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, AND THE BORROWER OR THE APPLICABLE
SUBSIDIARY SHALL RETAIN ANY AND ALL RIGHTS IT MAY HAVE AGAINST ANY REVOLVING
LENDER RESULTING FROM THE FAILURE OF SUCH REVOLVING LENDER TO MAKE SUCH
REVOLVING LOANS UNDER THIS SUBSECTION (A).  THE ISSUING BANK MAY HONOR OR
DISHONOR ANY DRAWING IN ACCORDANCE WITH THE TERMS OF ANY LETTER OF CREDIT
WITHOUT REGARD TO ANY INSTRUCTION OF THE BORROWER OR THE APPLICABLE SUBSIDIARY;
AND

(B)           ALL REIMBURSEMENT OBLIGATIONS WITH RESPECT TO ANY LETTER OF CREDIT
SHALL BEAR INTEREST AT THE RATE APPLICABLE TO BASE RATE LOANS IN ACCORDANCE WITH
SECTION 4.01(A) FROM THE DATE OF

24


--------------------------------------------------------------------------------




 

THE RELEVANT DRAWING UNDER SUCH LETTER OF CREDIT UNTIL THE REIMBURSEMENT DATE
AND THEREAFTER AT THE RATE APPLICABLE IN ACCORDANCE WITH SECTION 4.01(D).

(II)     THE ISSUING BANK SHALL GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE OF
ALL DRAWINGS UNDER A LETTER OF CREDIT AND THE PAYMENT (OR THE FAILURE TO PAY
WHEN DUE) BY THE BORROWER ON ACCOUNT OF A REIMBURSEMENT OBLIGATION (WHICH NOTICE
THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT BY FACSIMILE OR SIMILAR
TRANSMISSION TO EACH LENDER).

(III)    NO ACTION TAKEN OR OMITTED, IN GOOD FAITH AND WITHOUT GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT, BY THE ISSUING BANK UNDER OR IN CONNECTION WITH ANY
LETTER OF CREDIT SHALL PUT THE ISSUING BANK UNDER ANY RESULTING LIABILITY TO ANY
LENDER OR THE BORROWER OR ANY OF ITS SUBSIDIARIES OR, SO LONG AS SUCH LETTER OF
CREDIT IS NOT ISSUED IN VIOLATION OF SECTION 2.04(A), RELIEVE ANY LENDER OF ITS
OBLIGATIONS HEREUNDER TO THE ISSUING BANK.  SOLELY AS BETWEEN THE ISSUING BANK
AND THE LENDERS, IN DETERMINING WHETHER TO PAY UNDER ANY LETTER OF CREDIT, THE
ISSUING BANK SHALL HAVE NO OBLIGATION TO THE LENDERS OTHER THAN TO CONFIRM THAT
ANY DOCUMENTS REQUIRED TO BE DELIVERED UNDER A RESPECTIVE LETTER OF CREDIT
APPEAR TO HAVE BEEN DELIVERED AND THAT THEY APPEAR ON THEIR FACE TO COMPLY WITH
THE REQUIREMENTS OF SUCH LETTER OF CREDIT.

(e)           Participations.

(I)      IMMEDIATELY UPON ISSUANCE BY THE ISSUING BANK OF ANY LETTER OF CREDIT
IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THIS SECTION 2.04, EACH LENDER
SHALL BE DEEMED TO HAVE IRREVOCABLY AND UNCONDITIONALLY PURCHASED AND RECEIVED
FROM THE ISSUING BANK, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND
PARTICIPATION IN SUCH LETTER OF CREDIT TO THE EXTENT OF SUCH LENDER’S PRO RATA
SHARE, INCLUDING, WITHOUT LIMITATION, ALL OBLIGATIONS OF THE BORROWER OR THE
APPLICABLE SUBSIDIARY WITH RESPECT THERETO (OTHER THAN AMOUNTS OWING TO THE
ISSUING BANK UNDER SECTION 2.04(G)) AND ANY SECURITY THEREFOR AND GUARANTY
PERTAINING THERETO.

(II)     IF THE ISSUING BANK MAKES ANY PAYMENT UNDER ANY LETTER OF CREDIT AND
THE BORROWER OR THE APPLICABLE SUBSIDIARY DOES NOT REPAY SUCH AMOUNT TO THE
ISSUING BANK ON THE REIMBURSEMENT DATE, THE ISSUING BANK SHALL PROMPTLY NOTIFY
THE ADMINISTRATIVE AGENT, WHICH SHALL PROMPTLY NOTIFY EACH LENDER, AND EACH
LENDER SHALL PROMPTLY AND UNCONDITIONALLY PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE ISSUING BANK, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF
SUCH LENDER’S PRO RATA SHARE OF SUCH PAYMENT (NET OF THAT PORTION OF SUCH
PAYMENT, IF ANY, MADE BY SUCH LENDER IN ITS CAPACITY AS THE ISSUING BANK), AND
THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING BANK SUCH AMOUNTS
RECEIVED BY IT, AND ANY OTHER AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT FOR
THE ISSUING BANK’S ACCOUNT, PURSUANT TO THIS SECTION 2.04(E).  ALL SUCH PAYMENTS
SHALL CONSTITUTE REVOLVING LOANS MADE TO THE BORROWER OR THE APPLICABLE
SUBSIDIARY PURSUANT TO SECTION 2.02 (IRRESPECTIVE OF THE SATISFACTION OF THE
CONDITIONS IN SECTION 5.02 OR THE REQUIREMENT IN SECTION 2.02(B) TO DELIVER A
NOTICE OF BORROWING, WHICH CONDITIONS AND REQUIREMENT, FOR THE PURPOSE OF
REFUNDING ANY REIMBURSEMENT OBLIGATION OWING TO THE ISSUING BANK, THE LENDERS
IRREVOCABLY WAIVE).  IF A LENDER DOES NOT MAKE ITS PRO RATA SHARE OF THE AMOUNT
OF SUCH PAYMENT AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH LENDER AGREES TO PAY
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK, FORTHWITH ON
DEMAND, SUCH AMOUNT TOGETHER WITH INTEREST THEREON, FOR THE FIRST BUSINESS DAY
AFTER THE DATE SUCH PAYMENT WAS FIRST DUE AT THE FEDERAL FUNDS RATE, AND
THEREAFTER AT THE INTEREST RATE THEN APPLICABLE TO A BASE RATE LOAN IN
ACCORDANCE WITH SECTION 4.01(A).  THE FAILURE OF ANY SUCH LENDER TO MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF AN ISSUING BANK ITS PRO
RATA SHARE OF ANY SUCH PAYMENT SHALL NEITHER RELIEVE ANY OTHER LENDER OF ITS
OBLIGATION HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE ISSUING BANK SUCH OTHER LENDER’S PRO RATA SHARE OF ANY PAYMENT ON
THE DATE SUCH PAYMENT IS TO BE MADE NOR INCREASE THE OBLIGATION OF ANY OTHER
LENDER TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.  THIS SECTION
2.04(E)(II) DOES NOT RELIEVE THE BORROWER OR THE APPLICABLE SUBSIDIARY OF ITS
OBLIGATION TO PAY OR REPAY ANY LENDER FUNDING ITS PRO RATA SHARE OF SUCH PAYMENT
PURSUANT TO THIS SECTION 2.04(E)(II) INTEREST ON THE AMOUNT OF SUCH PAYMENT FROM
SUCH DATE SUCH PAYMENT IS TO BE MADE UNTIL THE DATE ON WHICH PAYMENT IS REPAID
IN FULL.

(III)    WHENEVER THE ISSUING BANK RECEIVES A PAYMENT ON ACCOUNT OF A
REIMBURSEMENT OBLIGATION, INCLUDING ANY INTEREST THEREON, AS TO WHICH ANY LENDER
HAS MADE A REVOLVING LOAN PURSUANT TO CLAUSE (II) OF THIS SECTION 2.04(E), THE
ISSUING BANK SHALL PROMPTLY PAY TO THE ADMINISTRATIVE AGENT SUCH PAYMENT

25


--------------------------------------------------------------------------------




 

FOR DISTRIBUTION TO THE LENDERS IN ACCORDANCE WITH SECTION 3.03.  EACH SUCH
PAYMENT SHALL BE MADE BY THE ISSUING BANK OR THE ADMINISTRATIVE AGENT, AS THE
CASE MAY BE, ON THE BUSINESS DAY ON WHICH SUCH PERSON RECEIVES THE FUNDS PAID TO
SUCH PERSON PURSUANT TO THE PRECEDING SENTENCE, IF RECEIVED PRIOR TO 11:00 A.M.
(NEW YORK CITY TIME) ON SUCH BUSINESS DAY, AND OTHERWISE ON THE NEXT SUCCEEDING
BUSINESS DAY.

(IV)    THE OBLIGATIONS OF THE BORROWER OR THE APPLICABLE SUBSIDIARY TO
REIMBURSE THE ISSUING BANK PURSUANT TO SECTION 2.04(D) AND OF A LENDER TO MAKE
PAYMENTS TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK WITH
RESPECT TO A LETTER OF CREDIT SHALL BE IRREVOCABLE, SHALL NOT BE SUBJECT TO ANY
QUALIFICATION OR EXCEPTION WHATSOEVER EXCEPT WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OF THE ISSUING BANK, AND SHALL BE HONORED IN ACCORDANCE WITH THIS
ARTICLE II (IRRESPECTIVE OF THE SATISFACTION OF THE CONDITIONS DESCRIBED IN
ARTICLE V, AS APPLICABLE, WHICH CONDITIONS, FOR THE PURPOSES OF REFUNDING ANY
REIMBURSEMENT OBLIGATION OWED TO THE ISSUING BANK, SUCH LENDERS IRREVOCABLY
WAIVE) UNDER ALL CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, ANY OF THE
FOLLOWING CIRCUMSTANCES:

(A)          ANY LACK OF VALIDITY OR ENFORCEABILITY HEREOF OR OF ANY OF THE
OTHER LOAN DOCUMENTS;

(B)           THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH
THE BORROWER OR THE APPLICABLE SUBSIDIARY MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY NAMED IN A LETTER OF CREDIT OR ANY TRANSFEREE OF A BENEFICIARY NAMED
IN A LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE
ACTING), THE ADMINISTRATIVE AGENT, THE ISSUING BANK, ANY LENDER, OR ANY OTHER
PERSON, WHETHER IN CONNECTION HEREWITH, WITH ANY LETTER OF CREDIT, THE
TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTIONS (INCLUDING ANY
UNDERLYING TRANSACTIONS BETWEEN THE ACCOUNT PARTY AND BENEFICIARY NAMED IN ANY
LETTER OF CREDIT);

(C)           ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER THE
LETTER OF CREDIT HAVING BEEN DETERMINED TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT;

(D)          THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE LOAN DOCUMENTS;

(E)           ANY FAILURE BY THE ISSUING BANK TO MAKE ANY REPORTS REQUIRED
PURSUANT TO SECTION 2.04(H) OR THE INACCURACY OF ANY SUCH REPORT; OR

(F)           THE OCCURRENCE OF ANY EVENT OF DEFAULT OR DEFAULT.

(f)            Payment of Reimbursement Obligations.

(I)      THE BORROWER OR THE APPLICABLE SUBSIDIARY UNCONDITIONALLY AGREES TO PAY
TO THE ISSUING BANK, IN DOLLARS, THE AMOUNT OF ALL REIMBURSEMENT OBLIGATIONS,
INTEREST AND OTHER REASONABLE AMOUNTS PAYABLE TO THE ISSUING BANK UNDER OR IN
CONNECTION WITH THE LETTERS OF CREDIT WHEN SUCH AMOUNTS ARE DUE AND PAYABLE,
IRRESPECTIVE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH THE BORROWER OR
THE APPLICABLE SUBSIDIARY MAY HAVE AT ANY TIME AGAINST THE ISSUING BANK OR ANY
OTHER PERSON.

(II)     IN THE EVENT ANY PAYMENT BY THE BORROWER OR THE APPLICABLE SUBSIDIARY
RECEIVED BY THE ISSUING BANK WITH RESPECT TO A LETTER OF CREDIT AND DISTRIBUTED
BY THE ADMINISTRATIVE AGENT TO THE LENDERS ON ACCOUNT OF THEIR PARTICIPATION IS
THEREAFTER SET ASIDE, AVOIDED OR RECOVERED FROM THE ISSUING BANK IN CONNECTION
WITH ANY RECEIVERSHIP, LIQUIDATION OR BANKRUPTCY PROCEEDING, EACH SUCH LENDER
WHICH RECEIVED SUCH DISTRIBUTION SHALL, UPON DEMAND BY THE ISSUING BANK,
CONTRIBUTE SUCH LENDER’S PRO RATA SHARE OF THE AMOUNT SET ASIDE, AVOIDED OR
RECOVERED TOGETHER WITH INTEREST AT THE RATE REQUIRED TO BE PAID BY THE ISSUING
BANK UPON THE AMOUNT REQUIRED TO BE REPAID BY IT.

(g)           Issuing Bank Charges.  The Borrower or the applicable Subsidiary
shall pay to the Issuing Bank, solely for its own account, the standard charges
assessed by the Issuing Bank in connection with

26


--------------------------------------------------------------------------------




 

the issuance, administration, amendment and payment or cancellation of Letters
of Credit and such compensation in respect of such Letters of Credit for the
Borrower’s or the applicable Subsidiary’s account as may be agreed upon by the
Borrower or the applicable Subsidiary and the Issuing Bank from time to time.

(h)           Issuing Bank Reporting Requirements.  The Issuing Bank shall, on a
daily basis, provide to the Administrative Agent and the Borrower or the
applicable Subsidiary a daily notification schedule for Letters of Credit issued
by it, in form and substance reasonably satisfactory to the Administrative Agent
and the Borrower or the applicable Subsidiary, setting forth the aggregate
Letter of Credit Obligations outstanding and any information requested by the
Administrative Agent or the Borrower or the applicable Subsidiary relating to
the date of issue, account party, amount, expiration date and reference number
of each Letter of Credit issued by it.

(i)            Indemnification; Exoneration.

(A)          In addition to all other amounts payable to the Issuing Bank, the
Borrower or the applicable Subsidiary hereby agrees to defend, indemnify, and
save the Administrative Agent, the Issuing Bank and each Lender harmless from
and against any and all claims, demands, liabilities, penalties, damages, losses
(other than loss of profits), costs, charges and expenses (including reasonable
attorneys’ fees but excluding taxes) which the Administrative Agent, the Issuing
Bank or such Lender may incur or be subject to as a consequence, direct or
indirect, of (i) the Issuance of any Letter of Credit other than as a result of
the gross negligence or willful misconduct of the Issuing Bank, as determined by
a court of competent jurisdiction, or (ii) the failure of the Issuing Bank
issuing a Letter of Credit to honor a drawing under such Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority.

(B)           As between the Borrower or the applicable Subsidiary on the one
hand and the Administrative Agent, the Lenders and the Issuing Bank on the other
hand, the Borrower or the applicable Subsidiary assumes all risks of the acts
and omissions of, or misuse of Letters of Credit by, the respective
beneficiaries of the Letters of Credit.  In furtherance and not in limitation of
the foregoing, subject to the provisions of the Letter of Credit Reimbursement
Agreements, the Administrative Agent, the Issuing Bank and the Lenders shall not
be responsible for (except to the extent resulting from their gross negligence
or willful misconduct, as determined by a court of competent jurisdiction):  (i)
the form, validity, legality, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and Issuance of the Letters of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity, legality or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason; (iii) failure of the beneficiary of
a Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, facsimile, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of a Letter of Credit of the proceeds of any drawing under such
Letter of Credit; (viii) any litigation, proceeding or charges with respect to
such Letter of Credit; and (ix) any consequences arising from causes beyond the
control of the Administrative Agent, the Issuing Bank or the Lenders.

(j)            Existing Letters of Credit.  The parties hereto agree that, as of
the Closing Date, the Issuing Bank shall be deemed to have issued the Existing
Letters of Credit pursuant to this Agreement (provided that the actual dates of
issuance and expiry thereof shall not be deemed modified hereby) and the
Existing Letters of Credit shall be deemed to be a Letters of Credit for all
purposes hereunder and under the other Loan Documents.  Specifically, and
without limitation of the foregoing or the other provisions of this Section
2.04, (i) the undrawn face amount of the Existing Letters of Credit, for so long
as the same shall be outstanding, shall be included in calculating (x) the
limits set forth in clauses (i) and (ii) of Section 2.04(a) and (y) the
aggregate Letter of Credit Obligations, (ii) each Lender hereby absolutely and
unconditionally agrees to pay to the Issuing Bank, in accordance with Section
2.04(e)(ii), such Lender’s Pro Rata Share of

27


--------------------------------------------------------------------------------




 

each payment made by the Issuing Bank under the Existing Letters of Credit,
together with interest in accordance with Section 2.04(e)(ii), and (iii) with
respect to the Existing Letters of Credit, the Issuing Bank shall have the
benefit of all agreements, covenants and indemnities of the Issuing Bank set
forth in this Agreement and shall comply with all agreements and obligations set
forth herein that bind the Issuing Bank, insofar as the same apply to Letters of
Credit generally.

2.05         Promise to Pay; Evidence of Debt.


(A)           TERM LOANS.  THE BORROWER AGREES TO PAY WHEN DUE THE PRINCIPAL
AMOUNT OF EACH TERM LOAN WHICH IS MADE TO THE BORROWER, AND FURTHER AGREES TO
PAY ALL UNPAID INTEREST ACCRUED THEREON, IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT AND THE PROMISSORY NOTES EVIDENCING THE TERM LOANS OWING TO THE
LENDERS.  THE BORROWER SHALL EXECUTE AND DELIVER TO EACH LENDER A PROMISSORY
NOTE TO EVIDENCE THE TERM LOANS OWING TO SUCH LENDER AND AGREES TO EXECUTE AND
DELIVER TO SUCH LENDER AND ANY ASSIGNEE OF SUCH LENDER SUCH PROMISSORY NOTES AS
ARE NECESSARY AFTER GIVING EFFECT TO ANY ASSIGNMENT THEREOF PURSUANT TO SECTION
13.01, EACH SUBSTANTIALLY IN THE FORM OF EXHIBIT B-1 ATTACHED HERETO AND MADE A
PART HEREOF (ALL SUCH PROMISSORY NOTES AND ALL AMENDMENTS THERETO, REPLACEMENTS
THEREOF AND SUBSTITUTIONS THEREFOR BEING COLLECTIVELY REFERRED TO AS THE “TERM
LOAN NOTES”; AND “TERM LOAN NOTE” MEANS ANY ONE OF THE TERM LOAN NOTES, IN EACH
CASE AS AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME). AMOUNTS
PAID OR PREPAID ON ACCOUNT OF THE TERM LOANS MAY NOT BE REBORROWED.


(B)           REVOLVING LOANS.  THE BORROWER AGREES TO PAY WHEN DUE THE
PRINCIPAL AMOUNT OF EACH REVOLVING LOAN WHICH IS MADE TO THE BORROWER, AND
FURTHER AGREES TO PAY ALL UNPAID INTEREST ACCRUED THEREON, IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT AND THE PROMISSORY NOTES EVIDENCING THE REVOLVING
LOANS OWING TO THE LENDERS.  THE BORROWER SHALL EXECUTE AND DELIVER TO EACH
LENDER A PROMISSORY NOTE TO EVIDENCE THE REVOLVING LOANS OWING TO SUCH LENDER
AND AGREES TO EXECUTE AND DELIVER TO SUCH LENDER AND ANY ASSIGNEE OF SUCH LENDER
SUCH PROMISSORY NOTES AS ARE NECESSARY AFTER GIVING EFFECT TO ANY ASSIGNMENT
THEREOF PURSUANT TO SECTION 13.01, EACH SUBSTANTIALLY IN THE FORM OF EXHIBIT B-2
ATTACHED HERETO AND MADE A PART HEREOF (ALL SUCH PROMISSORY NOTES AND ALL
AMENDMENTS THERETO, REPLACEMENTS THEREOF AND SUBSTITUTIONS THEREFOR BEING
COLLECTIVELY REFERRED TO AS THE “REVOLVING LOAN NOTES”; AND “REVOLVING LOAN
NOTE” MEANS ANY ONE OF THE REVOLVING LOAN NOTES, IN EACH CASE AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME).


(C)           SWING LOANS.  THE BORROWER AGREES TO PAY WHEN DUE THE PRINCIPAL
AMOUNT OF EACH SWING LOAN WHICH IS MADE TO THE BORROWER, AND FURTHER AGREES TO
PAY ALL UNPAID INTEREST ACCRUED THEREON, IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT AND THE PROMISSORY NOTES EVIDENCING THE SWING LOANS OWING TO THE SWING
LOAN LENDER.  THE BORROWER SHALL EXECUTE AND DELIVER TO THE SWING LOAN LENDER A
PROMISSORY NOTE TO EVIDENCE THE SWING LOANS OWING TO THE SWING LOAN LENDER AND
AGREES TO EXECUTE AND DELIVER TO THE SWING LOAN LENDER AND ANY ASSIGNEE OF THE
SWING LOAN LENDER SUCH PROMISSORY NOTES AS ARE NECESSARY AFTER GIVING EFFECT TO
ANY ASSIGNMENT THEREOF PURSUANT TO SECTION 13.01, EACH SUBSTANTIALLY IN THE FORM
OF EXHIBIT B-3 ATTACHED HERETO AND MADE A PART HEREOF (ALL SUCH PROMISSORY NOTES
AND ALL AMENDMENTS THERETO, REPLACEMENTS THEREOF AND SUBSTITUTIONS THEREFOR
BEING COLLECTIVELY REFERRED TO AS THE “SWING LOAN NOTES”; AND “SWING LOAN NOTE”
MEANS ANY ONE OF THE SWING LOAN NOTES, IN EACH CASE AS AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME).

2.06         Use of Proceeds of Loans.  The proceeds of the Term Loans shall be
used to finance the Transactions and to pay related fees and expenses on the
Closing Date.  The proceeds of the Revolving Loans shall be used to finance a
portion of the Transactions and to provide for the working capital and general
corporate requirements of the Borrower and its Subsidiaries, including, without
limitation, acquisitions and the repayment, repurchase or other redemption of
Indebtedness permitted under this Agreement.

2.07         Authorized Officers, Employees and Administrative Agents.  On the
Closing Date and from time to time thereafter, the Borrower shall deliver to the
Administrative Agent an Officer’s Certificate in substantially the form of
Exhibit G attached hereto setting forth the names of the officers, employees and
agents of the Borrower, in each case who are authorized to request Revolving
Loans and Swing Loans on behalf of the Borrower and containing a specimen
signature of each such officer, employee or agent.  The officers, employees and
agents so authorized shall also be authorized to act for the Borrower in respect
of all other matters relating to the Loan Documents.  The Administrative Agent
shall be entitled to rely conclusively on each such officer’s, employee’s or
agent’s authority to request such Revolving Loan or Swing Loan until the
Administrative Agent receives written notice to the contrary.  In addition, the
Administrative Agent shall be entitled to rely conclusively on any written
notice sent to it by telecopy. 

28


--------------------------------------------------------------------------------




 

The Administrative Agent shall have no duty to verify the authenticity of the
signature appearing on, or any telecopy or facsimile of, any written Notice of
Borrowing or any other document.  Neither the Administrative Agent nor any
Lender shall incur any liability to the Borrower or any other Person in acting
upon any facsimile or telephonic notice referred to above which the
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to borrow on behalf of the
Borrower.  The Borrower hereby authorizes the Administrative Agent to disburse
the proceeds of each Borrowing in accordance with the terms of any written
instructions from any of such authorized officers, provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter.  The
Borrower may at any time deliver to the Administrative Agent an Account
Designation Letter listing any additional accounts or deleting any accounts
listed in a previous Account Designation Letter.

2.08               Increase in Commitments.


(A)           BORROWER REQUEST.  BORROWER MAY BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT ELECT TO REQUEST (X) PRIOR TO THE REVOLVING LOAN MATURITY
DATE, AN INCREASE TO THE EXISTING REVOLVING LOAN COMMITMENTS AND/OR (Y) THE
ESTABLISHMENT OF ONE OR MORE NEW TERM LOAN COMMITMENTS (EACH, AN “INCREMENTAL
TERM LOAN COMMITMENT”) BY AN AMOUNT NOT IN EXCESS OF $250,000,000 IN THE
AGGREGATE AND NOT LESS THAN $50,000,000 FOR ANY SUCH INDIVIDUAL REQUEST.  EACH
SUCH NOTICE SHALL SPECIFY (I) THE DATE (EACH, AN “INCREASE EFFECTIVE DATE”) ON
WHICH THE BORROWER PROPOSES THAT THE INCREASED OR NEW COMMITMENTS SHALL BE
EFFECTIVE, WHICH SHALL BE A DATE NOT LESS THAN 10 BUSINESS DAYS AFTER THE DATE
ON WHICH SUCH NOTICE IS DELIVERED TO THE ADMINISTRATIVE AGENT AND (II) THE
IDENTITY OF EACH ELIGIBLE ASSIGNEE TO WHOM THE BORROWER PROPOSES ANY PORTION OF
SUCH INCREASED OR NEW COMMITMENTS BE ALLOCATED AND THE AMOUNTS OF SUCH
ALLOCATIONS; PROVIDED THAT ANY EXISTING LENDER APPROACHED TO PROVIDE ALL OR A
PORTION OF THE INCREASED OR NEW COMMITMENTS MAY ELECT OR DECLINE, IN ITS SOLE
DISCRETION, TO PROVIDE SUCH INCREASED OR NEW COMMITMENT.


(B)           CONDITIONS.  THE INCREASED OR NEW COMMITMENTS SHALL BECOME
EFFECTIVE, AS OF SUCH INCREASE EFFECTIVE DATE; PROVIDED THAT:

(I)      EACH OF THE CONDITIONS SET FORTH IN SECTION 5.02 SHALL BE SATISFIED;

(II)     NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT FROM
THE BORROWINGS TO BE MADE ON THE INCREASE EFFECTIVE DATE;

(III)    AFTER GIVING PRO FORMA EFFECT TO THE BORROWINGS TO BE MADE ON THE
INCREASE EFFECTIVE DATE AND TO ANY CHANGE IN EBITDA CONCURRENTLY WITH SUCH
BORROWINGS AS OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS DELIVERED
PURSUANT TO SECTION 7.01(A) OR (B), BORROWER SHALL BE IN COMPLIANCE WITH EACH OF
THE COVENANTS SET FORTH IN SECTIONS 10.01, 10.02 AND 10.03;

(IV)    BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED ANY LEGAL OPINIONS OR
OTHER DOCUMENTS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT IN CONNECTION
WITH ANY SUCH TRANSACTION.


(C)           TERMS OF NEW LOANS AND COMMITMENTS.  THE TERMS AND PROVISIONS OF
LOANS MADE PURSUANT TO THE NEW COMMITMENTS SHALL BE AS FOLLOWS:

(I)      TERMS AND PROVISIONS OF LOANS MADE PURSUANT TO INCREMENTAL TERM LOAN
COMMITMENTS (“INCREMENTAL TERM LOANS”) SHALL BE, EXCEPT FOR AMORTIZATION,
PRICING AND MATURITY, IDENTICAL TO THE TERM LOANS AS THEY EXIST IMMEDIATELY
PRIOR TO THE INCREASE EFFECTIVE DATE;

(II)     THE TERMS AND PROVISIONS OF REVOLVING LOANS MADE PURSUANT TO NEW
COMMITMENTS SHALL BE IDENTICAL TO THE REVOLVING LOANS;

(III)    THE WEIGHTED AVERAGE LIFE TO MATURITY OF ALL NEW TERM LOANS SHALL BE NO
SHORTER THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF THE REVOLVING LOANS AND
THE EXISTING TERM LOANS; AND

 

29


--------------------------------------------------------------------------------


 

(IV)    THE MATURITY DATE OF INCREMENTAL TERM LOANS (THE “INCREMENTAL TERM LOAN
MATURITY DATE”) SHALL NOT BE EARLIER THAN THE FINAL MATURITY DATE.

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them.  The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.08.  In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to new
Commitments and Incremental Term Loans that are, respectively, made pursuant to
this Agreement.


(D)           ADJUSTMENT OF REVOLVING LOANS.  TO THE EXTENT THE COMMITMENTS
BEING INCREASED ON THE RELEVANT INCREASE EFFECTIVE DATE ARE REVOLVING LOAN
COMMITMENTS, THEN EACH OF THE REVOLVING LENDERS HAVING A REVOLVING LOAN
COMMITMENT PRIOR TO SUCH INCREASE EFFECTIVE DATE (THE “PRE-INCREASE REVOLVING
LENDERS”) SHALL ASSIGN TO ANY REVOLVING LENDER WHICH IS ACQUIRING A NEW OR
ADDITIONAL REVOLVING LOAN COMMITMENT ON THE INCREASE EFFECTIVE DATE (THE
“POST-INCREASE REVOLVING LENDERS”), AND SUCH POST-INCREASE REVOLVING LENDERS
SHALL PURCHASE FROM EACH PRE-INCREASE REVOLVING LENDER, AT THE PRINCIPAL AMOUNT
THEREOF, SUCH INTERESTS IN THE REVOLVING LOANS AND PARTICIPATION INTERESTS IN
LETTER OF CREDIT EXPOSURE AND SWING LOANS OUTSTANDING ON SUCH INCREASE EFFECTIVE
DATE AS SHALL BE NECESSARY IN ORDER THAT, AFTER GIVING EFFECT TO ALL SUCH
ASSIGNMENTS AND PURCHASES, SUCH REVOLVING LOANS AND PARTICIPATION INTERESTS IN
LETTER OF CREDIT EXPOSURE AND SWING LOANS WILL BE HELD BY PRE-INCREASE REVOLVING
LENDERS AND POST-INCREASE REVOLVING LENDERS RATABLY IN ACCORDANCE WITH THEIR
REVOLVING LOAN COMMITMENTS AFTER GIVING EFFECT TO SUCH INCREASED REVOLVING LOAN
COMMITMENTS.


(E)           MAKING OF NEW TERM LOANS.  ON ANY INCREASE EFFECTIVE DATE ON WHICH
NEW COMMITMENTS FOR TERM LOANS ARE EFFECTIVE, SUBJECT TO THE SATISFACTION OF THE
FOREGOING TERMS AND CONDITIONS, EACH LENDER OF SUCH NEW COMMITMENT SHALL MAKE A
TERM LOAN TO THE BORROWER IN AN AMOUNT EQUAL TO ITS NEW COMMITMENT.


ARTICLE III

PAYMENTS AND PREPAYMENTS

3.01         Voluntary Prepayments; Reductions in Revolving Loan Commitments.


(A)           VOLUNTARY PREPAYMENTS.  THE BORROWER MAY, AT ANY TIME AND FROM
TIME TO TIME, PREPAY THE LOANS IN WHOLE OR IN PART UPON AT LEAST ONE (1)
BUSINESS DAY’S (WITH RESPECT TO BASE RATE LOANS) OR THREE (3) BUSINESS DAYS’
(WITH RESPECT TO EURODOLLAR LOANS) PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE
AGENT (WHICH THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH LENDER, IT
BEING AGREED THAT THE FAILURE OF THE ADMINISTRATIVE AGENT TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE BORROWER’S RIGHT TO PREPAY ANY LOAN); PROVIDED, HOWEVER,
THAT (I) ANY PARTIAL PREPAYMENT SHALL BE IN MINIMUM AMOUNTS OF $5,000,000 AND IN
MULTIPLES OF $1,000,000 IN EXCESS THEREOF (EXCEPT IF SUCH PREPAYMENT PREPAYS THE
ENTIRE OUTSTANDING AMOUNT OF THE APPLICABLE BORROWING OF LOANS) AND NO PARTIAL
PREPAYMENT OF EURODOLLAR RATE LOANS MADE PURSUANT TO ANY SINGLE BORROWING SHALL
REDUCE THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE REMAINING LOANS UNDER
SUCH BORROWING TO LESS THAN $5,000,000 OR TO ANY GREATER AMOUNT NOT A MULTIPLE
OF $1,000,000 IN EXCESS THEREOF (EXCEPT IF SUCH PREPAYMENT PREPAYS THE ENTIRE
OUTSTANDING AMOUNT OF SUCH BORROWING) AND (II) EURODOLLAR RATE LOANS MAY ONLY BE
PREPAID, IN WHOLE OR IN PART, (A) ON THE EXPIRATION DATE OF THE THEN APPLICABLE
EURODOLLAR INTEREST PERIOD OR (B) OTHERWISE UPON PAYMENT OF THE AMOUNTS
DESCRIBED IN SECTION 4.02(F).  ANY NOTICE OF PREPAYMENT GIVEN TO THE
ADMINISTRATIVE AGENT UNDER THIS SECTION 3.01(A) SHALL SPECIFY THE LOANS TO BE
PREPAID, THE DATE (WHICH SHALL BE A BUSINESS DAY) OF PREPAYMENT, AND THE
AGGREGATE PRINCIPAL AMOUNT OF THE PREPAYMENT.  WHEN NOTICE OF PREPAYMENT IS
DELIVERED AS PROVIDED HEREIN, THE PRINCIPAL AMOUNT OF THE LOANS SPECIFIED IN
SUCH NOTICE SHALL BECOME DUE AND PAYABLE ON THE PREPAYMENT DATE SPECIFIED IN
SUCH NOTICE.  ANY OPTIONAL PREPAYMENT OF TERM LOANS SHALL BE APPLIED FIRST, TO
REDUCE THE NEXT FOUR SCHEDULED AMORTIZATION PAYMENTS (BASED ON THE SCHEDULED
AMORTIZATION PAYMENTS UNDER PARAGRAPH (A) ABOVE) AND SECOND, ON A PRO RATA BASIS
TO THE REMAINING SCHEDULED AMORTIZATION PAYMENTS IN RESPECT OF THE TERM LOANS.


(B)           VOLUNTARY REDUCTIONS IN REVOLVING LOAN COMMITMENTS.  THE BORROWER,
UPON AT LEAST THREE (3) BUSINESS DAYS’ PRIOR NOTICE TO THE ADMINISTRATIVE AGENT
(WHICH THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO

30


--------------------------------------------------------------------------------





 


EACH LENDER), SHALL HAVE THE RIGHT, AT ANY TIME AND FROM TIME TO TIME, TO
TERMINATE IN WHOLE OR PERMANENTLY REDUCE RATABLY IN PART THE UNUSED PORTIONS OF
THE REVOLVING LOAN COMMITMENTS, PROVIDED THAT THE BORROWER SHALL HAVE MADE
WHATEVER PAYMENT MAY BE REQUIRED TO REDUCE THE REVOLVING CREDIT OBLIGATIONS TO
AN AMOUNT LESS THAN OR EQUAL TO THE REVOLVING LOAN COMMITMENTS AS REDUCED OR
TERMINATED ON THE DATE OF SUCH REDUCTION.  ANY SUCH PARTIAL REDUCTION SHALL BE
IN AN AGGREGATE MINIMUM AMOUNT OF $5,000,000 AND INTEGRAL MULTIPLES OF
$1,000,000 IN EXCESS OF THAT AMOUNT, AND SHALL REDUCE THE REVOLVING LOAN
COMMITMENT OF EACH LENDER PROPORTIONATELY IN ACCORDANCE WITH SUCH LENDER’S PRO
RATA SHARE.  ANY NOTICE OF TERMINATION OR REDUCTION GIVEN TO THE ADMINISTRATIVE
AGENT UNDER THIS SECTION 3.01(B) SHALL SPECIFY THE DATE (WHICH SHALL BE A
BUSINESS DAY) OF SUCH TERMINATION OR REDUCTION AND, WITH RESPECT TO A PARTIAL
REDUCTION, THE AGGREGATE PRINCIPAL AMOUNT THEREOF.  WHEN NOTICE OF TERMINATION
OR REDUCTION IS DELIVERED AS PROVIDED HEREIN, THE PRINCIPAL AMOUNT OF ANY
PAYMENT REQUIRED UNDER THIS SECTION 3.01(B) SHALL BECOME DUE AND PAYABLE ON THE
TERMINATION OR REDUCTION DATE SPECIFIED IN SUCH NOTICE.


(C)           THE PREPAYMENTS AND PAYMENTS IN RESPECT OF REDUCTIONS AND
TERMINATIONS DESCRIBED IN SUBSECTIONS (A) AND (B) OF THIS SECTION 3.01 MAY BE
MADE PURSUANT TO SUCH SUBSECTIONS AT ANY TIME AND FROM TIME TO TIME WITHOUT
PREMIUM OR PENALTY (EXCEPT AS PROVIDED IN SECTION 4.02(F)).

3.02         Mandatory Prepayments.  In the event that, on any date, the
aggregate Revolving Credit Obligations at such time exceed the aggregate
Revolving Loan Commitments at such time (after giving effect to any concurrent
termination or reduction thereof) (the “Excess Amount”), the Borrower will on
such date, and solely to the extent of the Excess Amount, prepay the outstanding
principal amount of the Swing Loans and, if after having so prepaid such Swing
Line Loans, if any, there remains an Excess Amount, then solely to the extent of
such remaining Excess Amount, the Borrower will prepay the outstanding principal
amount of the Revolving Loans; provided that, to the extent the Excess Amount is
greater than the aggregate principal amount of Swing Loans and Revolving Loans
outstanding immediately prior to the application of such prepayment, the amount
so prepaid (up to the Excess Amount) shall instead be retained by the
Administrative Agent and held as cash collateral for Letter of Credit
Obligations in an account to be established by the Administrative Agent, and
thereupon such cash shall be deemed to reduce the aggregate Letter of Credit
Obligations by an equivalent amount and shall be promptly released by the
Administrative Agent to the Borrower in such amounts as such Excess Amount may
be reduced from time to time.

3.03         Payments.


(A)           MANNER AND TIME OF PAYMENT.  ALL PAYMENTS OF PRINCIPAL, INTEREST,
FEES AND OTHER OBLIGATIONS WHICH ARE PAYABLE TO THE ADMINISTRATIVE AGENT OR ANY
LENDER SHALL BE MADE WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM,
DEFENSE, RECOUPMENT OR SET-OFF, IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS,
DELIVERED TO THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. (NEW YORK CITY
TIME) ON THE DATE DUE, BY DEPOSIT OF SUCH FUNDS TO THE ADMINISTRATIVE AGENT’S
ACCOUNT.  THE ADMINISTRATIVE AGENT SHALL THEREAFTER CAUSE TO BE DISTRIBUTED TO
THE LENDERS THEIR RESPECTIVE PRO RATA SHARES OF SUCH PAYMENTS IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 3.03(B) IF RECEIVED PRIOR TO 1:00 P.M. (NEW YORK CITY
TIME), AND ON THE NEXT SUCCEEDING BUSINESS DAY, IF RECEIVED THEREAFTER, BY THE
ADMINISTRATIVE AGENT.


(B)           APPORTIONMENT OF PAYMENTS.

(i)      Subject to the provisions of Section 3.03(b)(ii) all payments of
principal and interest in respect of outstanding Term Loans and Revolving Loans,
as applicable, shall be applied by the Administrative Agent to the ratable
payment of the Term Loans and Revolving Loans, as applicable, owing to the
Lenders in accordance with their respective Pro Rata Shares thereof.

(ii)     After the occurrence of an Event of Default and while the same is
continuing, the Administrative Agent shall apply all payments and prepayments of
any Obligations in the following order:

(A)          first, to pay principal of and interest on any Revolving Loans
which the Administrative Agent may have advanced on behalf of any Lender
pursuant to Section 2.02(c)(ii) for which the Administrative Agent has not been
reimbursed by such Lender or the Borrower;

31


--------------------------------------------------------------------------------




 

(B)           second, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Agents (solely in their capacity
as Agents);

(C)           third, to pay obligations in respect of any expense reimbursements
or indemnities then due to any Lender; and

(D)          fourth, to pay interest on the Loans and Reimbursement Obligations
ratably among the parties entitled thereto;

(E)           fifth, to pay the principal amount of the Loans and Reimbursement
Obligations then outstanding in accordance with each Lender’s Pro Rata Share;

(F)           sixth, to pay all other Obligations in such order as the
Administrative Agent may determine in its sole discretion.

The order of priority set forth in this Section 3.03(b)(ii) and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Administrative Agent and the Lenders as among themselves.  If
sufficient funds are not available to fund all Obligations described in any of
the foregoing clauses (A) through (F), the available funds shall be allocated to
the Obligations described in such clause ratably.


(C)           PAYMENTS ON NON-BUSINESS DAYS.  WHENEVER ANY PAYMENT TO BE MADE BY
THE BORROWER HEREUNDER OR UNDER THE NOTES IS STATED TO BE DUE ON A DAY WHICH IS
NOT A BUSINESS DAY, THE PAYMENT SHALL INSTEAD BE DUE ON THE NEXT SUCCEEDING
BUSINESS DAY, AND ANY SUCH EXTENSION OF TIME SHALL BE INCLUDED IN THE
COMPUTATION OF THE PAYMENT OF INTEREST AND FEES HEREUNDER.

3.04         Taxes.


(A)           PAYMENTS FREE AND CLEAR OF TAXES.  ANY AND ALL PAYMENTS BY THE
BORROWER HEREUNDER, UNDER THE NOTES OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR ANY AND ALL
PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DUTIES, FEES, DEDUCTIONS, CHARGES OR
WITHHOLDINGS, AND ALL INTEREST, PENALTIES, ADDITIONS TO TAX AND LIABILITIES WITH
RESPECT THERETO, EXCLUDING, IN THE CASE OF EACH LENDER AND THE ADMINISTRATIVE
AGENT (I) TAXES IMPOSED ON ITS INCOME, CAPITAL, PROFITS OR GAINS AND FRANCHISE
TAXES IMPOSED ON IT, IN EACH CASE BY (A) THE UNITED STATES EXCEPT WITHHOLDING
TAXES CONTEMPLATED PURSUANT TO SECTION 3.04(E)(II)(C), (B) THE GOVERNMENTAL
AUTHORITY OF THE JURISDICTION IN WHICH SUCH LENDER’S OFFICE IS LOCATED OR (C)
THE GOVERNMENTAL AUTHORITY IN WHICH SUCH PERSON IS ORGANIZED, MANAGED,
CONTROLLED OR DOING BUSINESS, IN EACH CASE INCLUDING ALL POLITICAL SUBDIVISIONS
THEREOF, AND (II) TAXES (INCLUDING INCOME TAXES AND BRANCH PROFITS TAXES)
IMPOSED ON OR MEASURED BY THE ADMINISTRATIVE AGENT’S OR EACH LENDER’S OVERALL
NET INCOME AND FRANCHISE TAXES IMPOSED AS A RESULT OF A PRESENT OR FORMER
CONNECTION BETWEEN THE ADMINISTRATIVE AGENT OR SUCH LENDER AND THE JURISDICTION
OF THE GOVERNMENTAL AUTHORITY IMPOSING SUCH TAX OR ANY POLITICAL SUBDIVISION
THEREOF OR TAXING AUTHORITY THEREOF OR THEREIN (OTHER THAN ANY SUCH CONNECTION
ARISING SOLELY FROM THE ADMINISTRATIVE AGENT OR SUCH LENDER HAVING EXECUTED,
DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER, OR ENFORCED,
THE NOTES OR ANY OTHER LOAN DOCUMENT) (ALL SUCH NON-EXCLUDED TAXES, LEVIES,
IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES BEING HEREINAFTER
REFERRED TO AS “TAXES”).  IF THE BORROWER SHALL BE REQUIRED BY LAW TO WITHHOLD
OR DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER, UNDER THE
NOTES OR UNDER ANY OTHER LOAN DOCUMENT TO ANY LENDER OR THE ADMINISTRATIVE
AGENT, (X) SUCH SUM PAYABLE SHALL BE INCREASED AS MAY BE NECESSARY SO THAT AFTER
MAKING ALL REQUIRED WITHHOLDINGS OR DEDUCTIONS (INCLUDING WITHHOLDINGS OR
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 3.04) SUCH
LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL
TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDINGS OR DEDUCTIONS BEEN
MADE, (Y) THE BORROWER SHALL MAKE SUCH WITHHOLDINGS OR DEDUCTIONS, AND (Z) THE
BORROWER SHALL PAY THE FULL AMOUNT WITHHELD OR DEDUCTED TO THE RELEVANT TAXATION
AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(B)           OTHER TAXES.  IN ADDITION, THE BORROWER AGREES TO PAY ANY PRESENT
OR FUTURE STAMP, VALUE-ADDED OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR
PROPERTY TAXES, CHARGES OR SIMILAR LEVIES WHICH ARISE FROM AND WHICH RELATE
DIRECTLY TO (I) ANY PAYMENT MADE UNDER ANY LOAN DOCUMENT OR (II) THE EXECUTION,
DELIVERY OR REGISTRATION OF, OR OTHERWISE

32


--------------------------------------------------------------------------------





 


WITH RESPECT TO, THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT
(HEREINAFTER REFERRED TO AS “OTHER TAXES”).


(C)           INDEMNIFICATION.  THE BORROWER WILL INDEMNIFY EACH LENDER AND THE
ADMINISTRATIVE AGENT AGAINST, AND REIMBURSE EACH ON DEMAND FOR, THE FULL AMOUNT
OF ALL TAXES AND OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY TAXES OR OTHER
TAXES IMPOSED BY ANY GOVERNMENTAL AUTHORITY ON AMOUNTS PAYABLE UNDER THIS
SECTION 3.04 AND ANY ADDITIONAL INCOME OR FRANCHISE TAXES RESULTING THEREFROM,
SUBJECT TO THE PROVISIONS OF SECTION 3.04(G)) INCURRED OR PAID BY SUCH LENDER OR
THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) OR ANY AFFILIATE OF SUCH LENDER
AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST, AND OUT-OF-POCKET EXPENSES
PAID TO THIRD PARTIES) ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT
SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LAWFULLY PAYABLE.  A CERTIFICATE AS
TO ANY AMOUNT PAYABLE TO ANY PERSON UNDER THIS SECTION 3.04 SUBMITTED BY SUCH
PERSON TO THE BORROWER SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND
BINDING UPON ALL PARTIES HERETO.  THIS INDEMNIFICATION SHALL BE MADE WITHIN
THIRTY (30) DAYS FROM THE DATE SUCH PERSON MAKES WRITTEN DEMAND THEREFOR AND
WITHIN THIRTY (30) DAYS AFTER THE RECEIPT OF ANY REFUND OF THE TAXES OR OTHER
TAXES FOLLOWING FINAL DETERMINATION THAT THE TAXES OR OTHER TAXES WHICH GAVE
RISE TO THE INDEMNIFICATION WERE NOT REQUIRED TO BE PAID, SUCH PERSON SHALL
REPAY THE AMOUNT OF SUCH PAID INDEMNITY TO THE BORROWER; PROVIDED, HOWEVER, THAT
THE BORROWER SHALL NOT BE OBLIGATED TO MAKE PAYMENT TO ANY LENDER OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) PURSUANT TO THIS SECTION 3.04 IN
RESPECT OF PENALTIES, INTEREST AND OTHER LIABILITIES ATTRIBUTABLE TO ANY TAXES
OR OTHER TAXES, TO THE EXTENT SUCH PENALTIES, INTEREST AND OTHER LIABILITIES ARE
ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH LENDER OR THE
ADMINISTRATIVE AGENT OR ANY OF THEIR AFFILIATES.  AFTER ANY LENDER OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) RECEIVES WRITTEN NOTICE OF THE
IMPOSITION OF THE TAXES OR OTHER TAXES WHICH ARE SUBJECT TO THIS SECTION 3.04,
SUCH LENDER AND THE ADMINISTRATIVE AGENT WILL ACT IN GOOD FAITH TO PROMPTLY
NOTIFY THE BORROWER OF ITS OBLIGATIONS HEREUNDER.


(D)           RECEIPTS.  WITHIN THIRTY (30) DAYS AFTER THE DATE OF ANY PAYMENT
OF TAXES OR OTHER TAXES BY THE BORROWER, THE BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO IN SECTION 13.10, THE ORIGINAL
OR A CERTIFIED COPY OF A RECEIPT OR OTHER DOCUMENTATION REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT EVIDENCING PAYMENT THEREOF.  THE BORROWER WILL
FURNISH TO THE ADMINISTRATIVE AGENT UPON THE ADMINISTRATIVE AGENT’S REQUEST FROM
TIME TO TIME AN OFFICER’S CERTIFICATE STATING THAT ALL TAXES AND OTHER TAXES OF
WHICH IT IS AWARE THAT ARE DUE HAVE BEEN PAID AND THAT NO ADDITIONAL TAXES OR
OTHER TAXES OF WHICH IT IS AWARE ARE DUE.


(E)           FOREIGN BANK CERTIFICATIONS.

(i)      Each Lender that is not created or organized under the laws of the
United States or a political subdivision thereof shall deliver to the Borrower
and the Administrative Agent on or before the Closing Date or the date on which
such Lender becomes a Lender pursuant to Section 13.01 hereof a true and
accurate original certificate executed by a duly authorized officer of such
Lender to the effect that such Lender is eligible to receive payments hereunder
and under the Notes without deduction or withholding of United States federal
income tax (A) under the provisions of an applicable tax treaty concluded by the
United States (in which case the certificate shall be accompanied by one duly
completed copy of IRS Form W-8BEN (or any successor or substitute form)), (B)
under Sections 1442(c)(1) and 1442(a) of the Code (in which case the certificate
shall be accompanied by one duly completed copy of IRS Form W-8ECI (or any
successor or substitute form)) or (C) under Section 871(h) or 881(c) of the Code
(in which case the certificate shall be accompanied by one duly completed copy
of IRS Form W-8BEN (or any successor or substitute form)).

(ii)     Each such Lender further agrees to deliver to the Borrower and the
Administrative Agent from time to time, a true and accurate original certificate
executed by a duly authorized officer of such Lender before or promptly upon the
occurrence of any event requiring a change in the most recent certificate
previously delivered by it to the Borrower and the Administrative Agent pursuant
to this Section 3.04(e).  Each certificate required to be delivered pursuant to
this Section 3.04(e)(ii) shall certify as to one of the following:

(A)          that such Lender can continue to receive payments hereunder and
under the Notes without deduction or withholding of United States federal income
tax;

(B)           that such Lender cannot continue to receive payments hereunder and
under the Notes without deduction or withholding of United States federal income
tax as specified therein but does not require

33


--------------------------------------------------------------------------------




 

additional payments pursuant to Section 3.04(a) because it is entitled to
recover the full amount of any such deduction or withholding from a source other
than the Borrower;

(C)           that such Lender is no longer capable of receiving payments
hereunder and under the Notes without deduction or withholding of United States
federal income tax as specified therein by reason of the adoption or
implementation of, or any change in, or in the interpretation or administration
of, any law or regulation (including the Code, regulations thereunder or any
applicable tax treaty) or any guideline or request from any Governmental
Authority or quasi-governmental authority after the later of the Closing Date or
the date on which a Lender became a Lender pursuant to Section 13.01 and that it
is not capable of recovering the full amount of the same from a source other
than the Borrower; or

(D)          that such Lender is no longer capable of receiving payments
hereunder without deduction or withholding of United States federal income tax
as specified therein other than by reason of the adoption or implementation of,
or any change in, or in the interpretation or administration of, any law or
regulation (including the Code, regulations thereunder or any applicable tax
treaty) or any guideline or request from any Governmental Authority or
quasi-governmental authority after the later of the Closing Date or the date on
which a Lender became a Lender pursuant to Section 13.01.


(F)            UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, EACH LENDER THAT IS
A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE,
OTHER THAN A LENDER THAT MAY BE TREATED AS AN EXEMPT RECIPIENT BASED ON THE
INDICATORS DESCRIBED IN TREASURY REGULATION SECTION 1.6049-4(C)(1)(II), SHALL,
TO THE EXTENT THAT IT MAY LAWFULLY DO SO, DELIVER TO THE ADMINISTRATIVE AGENT
TWO DULY SIGNED COMPLETED ORIGINALS OF IRS FORM W-9.  IF SUCH LENDER FAILS TO
DELIVER SUCH FORMS, THEN THE ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY INTEREST
PAYMENT TO SUCH LENDER AN AMOUNT EQUIVALENT TO THE APPLICABLE BACK-UP
WITHHOLDING TAX IMPOSED BY THE CODE, WITHOUT REDUCTION.

Any notice given by any Lender or other Person under this Section 3.04 shall be
effective only if given within one year after such Lender or other Person
becomes aware or should have become aware of the events giving rise to such
notice.


(G)           FORMS.  THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY TAXES OR
OTHER TAXES PURSUANT TO THIS SECTION 3.04 IN RESPECT OF U.S. FEDERAL INCOME
TAXES IF THE OBLIGATION TO WITHHOLD WITH RESPECT TO SUCH TAXES OR OTHER TAXES
RESULTS FROM, OR WOULD NOT HAVE OCCURRED BUT FOR, THE FAILURE OF ANY LENDER TO
DELIVER THE FORMS DESCRIBED IN SECTION 3.04(E) IN THE MANNER AND AT THE TIMES
SPECIFIED THEREIN; PROVIDED, HOWEVER, THAT THE BORROWER SHALL BE REQUIRED TO PAY
ANY TAXES OR OTHER TAXES CONTEMPLATED PURSUANT TO SECTION 3.04(E)(II)(C).


(H)           CREDITS.  IF AND TO THE EXTENT THAT ANY LENDER IS ABLE, IN ITS
SOLE DISCRETION AND WITHOUT ANY OBLIGATION TO DO SO, TO APPLY OR OTHERWISE TAKE
ADVANTAGE OF ANY OFFSETTING TAX CREDIT OR OTHER SIMILAR TAX BENEFIT ARISING OUT
OF OR IN CONJUNCTION WITH ANY DEDUCTION OR WITHHOLDING WHICH GIVES RISE TO AN
OBLIGATION ON THE BORROWER TO PAY ANY TAXES OR OTHER TAXES PURSUANT TO THIS
SECTION 3.04 THEN SUCH LENDER SHALL, TO THE EXTENT THAT IN ITS SOLE OPINION IT
CAN DO SO WITHOUT PREJUDICE TO THE RETENTION OF THE AMOUNT OF SUCH CREDIT OR
BENEFIT AND WITHOUT ANY OTHER ADVERSE TAX CONSEQUENCES FOR SUCH LENDER,
REIMBURSE TO THE BORROWER AT SUCH TIME AS SUCH TAX CREDIT OR BENEFIT SHALL HAVE
ACTUALLY BEEN RECEIVED BY SUCH LENDER SUCH AMOUNT AS SUCH LENDER SHALL HAVE
DETERMINED TO BE ATTRIBUTABLE TO THE RELEVANT DEDUCTION OR WITHHOLDING AND AS
WILL LEAVE SUCH LENDER IN NO BETTER OR WORSE POSITION THAN IT WOULD HAVE BEEN IN
IF THE PAYMENT OF SUCH TAXES OR OTHER TAXES HAD NOT BEEN REQUIRED.  NOTHING IN
THIS SUBSECTION SHALL REQUIRE ANY LENDER TO DISCLOSE ANY INFORMATION REGARDING
ITS TAX AFFAIRS GENERALLY OR ITS CALCULATION OF TAXES (INCLUDING ANY TAX
RETURNS).


(I)            CONDUIT ARRANGEMENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 3.04, IF A LENDER IS A CONDUIT ENTITY PARTICIPATING IN
A CONDUIT FINANCING ARRANGEMENT (AS DEFINED IN SECTION 7701(1) OF THE CODE AND
THE TREASURY REGULATIONS ISSUED THEREUNDER) WITH RESPECT TO ANY PAYMENTS MADE BY
THE BORROWER UNDER THIS AGREEMENT, THE NOTES OR ANY LOAN DOCUMENT, THE BORROWER
SHALL NOT BE OBLIGATED TO PAY ADDITIONAL AMOUNTS TO SUCH LENDER PURSUANT TO THIS
SECTION 3.04 TO THE EXTENT THAT THE AMOUNT OF TAXES EXCEEDS THE AMOUNT THAT
WOULD HAVE BEEN OTHERWISE PAYABLE HAD SUCH LENDER NOT BEEN A CONDUIT ENTITY
PARTICIPATING IN A CONDUIT FINANCING ARRANGEMENT.

3.05         Increased Capital.  If any Lender determines that (i) the adoption
or implementation after the date hereof of or any change after the date hereof
in or in the interpretation or administration of any law or regulation or

34


--------------------------------------------------------------------------------




 

any guideline or request after the date hereof from any central bank or other
Governmental Authority or quasi-governmental authority exercising jurisdiction,
power or control over such Lender or banks or financial institutions generally
(whether or not having the force of law), compliance with which affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and (ii) the amount of such
capital is increased by or based upon the making or maintenance by any Lender of
its Loans, any Lender’s participation in or obligation to participate in the
Loans or Letters of Credit or other advances made hereunder or under the Notes
or the existence of any Lender’s obligation to make Loans, then, in any such
case, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), the Borrower agrees to pay to the Administrative Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation
therefor, provided such Lender is also generally charging its customers
therefor.  Such demand shall be accompanied by a statement as to the amount of
such compensation and include a brief summary of the basis for such demand. 
Such statement shall be conclusive and binding for all purposes, absent manifest
error.  Any notice given by any Lender under this Section 3.05 shall be
effective only if given within one year after such Lender becomes aware or
should have become aware of the events giving rise to such notice.

3.06         Mitigation; Replacement of Lenders.  Any Lender claiming any
amounts pursuant to Section 3.04, 3.05 or 4.01(f) shall use reasonable efforts
(consistent with legal and regulatory restrictions) to avoid any costs,
reductions, Taxes or Other Taxes in respect of which such amounts are claimed,
including the filing of any certificate or document reasonably requested by the
Borrower or the changing of the jurisdiction of its Eurodollar Lending Office if
such efforts would avoid the need for or reduce the amount of any such amounts
which would thereafter accrue and would not, in the sole determination of such
Lender, result in any additional unreimbursed costs, expenses or risks to such
Lender or would be otherwise materially disadvantageous to such Lender.  The
Borrower may, at any time and so long as no Event of Default has then occurred
and is continuing, and at its sole expense (including with respect to the
processing fee referred to in Section 13.01(b)), replace any Lender (i) that has
requested compensation from the Borrower under Section 3.04, Section 3.05 or
Section 4.01(f), (ii) the obligation of which to make or maintain Eurodollar
Rate Loans has been suspended under Section 4.02(e) or (iii) defaults in the
making of any Revolving Loan required to be made by it hereunder, in any case
under clauses (i), (ii) or (iii) above by written notice to such Lender and the
Administrative Agent identifying one or more Replacement Lenders to replace such
Lender (the “Replaced Lender”), provided that (i) the notice from the Borrower
to the Replaced Lender and the Administrative Agent provided for hereinabove
shall specify an effective date for such replacement (the “Replacement Effective
Date”), which shall be at least five (5) Business Days after such notice is
given, (ii) as of the relevant Replacement Effective Date, each Replacement
Lender shall enter into an Assignment and Acceptance with the Replaced Lender
pursuant to Section 13.01(b), pursuant to which such Replacement Lenders
collectively shall acquire, in such proportion among them as they may agree with
the Borrower and the Administrative Agent (which agreement shall not be
unreasonably withheld), all (but not less than all) of the Term Loan Commitment
or Revolving Loan Commitment, as applicable, and outstanding Term Loans or
Revolving Loans, as applicable, of the Replaced Lender, and, in connection
therewith, shall pay (x) to the Replaced Lender, as the purchase price in
respect thereof, an amount equal to the sum as of the Replacement Effective Date
(without duplication) of (1) the unpaid principal amount of, and all accrued but
unpaid interest on, all outstanding Revolving Loans and Term Loans of the
Replaced Lender and (2) the Replaced Lender’s ratable share of all accrued but
unpaid fees owing to the Replaced Lender hereunder, (y) to the Administrative
Agent, for its own account, any amounts owing to the Administrative Agent by the
Replaced Lender under Section 2.02(c)(ii), and (z) to the Administrative Agent,
for the account of the Swing Loan Lender, any amounts owing to the Swing Loan
Lender under Section 2.03, and (iii) all other obligations of the Borrower owing
to the Replaced Lender (other than those specifically described in clause (ii)
above in respect of which the assignment purchase price has been, or is
concurrently being, paid), including, without limitation, amounts payable under
Sections 3.04, 3.05 and 4.01(f) that give rise to the replacement of such
Replaced Lender and amounts payable under Section 4.02(f) as a result of the
actions required to be taken under this Section 3.06, shall be paid in full by
the Borrower to the Replaced Lender on or prior to the Replacement Effective
Date.

35


--------------------------------------------------------------------------------




 


ARTICLE IV


INTEREST AND FEES

4.01         Interest on the Loans and other Obligations.


(A)           RATE OF INTEREST.

(i)      All Loans and the outstanding amount of all other Obligations (other
than Swing Loans) shall bear interest on the unpaid amount thereof from the date
such Loans are made and such other Obligations are due and payable until paid in
full, except as otherwise provided in Section 4.01(d), as follows:

(A)          If a Base Rate Loan or such other Obligation, at a rate per annum
equal to the sum of (I) the Base Rate as in effect from time to time as interest
accrues, plus (II) the Applicable Base Rate Margin in effect at such time; and

(B)           If a Eurodollar Rate Loan, at a rate per annum equal to the sum of
(I) the Eurodollar Rate determined for the applicable Eurodollar Interest
Period, plus (II) the Applicable Eurodollar Rate Margin in effect from time to
time during such Eurodollar Interest Period.

(ii)     All Swing Loans shall bear interest on the unpaid amount thereof from
the date such Loans are made until paid in full, except as otherwise provided in
Section 4.01(d), at a rate per annum equal to the sum of (I) the Base Rate as in
effect from time to time as interest accrues, plus (II) the Applicable Base Rate
Margin in effect at such time.

(iii)    The applicable basis for determining the rate of interest on the Loans
shall be selected by the Borrower at the time a Notice of Borrowing or a Notice
of Conversion/Continuation is delivered by the Borrower to the Administrative
Agent; provided, however, the Borrower may not select the Eurodollar Rate as the
applicable basis for determining the rate of interest on such a Loan if (x) such
Loan is to be made on the Closing Date unless the Borrower provides the Lenders
with a funding indemnification in a form acceptable to the Administrative Agent,
or (y) at the time of such selection an Event of Default or Default has occurred
and is continuing.  If on any day any Loan is outstanding with respect to which
notice has not been timely delivered to the Administrative Agent in accordance
with the terms hereof specifying the basis for determining the rate of interest
on that day, then for that day interest on that Loan shall be determined by
reference to the Base Rate.


(B)           INTEREST PAYMENTS.

(i)      Interest accrued on each Base Rate Loan shall be payable in arrears (A)
on the last Business Day of each calendar quarter, commencing on the first such
day following the making of such Base Rate Loan and (B) on the Revolving Loan
Maturity Date or Term Loan Maturity Date, as applicable, or such other date on
which such Loans become due and payable and on any other date of prepayment or
repayment of any principal portion thereof (but only as to the principal amount
so prepaid or repaid).

(ii)     Interest accrued on each Eurodollar Rate Loan shall be payable in
arrears (A) on each Eurodollar Interest Payment Date applicable to such Loan and
(B) on the Revolving Loan Maturity Date or Term Loan Maturity Date, as
applicable, or such other date on which such Loans become due and payable and on
any other date such Loans are repaid or prepaid in full.

(iii)    Interest, if any, accrued on the principal balance of all other
Obligations shall be payable in arrears (A) on the last Business Day of each
calendar month, commencing on the first such day following the incurrence of
such Obligation and (B) on the Revolving Loan Maturity Date or Term Loan
Maturity Date, as applicable, or such other date on which such Obligations
become due and payable.

36


--------------------------------------------------------------------------------




 


(C)           CONVERSION OR CONTINUATION.

(i)      The Borrower shall have the option (A) to convert at any time all or
any part of the outstanding Base Rate Loans (other than Swing Loans) to
Eurodollar Rate Loans; (B) to convert all or any part of outstanding Eurodollar
Rate Loans having Eurodollar Interest Periods which expire on the same date to
Base Rate Loans on such expiration date; or (C) to continue all or any part of
outstanding Eurodollar Rate Loans having Eurodollar Interest Periods which
expire on the same date as Eurodollar Rate Loans, and the succeeding Eurodollar
Interest Period of such continued Loans shall commence on such expiration date;
provided, however, no such outstanding Loan may be continued as, or be converted
into, a Eurodollar Rate Loan (i) if the continuation of, or the conversion into,
would violate any of the provisions of Section 4.02 or (ii) if an Event of
Default or Default would occur or has occurred and is continuing.  Any
conversion into or continuation of Eurodollar Rate Loans under this Section
4.01(c) shall be in a minimum amount of $5,000,000 and in integral multiples of
$1,000,000 in excess of that amount except if such lesser amount represents the
total amount of such Type of Loans outstanding, and no partial conversion of
Eurodollar Rate Loans made pursuant to any single Borrowing shall reduce the
aggregate outstanding principal amount of the remaining Eurodollar Rate Loans
under such Borrowing to less than $5,000,000 or to any greater amount not a
multiple of $1,000,000 in excess thereof.  Any conversion into Base Rate Loans
under this Section 4.01(c) shall be in a minimum amount of $5,000,000 and in
integral multiples of $1,000,000 in excess of that amount except if such lesser
amount represents the total amount of such Type of Loans outstanding.

(ii)     To convert or continue Loans under Section 4.01(c)(i), the Borrower
shall deliver a Notice of Conversion/Continuation to the Administrative Agent no
later than 1:00 p.m. (New York City time) at least three (3) Business Days in
advance of the proposed conversion/continuation date.  A Notice of
Conversion/Continuation shall specify (A) the proposed conversion/continuation
date (which shall be a Business Day), (B) the aggregate principal amount of the
Loans to be converted/continued, (C) whether such Loans shall be converted
and/or continued and (D) in the case of a conversion to, or continuation of,
Eurodollar Rate Loans, the requested Eurodollar Interest Period.  Promptly after
receipt of a Notice of Conversion/Continuation under this Section 4.01(c)(ii),
the Administrative Agent shall notify each Lender by facsimile, or other similar
form of transmission, of the proposed conversion/continuation.  Any Notice of
Conversion/Continuation for conversion to, or continuation of, Loans (or
telephonic notice in lieu thereof) shall be irrevocable, and the Borrower shall
be bound to convert or continue in accordance therewith.


(D)           DEFAULT INTEREST.  NOTWITHSTANDING THE RATES OF INTEREST SPECIFIED
IN SECTION 4.01(A) OR ELSEWHERE HEREIN, (I) UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT SPECIFIED IN SECTION 11.01(A) AND FOR AS LONG THEREAFTER AS SUCH EVENT
OF DEFAULT SHALL BE CONTINUING, THE PRINCIPAL BALANCE OF ALL LOANS AND (TO THE
MAXIMUM EXTENT PERMITTED BY LAW) OF ALL OTHER OBLIGATIONS SHALL BEAR INTEREST AT
A RATE WHICH IS 2.0% PER ANNUM (AFTER AS WELL AS BEFORE JUDGMENT) IN EXCESS OF
THE RATE OF INTEREST APPLICABLE TO SUCH OBLIGATIONS FROM TIME TO TIME, AND (II)
UPON THE OCCURRENCE OF ANY OTHER EVENT OF DEFAULT AND FOR AS LONG THEREAFTER AS
SUCH EVENT OF DEFAULT SHALL BE CONTINUING, THE REQUISITE LENDERS MAY ELECT THAT
THE PRINCIPAL BALANCE OF ALL LOANS AND (TO THE MAXIMUM EXTENT PERMITTED BY LAW)
OF ALL OTHER OBLIGATIONS BEAR INTEREST DURING SUCH PERIOD AT A RATE WHICH IS
2.0% PER ANNUM IN EXCESS OF THE RATE OF INTEREST APPLICABLE TO SUCH OBLIGATIONS
FROM TIME TO TIME, AND IN EACH CASE UNDER CLAUSES (I) AND (II), SUCH DEFAULT
INTEREST SHALL BE PAYABLE ON DEMAND.


(E)           COMPUTATION OF INTEREST.  INTEREST ON (I) BASE RATE LOANS AND ALL
OTHER OBLIGATIONS SHALL BE COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS
ELAPSED IN THE PERIOD DURING WHICH INTEREST ACCRUES AND A YEAR OF 365/366 DAYS
AND (II) EURODOLLAR RATE LOANS SHALL BE COMPUTED ON THE BASIS OF THE ACTUAL
NUMBER OF DAYS ELAPSED IN THE PERIOD DURING WHICH INTEREST ACCRUES AND A YEAR OF
360 DAYS.  IN COMPUTING INTEREST ON ANY LOAN, THE DATE OF THE MAKING OF THE LOAN
SHALL BE INCLUDED AND THE DATE OF PAYMENT MADE IN ACCORDANCE WITH SECTION 3.03
SHALL BE EXCLUDED; PROVIDED, HOWEVER, IF A LOAN IS REPAID ON THE SAME DAY ON
WHICH IT IS MADE, ONE (1) DAY’S INTEREST SHALL BE PAID ON SUCH LOAN.


(F)            CHANGES; LEGAL RESTRICTIONS.  IF AFTER THE DATE HEREOF ANY LENDER
DETERMINES THAT THE ADOPTION OR IMPLEMENTATION OF OR ANY CHANGE IN OR IN THE
INTERPRETATION OR ADMINISTRATION OF ANY LAW OR REGULATION OR ANY GUIDELINE OR
REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY OR
QUASI-GOVERNMENTAL AUTHORITY EXERCISING JURISDICTION, POWER OR CONTROL OVER ANY
LENDER OR OVER BANKS OR FINANCIAL INSTITUTIONS GENERALLY (WHETHER OR NOT HAVING
THE FORCE OF LAW), COMPLIANCE WITH WHICH, IN EACH CASE AFTER THE DATE HEREOF:

37


--------------------------------------------------------------------------------




 

(I)      (X) SUBJECTS A LENDER (OR ITS APPLICABLE LENDING OFFICE) TO CHARGES
(OTHER THAN TAXES) OF ANY KIND WHICH IS APPLICABLE TO LENDERS’ ABILITY TO MAKE
EURODOLLAR RATE LOANS, OR (Y) CHANGES THE BASIS OF TAXATION OF, OR SUBJECTS TO
TAX, PAYMENTS TO A LENDER OF PRINCIPAL, FEES, INTEREST, OR ANY OTHER AMOUNT
PAYABLE HEREUNDER WITH RESPECT TO ANY LOANS; OR

(II)     IMPOSES, MODIFIES, OR HOLDS APPLICABLE, ANY RESERVE (OTHER THAN
RESERVES TAKEN INTO ACCOUNT IN CALCULATING THE EURODOLLAR RATE), SPECIAL
DEPOSIT, COMPULSORY LOAN, FDIC INSURANCE OR SIMILAR REQUIREMENT AGAINST ASSETS
HELD BY, OR DEPOSITS OR OTHER LIABILITIES (INCLUDING THOSE PERTAINING TO LETTERS
OF CREDIT) IN OR FOR THE ACCOUNT OF, ADVANCES OR LOANS BY, COMMITMENTS MADE, OR
OTHER CREDIT EXTENDED BY, OR ANY OTHER ACQUISITION OF FUNDS BY, A LENDER OR ANY
APPLICABLE LENDING OFFICE OR EURODOLLAR AFFILIATE OF THAT LENDER;

and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining the Loans or its Revolving Loan Commitments or
to reduce any amount receivable thereunder; then, in any such case, within
thirty (30) days after written demand by such Lender (with a copy of such demand
to the Administrative Agent), the Borrower shall pay to the Administrative Agent
for the account of such Lender, from time to time as specified by such Lender,
such amount or amounts as may be necessary to compensate such Lender or its
Eurodollar Affiliate for any such additional cost incurred or reduced amount
received.  Such demand shall be accompanied by a statement as to the amount of
such compensation and include a summary of the basis for such demand.  Such
statement shall be conclusive and binding for all purposes, absent manifest
error.  Any notice given by any Lender under this Section 4.01(f) shall be
effective only if given within one year after such Lender becomes aware or
should have become aware of the events giving rise to such notice.


(G)           CONFIRMATION OF EURODOLLAR RATE.  UPON THE REQUEST OF THE BORROWER
FROM TIME TO TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY PROVIDE TO THE
BORROWER SUCH INFORMATION WITH RESPECT TO THE APPLICABLE EURODOLLAR RATE AS MAY
BE REASONABLY REQUESTED.

4.02         Special Provisions Governing Eurodollar Rate Loans.  With respect
to Eurodollar Rate Loans:

(a)           Amount of Advance.  Each Borrowing of Eurodollar Rate Loans shall
be for a minimum amount of $5,000,000 and in integral multiples of 1,000,000 in
excess of that amount.

(b)           Determination of Eurodollar Interest Period.  By giving notice as
set forth in Section 2.01(b) (with respect to a Borrowing of Eurodollar Rate
Loans) or Section 4.01(c) (with respect to a conversion into or continuation of
Eurodollar Rate Loans), the Borrower shall have the option, subject to the other
provisions of this Section 4.02, to select an interest period (a “Eurodollar
Interest Period”) to apply to the Loans described in such notice, subject to the
following provisions:

(i)      The Borrower may only select, as to a particular Borrowing of
Eurodollar Rate Loans, a Eurodollar Interest Period of either one, two, three,
six, or if available to all Lenders, nine and twelve months (as selected by the
Borrower) in duration;

(ii)     In the case of immediately successive Eurodollar Interest Periods
applicable to a Borrowing of Eurodollar Rate Loans, each successive Eurodollar
Interest Period shall commence on the day on which the next preceding Eurodollar
Interest Period expires;

(iii)    If any Eurodollar Interest Period would otherwise expire on a day which
is not a Business Day, such Eurodollar Interest Period shall be extended to
expire on the next succeeding Business Day if the next succeeding Business Day
occurs in the same calendar month, and if there shall be no succeeding Business
Day in such calendar month, such Eurodollar Interest Period shall expire on the
immediately preceding Business Day;

(iv)    The Borrower may not select a Eurodollar Interest Period as to any Term
Loan or Revolving Loan if such Eurodollar Interest Period terminates later than
the Term Loan Maturity Date or Revolving Loan Maturity Date, respectively;

 

38


--------------------------------------------------------------------------------


 

(v)     There shall be no more than six (6) Eurodollar Interest Periods in
effect at any one time; and

(vi)    Any Eurodollar Interest Period pertaining to a Borrowing of Eurodollar
Rate Loans that commences on the last Business Day of a calendar month (or a day
for which there is no numerically corresponding day in the last calendar month
of such Eurodollar Interest Period) shall end on the last Business Day of the
last calendar month of such Eurodollar Interest Period.

(c)           Determination of Interest Rate.  As soon as practicable on the
second Business Day prior to the first day of each Eurodollar Interest Period
(the “Interest Rate Determination Date”), the Administrative Agent shall
determine (pursuant to the procedures set forth in the definition of “Eurodollar
Rate”) the interest rate which shall apply to Eurodollar Rate Loans for which an
interest rate is then being determined for the applicable Eurodollar Interest
Period, and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to the Borrower and to each Lender.  The Administrative
Agent’s determination shall be presumed to be correct, absent manifest error,
and shall be binding upon the Borrower.

(d)           Interest Rate Unascertainable, Inadequate or Unfair.  In the event
that at least one (1) Business Day before the Interest Rate Determination Date:

(i)      the Administrative Agent reasonably determines that adequate and fair
means do not exist for ascertaining the applicable interest rates by reference
to which the Eurodollar Rate then being determined is to be fixed;

(ii)     the Requisite Lenders advise the Administrative Agent that Dollar
deposits in the principal amounts of the Eurodollar Rate Loans comprising such
Borrowing are not generally available in the London interbank market for a
period equal to such Eurodollar Interest Period; or

(iii)    the Requisite Lenders advise the Administrative Agent that the
Eurodollar Rate as determined by the Administrative Agent, after taking into
account the adjustments for reserves and increased costs provided for in Section
4.01(f), will not adequately and fairly reflect the cost to such Lenders of
funding Loans of such Type;

then the Administrative Agent shall forthwith give notice thereof to the
Borrower, whereupon (until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist) the right of
the Borrower to elect to have Loans bear interest based upon the Eurodollar Rate
shall be suspended and each outstanding Loan of such Types shall be converted
into a Base Rate Loan on the last day of the then current Eurodollar Interest
Period therefor, and any Notice of Borrowing for which Revolving Loans have not
then been made shall be deemed to be a request for Base Rate Loans,
notwithstanding any prior election by the Borrower to the contrary.

(e)           Illegality.

(I)      IF AT ANY TIME ANY LENDER DETERMINES (WHICH DETERMINATION SHALL, ABSENT
MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES) THAT THE
MAKING OR CONTINUATION OF ANY EURODOLLAR RATE LOAN HAS BECOME UNLAWFUL OR
IMPERMISSIBLE BY COMPLIANCE BY THAT LENDER WITH ANY LAW, GOVERNMENTAL RULE,
REGULATION OR ORDER OF ANY GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE
FORCE OF LAW AND WHETHER OR NOT FAILURE TO COMPLY THEREWITH WOULD BE UNLAWFUL OR
WOULD RESULT IN COSTS OR PENALTIES), THEN, AND IN ANY SUCH EVENT, SUCH LENDER
MAY GIVE NOTICE OF THAT DETERMINATION, IN WRITING, TO THE BORROWER AND THE
ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT THE
NOTICE TO EACH OTHER LENDER.

(II)     WHEN NOTICE IS GIVEN BY A LENDER UNDER SECTION 4.02(E)(I), (A) THE
BORROWER’S RIGHT TO REQUEST FROM SUCH LENDER AND SUCH LENDER’S OBLIGATION, IF
ANY, TO MAKE EURODOLLAR RATE LOANS SHALL BE IMMEDIATELY SUSPENDED, AND SUCH
LENDER SHALL MAKE A BASE RATE LOAN AS PART OF ANY REQUESTED BORROWING OF
EURODOLLAR RATE LOANS AND (B) IF THE AFFECTED EURODOLLAR RATE LOAN OR LOANS ARE
THEN OUTSTANDING, THE

39


--------------------------------------------------------------------------------




 

BORROWER SHALL IMMEDIATELY, OR IF PERMITTED BY APPLICABLE LAW, NO LATER THAN THE
DATE PERMITTED THEREBY, UPON AT LEAST ONE (1) BUSINESS DAY’S PRIOR WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT AND THE AFFECTED LENDER, CONVERT EACH SUCH
LOAN INTO A BASE RATE LOAN.

(III)    IF AT ANY TIME AFTER A LENDER GIVES NOTICE UNDER SECTION 4.02(E)(I)
SUCH LENDER DETERMINES THAT IT MAY LAWFULLY MAKE EURODOLLAR RATE LOANS, SUCH
LENDER SHALL PROMPTLY GIVE NOTICE OF THAT DETERMINATION, IN WRITING, TO THE
BORROWER AND THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY TRANSMIT THE NOTICE TO EACH OTHER LENDER.  THE BORROWER’S RIGHT TO
REQUEST, AND SUCH LENDER’S OBLIGATION, IF ANY, TO MAKE EURODOLLAR RATE LOANS
SHALL THEREUPON BE RESTORED.

(f)            Compensation.  In addition to all amounts required to be paid by
the Borrower pursuant to Section 4.01, the Borrower shall compensate each
Lender, upon demand, for all losses, expenses and liabilities (including,
without limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Lender’s Eurodollar Rate Loans to the Borrower but excluding any
loss of the Applicable Eurodollar Rate Margin on the relevant Loans) which that
Lender may sustain (i) if for any reason a Borrowing, conversion into or
continuation of Eurodollar Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Conversion/ Continuation given
by the Borrower or in a telephonic request by it for borrowing or
conversion/continuation or a successive Eurodollar Interest Period does not
commence after notice therefor is given pursuant to Section 4.01(c), including,
without limitation, pursuant to Section 4.02(d), (ii) from the assignment of any
Eurodollar Rate Loan other than on the last day of a Eurodollar Interest Period
therefor as a result of a request by the Borrower pursuant to Section 3.06 or
pursuant to Section 2.08(d), (iii) if for any reason any Eurodollar Rate Loan is
paid or prepaid (including, without limitation, mandatorily pursuant to Section
3.02) on a date which is not the last day of the applicable Eurodollar Interest
Period, (iv) as a consequence of a required conversion of a Eurodollar Rate Loan
to a Base Rate Loan as a result of any of the events indicated in Section
4.02(d) or 4.02(e) or (v) as a consequence of any failure by the Borrower to
repay Eurodollar Rate Loans when required by the terms hereof.  The Lender
making demand for such compensation shall deliver to the Borrower concurrently
with such demand a written statement in reasonable detail as to such losses,
expenses and liabilities, and this statement shall be conclusive as to the
amount of compensation due to that Lender, absent manifest error.

(g)           Affiliates Not Obligated.  No Eurodollar Affiliate or other
Affiliate of any Lender shall be deemed a party hereto or shall have any
liability or obligation hereunder.

4.03         Fees.


(A)           UNUSED COMMITMENT FEE.  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS IN ACCORDANCE WITH THEIR
PRO RATA SHARES OF THE AGGREGATE REVOLVING LOAN COMMITMENTS, DURING THE PERIOD
COMMENCING ON THE CLOSING DATE AND ENDING ON THE REVOLVING LOAN COMMITMENT
TERMINATION DATE, A FEE EQUAL TO THE APPLICABLE FEE PER ANNUM ON THE AVERAGE
AMOUNT BY WHICH THE REVOLVING LOAN COMMITMENTS EXCEED THE REVOLVING CREDIT
OBLIGATIONS MINUS THE OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LOANS, SUCH FEE
BEING PAYABLE QUARTERLY, IN ARREARS, ON THE LAST BUSINESS DAY OF EACH CALENDAR
QUARTER AND ON THE REVOLVING LOAN COMMITMENT TERMINATION DATE, IN EACH CASE IN
RESPECT OF THE QUARTER (OR PORTION THEREOF) IMMEDIATELY PRECEDING THE DATE SUCH
PAYMENT IS REQUIRED.


(B)           LETTER OF CREDIT FEE.  IN ADDITION TO ANY CHARGES PAID PURSUANT TO
SECTION 2.04(G), THE BORROWER OR THE APPLICABLE SUBSIDIARY SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE PRO RATA SHARES, WITH RESPECT TO EACH LETTER OF CREDIT ISSUED BY THE
ISSUING BANK, TO THE BORROWER OR ANY OF ITS SUBSIDIARIES A FEE AT A PER ANNUM
RATE EQUAL TO THE APPLICABLE EURODOLLAR RATE MARGIN ON THE UNDRAWN FACE AMOUNT
OF SUCH LETTER OF CREDIT, PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY
OF EACH CALENDAR QUARTER.


(C)           ISSUING BANK FEE.  THE BORROWER OR THE APPLICABLE SUBSIDIARY SHALL
PAY TO THE ISSUING BANK, SOLELY FOR ITS OWN ACCOUNT, WITH RESPECT TO EACH LETTER
OF CREDIT ISSUED BY THE ISSUING BANK, TO THE BORROWER OR ANY OF ITS SUBSIDIARIES
AN ADDITIONAL FEE IN AN AMOUNT EQUAL TO 0.125% PER ANNUM ON THE UNDRAWN FACE
AMOUNT OF SUCH LETTER OF CREDIT, PAYABLE QUARTERLY IN ARREARS ON THE LAST
BUSINESS DAY OF EACH CALENDAR QUARTER.

40


--------------------------------------------------------------------------------




 


(D)           COMPUTATION OF FEES.  ALL OF THE ABOVE FEES PAYABLE ON A PER ANNUM
BASIS SHALL BE COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED IN A
YEAR OF 360 DAYS.  ALL SUCH FEES SHALL BE PAYABLE IN ADDITION TO, AND NOT IN
LIEU OF, INTEREST, COMPENSATION, EXPENSE REIMBURSEMENTS, INDEMNIFICATION AND
OTHER OBLIGATIONS.

ARTICLE V

CONDITIONS TO LOANS

5.01         Conditions Precedent to Closing and to Initial Loans.  The
occurrence of the Closing Date and the obligation of each Lender to make the
initial Loans requested to be made by it hereunder (whether on or at any time
after the Closing Date) shall be subject to the satisfaction of all of the
following conditions precedent:

(a)           Documents.  The Administrative Agent (on behalf of itself and the
Lenders) shall have received on or before the Closing Date all of the following:

(i)      this Agreement, the Notes, the Guaranties, an Account Designation
Letter and all other agreements, documents, instruments, certificates, opinions
and corporate resolutions described in the List of Closing Documents, each duly
executed where appropriate and in form and substance satisfactory to the Lenders
and in sufficient copies for each of the Lenders; and

(ii)     such additional documentation as the Administrative Agent or the
Requisite Lenders may reasonably request.

(b)           Consents and Approvals; No Adverse Action.  All approvals, permits
and consents of any Governmental Authorities or other Persons required in
connection with the execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby shall have been obtained, without the imposition of conditions that are
not reasonably acceptable to the Administrative Agent, and all related filings,
if any, shall have been made, and all such approvals, permits, consents and
filings shall be in full force and effect and the Administrative Agent shall
have received such copies thereof as it shall have reasonably requested; all
applicable waiting periods shall have expired without any adverse action being
taken or threatened by any Governmental Authority having jurisdiction; and no
action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before, and no order, injunction or decree
shall have been entered by, any court or other Governmental Authority, in each
case to enjoin, restrain or prohibit, to obtain substantial damages in respect
of, or to impose materially adverse conditions upon, this Agreement, any of the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby, or that, in the reasonable opinion of the Administrative Agent,
could be expected to have a Material Adverse Effect.

(c)           Searches.  The Administrative Agent shall have received certified
reports from an independent search service satisfactory to it listing any
judgment or tax lien filing or Uniform Commercial Code financing statement that
names the Borrower or any Guarantor as debtor in any of such jurisdictions as
may be selected by the Administrative Agent, and the results thereof shall be
reasonably satisfactory to the Administrative Agent.

(d)           No Change in Condition.  (1)  There not occurring any event,
change, development or occurrence that, either individually or in the aggregate
with all other events, changes, developments or occurrences, since December 31,
2005, which would have, or would reasonably be expected to have a Material
Adverse Effect on (x) the properties, assets, liabilities, business, financial
condition, or results of operations of Andrx and its Subsidiaries, taken as a
whole, or the Borrower and its Subsidiaries (including Andrx and its
Subsidiaries), taken as a whole, but excluding any such event, change,
development or occurrence resulting from or arising out of:  (i) changes in the
financial markets generally in the United States or that are the result of acts
of war or terrorism; (ii) general national, international or regional economic,
financial, political or business conditions (including changes in Law or GAAP or
the interpretation thereof) affecting generally the generic pharmaceutical
industry or the pharmaceutical industry, which do not have a materially
disproportionate effect (relative to other industry participants) on Andrx and
its Subsidiaries, taken as a whole, or the Borrower and its Subsidiaries
(including Andrx and its Subsidiaries), taken as a whole;

41


--------------------------------------------------------------------------------




 

(iii) the execution, announcement and performance of the Merger Agreement, or
any actions taken, delayed or omitted to be taken by Andrx pursuant to the
Merger Agreement or at the request of the Borrower; (iv) decrease in revenues
from Andrx’s generic products related to price reductions or reduced market
share in the ordinary course of business as a result of competition from current
or future competitors; (v) any adverse determination in connection with any
litigation under Paragraph IV of the Drug Price Competition and Patent Term
Restoration Act of 1984, and (vi) the FDA OAI Matter, or (y) the ability of
Andrx or the Borrower to consummate the Acquisition.  For avoidance of doubt,
(i) the continuation of Andrx’s FDA Official Action Indicated (OAI) status
relating to its Davie, Florida manufacturing facilities shall not constitute,
and shall not be considered in determining the existence of, a material adverse
effect pursuant to this clause (d)(1), and (ii) no matter arising out of or
resulting from the FDA OAI Matter (other than solely a matter described in the
immediately succeeding sentence hereof) shall constitute, or shall be considered
in determining the existence of, a material adverse effect pursuant to this
clause (d)(1).  With regard to matters arising out of the FDA OAI Matter, only
the actual occurrence prior to the Closing Date of the following shall
constitute a material adverse effect pursuant to this clause (d)(1):  any actual
seizure or recall of or reduction in manufacturing or distribution activities
for Cartia XT, Taztia XT, Altoprev or Metformin XT or any fine or criminal or
civil penalty, in any of the foregoing cases imposed by a governmental entity
(or, in the case of a recall or reduction in manufacturing or distribution
activities, voluntarily undertaken by Andrx), which has had, individually or in
the aggregate, a material adverse effect, pursuant to this clause (d)(1), on the
properties, assets, liabilities, business, results of operations or financial
condition of Andrx and its Subsidiaries, taken as a whole.

(2)           There not occurring or becoming known to the Administrative Agent
or the Arrangers (a) any event, development or circumstance since December 31,
2005, which any of them reasonably determines has had or could reasonably be
expected to have a Material Adverse Effect on the assets, liabilities, business,
financial condition, or results of operations of the Borrower and its
Subsidiaries (including Andrx and its Subsidiaries), taken as a whole, but
excluding any such event, change, development or occurrence resulting from or
arising out of:  (A) changes in the financial markets generally in the United
States or that are the result of acts of war or terrorism; (B) general national,
international or regional economic, financial, political or business conditions
(including changes in law or GAAP or the interpretation thereof) affecting
generally the generic pharmaceutical industry or the pharmaceutical industry,
which do not have a materially disproportionate effect (relative to other
industry participants) on the Borrower and its subsidiaries (including Andrx and
its Subsidiaries), taken as a whole, (C) the execution, announcement and
performance of the Merger Agreement.

(e)           Compliance Certificate.  The Administrative Agent shall have
received a Compliance Certificate, duly completed and signed by the Borrower’s
Chief Financial Officer, demonstrating the Borrower’s compliance with the
financial covenants set forth in Article X, determined on a Pro Forma Basis as
of June 30, 2006 after giving effect to the making of Loans hereunder on the
Closing Date, if any, and the application of the proceeds thereof.

(f)            No Default.  No Default or Event of Default shall have occurred
and be continuing or would result from the making of any Loans on the Closing
Date.

(g)           Representations and Warranties.  All of the representations and
warranties contained in Section 6.01 and in the other Loan Documents shall be
true and complete in all material respects on and as of the Closing Date.

(h)           Fees and Expenses Paid.  There shall have been paid to the
Administrative Agent, for the account of the Agents and the Lenders and
Affiliates of each, all fees due and payable on or before the Closing Date, and
all expenses (including, without limitation, legal fees and expenses) due and
payable on or before the Closing Date.

(i)            Financial Information.  The Administrative Agent shall have
received, with copies for each Lender, (i) each of the financial statements
referred to in Section 6.01(h), (ii) an opening consolidated pro forma balance
sheet and income statement of the Borrower and its Subsidiaries, as of June 30,
2006, giving effect to the consummation of the transactions contemplated by this
Agreement (and the making of

42


--------------------------------------------------------------------------------




 

any Loans hereunder on the Closing Date and the application of the proceeds
thereof) and (iii) five-year projected consolidated balance sheets of the
Borrower and its Subsidiaries for the fiscal years 2006 through 2010, and
related consolidated statements of income and cash flow, prepared on a quarterly
basis for the first year included in the projections and annually for all other
periods included in the projections, each in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders.

(j)            Financings and Other Transactions, etc.

(I)      ON THE CLOSING DATE, THE TRANSACTIONS SHALL HAVE BEEN CONSUMMATED
PURSUANT TO THE MERGER AGREEMENT, AND NO MATERIAL PROVISION THEREOF SHALL HAVE
BEEN WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED WITHOUT THE CONSENT OF
THE CO-LEAD ARRANGERS NOT TO BE UNREASONABLY WITHHELD OR DELAYED.  ON THE
CLOSING DATE, THE ACQUISITION SHALL HAVE BEEN CONSUMMATED FOR AGGREGATE CASH
CONSIDERATION TO THE SELLERS NOT EXCEEDING $1,900,000,000.

(II)     ON THE CLOSING DATE, THE REFINANCING SHALL HAVE BEEN CONSUMMATED IN
FULL TO THE SATISFACTION OF THE LENDERS; THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A “PAY-OFF” LETTER IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO ALL DEBT BEING REFINANCED IN THE
REFINANCING.

(III)    NO MORE THAN $225.0 MILLION OF REVOLVING LOANS SHALL HAVE BEEN MADE.

(k)           HSR Approval.  All filing and waiting periods (including the
extensions thereof) applicable to the consummation of the Transactions under the
Hart-Scott-Rodino Antitrust Improvements Act shall have been expired or been
terminated.

(l)            Leverage Ratio.  The ratio of (x) Funded Debt (net of cash and
Cash Equivalents) of the Borrower as of the Closing Date after giving effect to
the Acquisition to (y) pro forma EBITDA of the Borrower and its Subsidiaries for
the latest twelve month period after giving effect to the Acquisition shall be
no greater than 2.75 to 1.00.

(m)          Ratings.  The Borrower shall have received credit ratings for the
Credit Facilities from each of S&P and Moody’s.

(n)           Opinions.  The Administrative Agent shall have received such legal
opinions addressed to the Administrative Agent, Issuing Bank and Lenders
(including opinions (i) from counsel to the Borrower and its subsidiaries, and
(ii) from such special and local counsel as may be reasonably required by the
Administrative Agent), documents and other instruments as are customary for
transactions of this type or as the Administrative Agent may reasonably request.

(o)           Litigation.  There shall not be pending any suit, action or
proceeding under the antitrust laws by any U.S. governmental entity in any court
of competent jurisdiction seeking to prohibit the consummation of the
Acquisition or that would otherwise have a material adverse effect on the
properties, assets, liabilities, business, results of operations, or financial
condition of the Borrower and its subsidiaries, taken as a whole.

(p)           Bank Regulatory Information.  The Administrative Agent and Lenders
shall have received, at least five Business Days in advance of the Closing Date,
all requested documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including, without limitation, the U.S.A. Patriot Act.

(q)           Acquisition Documents.  The Co-Lead Arrangers shall have reviewed,
and be reasonably satisfied with, the final terms and conditions and the
documentation relating to the Acquisition, including the Merger Agreement, it
being understood that the Merger Agreement dated as of March 12, 2006, as
amended on July 7, 2006, is acceptable to the Co-Lead Arrangers.

(r)            Sources and Uses.  Sources and uses of funds and the assumptions
relating thereto shall be substantially as described in Section 2.06.

43


--------------------------------------------------------------------------------




 

5.02         Conditions Precedent to All Loans.  The obligation of each Lender
to make any Loan and each Issuing Bank to issue a Letter of Credit requested to
be made by it on any Funding Date on or after the Closing Date is subject to the
following conditions precedent as of each such date:

(a)           Representations and Warranties.  As of such date, both before and
after giving effect to the Loans to be made, all of the representations and
warranties contained in Section 6.01 and in the other Loan Documents shall be
true and complete in all material respects (except to the extent that such
representations or warranties are made as of an earlier date, in which case they
shall be true and complete in all material respects as of such earlier date).

(b)           No Defaults.  As of such date, no Default or Event of Default
shall have occurred and be continuing or would result from the making of the
requested Loan or the application of the proceeds therefrom.

Each request by the Borrower for a Loan, each submission by the Borrower of a
Notice of Borrowing, and each acceptance by the Borrower of the proceeds of each
Loan made hereunder, shall constitute a representation and warranty by the
Borrower as of the Funding Date in respect of such Loan that all the conditions
contained in this Section 5.02 have been satisfied.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

6.01         Representations and Warranties of the Borrower.  In order to induce
the Lenders to enter into this Agreement and to make the Loans, the Borrower
hereby represents and warrants as follows:

(a)           Organization; Powers.  Each Loan Party (i) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) is qualified to conduct business as a foreign corporation and
is in good standing in every jurisdiction in which such qualification is
required, except where the failure to so qualify is not reasonably likely to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own, operate and encumber its assets and to conduct its business as
presently contemplated.

(b)           Authority.

(I)      EACH LOAN PARTY HAS THE REQUISITE POWER AND AUTHORITY TO EXECUTE,
DELIVER AND PERFORM EACH OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.

(II)     NO OTHER ACTION OR PROCEEDING ON THE PART OF ANY LOAN PARTY IS
NECESSARY TO EXECUTE, DELIVER AND PERFORM EACH OF THE LOAN DOCUMENTS TO WHICH IT
IS A PARTY THERETO OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED THEREBY.

(III)    EACH OF THE LOAN DOCUMENTS TO WHICH ANY LOAN PARTY IS A PARTY HAS BEEN
DULY EXECUTED AND DELIVERED BY SUCH LOAN PARTY AND CONSTITUTES THE LEGAL, VALID
AND BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE AGAINST SUCH LOAN PARTY
IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
(I) BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (II) GENERAL PRINCIPLES OF EQUITY
RELATING TO ENFORCEABILITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).

(c)           Ownership.  Section 6.01(C) of the Disclosure Letter sets forth
the ownership of the Borrower’s  Subsidiaries as of the date hereof and
separately indicates each Subsidiary that is required to be a Guarantor as of
the Closing Date.  Each Loan Party has delivered to the Administrative Agent
true and complete copies of the Governing Documents for such Loan Party in
effect as of the date hereof.

44


--------------------------------------------------------------------------------




 

(d)           No Conflict.  The execution, delivery and performance by each Loan
Party of each Loan Document to which it is a party and the consummation of the
transactions contemplated thereby do not and will not (i) conflict with the
Governing Documents of such Loan Party, (ii) violate any Requirements of Law
(including Regulation U) or any material Contractual Obligation of such Loan
Party, or (iii) result in or require the creation or imposition of any Lien
whatsoever upon any of the property or assets of such Loan Party.

(e)           Compliance with Laws; Permits.

(I)      EXCEPT AS SET FORTH IN THE DISCLOSURE LETTER OR AS WOULD NOT HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, THE
OPERATIONS AND ASSETS OF THE LOAN PARTIES AND EACH OF THEIR SUBSIDIARIES ARE IN
COMPLIANCE WITH ALL LAWS APPLICABLE TO THE LOANS PARTIES AND THEIR SUBSIDIARIES,
INCLUDING WITHOUT LIMITATION (I) THE LAWS ENFORCED AND REGULATIONS ISSUED BY THE
DEA, THE DEPARTMENT OF HEALTH AND HUMAN SERVICES AND ITS CONSTITUENT AGENCIES,
THE FDA, THE CENTERS FOR MEDICARE & MEDICAID SERVICES, AND OFFICE OF INSPECTOR
GENERAL, (INCLUDING, WITHOUT LIMITATION, THE FEDERAL FOOD DRUG AND COSMETIC ACT
(21 U.S.C. § 321 ET SEQ.), THE CONTROLLED SUBSTANCES ACT (21 U.S.C. § 801 ET
SEQ.), THE FEDERAL ANTI-KICKBACK STATUTE (42 U.S.C. § 1320A-7B(B)), THE STARK
LAW (42 U.S.C. § 1395NN), THE ADMINISTRATIVE SIMPLIFICATION PROVISIONS OF THE
HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT OF 1996 (42 U.S.C. § 1320D
ET SEQ.), THE EXCLUSION LAWS (42 U.S.C. § 1320A-7), THE REGULATIONS PROMULGATED
PURSUANT TO THE FOREGOING LAWS, AND THE FEDERAL ACQUISITION REGULATIONS (48
C.F.R. PARTS 1-53)), (II) THE DRUG PRICE REPORTING REQUIREMENTS OF TITLES XVIII
AND XIX OF THE SOCIAL SECURITY ACT, (III) THE LAWS PRECLUDING OFF-LABEL
MARKETING OF DRUGS, AND (IV) COMPARABLE STATE LAWS.  NEITHER THE LOAN PARTIES
NOR ANY OF THEIR SUBSIDIARIES IS EXCLUDED OR DEBARRED UNDER THE GENERIC DRUG
ENFORCEMENT ACT OF 1992 OR ANY GOVERNMENT HEALTH CARE PROGRAM, INCLUDING,
WITHOUT LIMITATION, MEDICARE AND MEDICAID, AND TO THE BORROWER’S KNOWLEDGE,
NEITHER THE LOAN PARTIES NOR ANY OF THEIR SUBSIDIARIES EMPLOYS OR USES THE
SERVICES OF ANY INDIVIDUAL WHO IS EXCLUDED OR DEBARRED.  EXCEPT AS SET FORTH IN
THE DISCLOSURE LETTER AND AS WOULD NOT HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT, NEITHER THE LOAN PARTIES NOR ANY OF THEIR
SUBSIDIARIES (I) IS SUBJECT TO ANY ACTION, CLAIM, PROCEEDING OR INVESTIGATION
WITH RESPECT TO ANY VIOLATION OF ANY APPLICABLE LAW OR PERMITS, OR (II) HAS BEEN
THREATENED IN WRITING TO BE CHARGED WITH OR RECEIVED NOTICE OF ANY VIOLATION OF
ANY APPLICABLE LAW OR PERMIT.  EXCEPT FOR OAI FDA MATTER OR AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT, TO THE
BORROWER’S KNOWLEDGE, THERE ARE NO FACTS OR CIRCUMSTANCES WHICH WOULD REASONABLY
BE EXPECTED TO RESULT IN ANY SUCH VIOLATION, ACTION, CLAIM, PROCEEDING,
INVESTIGATION, CHARGE, OR NOTICE.

(II)     EXCEPT AS SET FORTH IN THE DISCLOSURE LETTER OR AS WOULD NOT HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, (I) THE LOAN
PARTIES AND EACH OF THEIR SUBSIDIARIES HAVE AND MAINTAIN IN FULL FORCE AND
EFFECT, AND ARE IN COMPLIANCE WITH, ALL PERMITS NECESSARY FOR THE LOAN PARTIES
AND EACH OF THEIR SUBSIDIARIES TO CARRY ON THEIR RESPECTIVE BUSINESSES AS
CURRENTLY CONDUCTED; AND (II) NEITHER THE LOAN PARTIES NOR ANY OF THEIR
SUBSIDIARIES HAVE RECEIVED WRITTEN NOTICE THAT THE GOVERNMENTAL AUTHORITY OR THE
PERSON ISSUING OR AUTHORIZING ANY SUCH PERMIT INTENDS TO TERMINATE, REFUSE TO
RENEW OR REISSUE OR OTHERWISE ADVERSELY RESTRICT ANY SUCH PERMIT.

(III)    EXCEPT AS SET FORTH IN THE DISCLOSURE LETTER OR AS WOULD NOT HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, (I) THE LOAN
PARTIES AND EACH OF THEIR SUBSIDIARIES, MEET ALL OF THE REQUIREMENTS OF
PARTICIPATION AND PAYMENT OF MEDICARE, MEDICAID, ANY OTHER STATE OR FEDERAL
GOVERNMENT HEALTH CARE PROGRAMS, AND ANY OTHER PUBLIC OR PRIVATE THIRD PARTY
PAYOR PROGRAMS (COLLECTIVELY, “PROGRAMS”) THAT THE LOAN PARTIES AND/OR ANY OF
THEIR SUBSIDIARIES, AS APPLICABLE, PARTICIPATE IN OR RECEIVE PAYMENT FROM, AND
(II) THERE IS NO INVESTIGATION, AUDIT, CLAIM REVIEW, OR OTHER ACTION PENDING OR,
TO THE KNOWLEDGE OF ANY OF THE LOAN PARTIES, THREATENED WHICH COULD RESULT IN
ANY OF THE LOAN PARTIES OR ANY OF THEIR SUBSIDIARIES’ EXCLUSION FROM ANY PROGRAM
AND NEITHER THE LOAN PARTIES NOR ANY OF THEIR SUBSIDIARIES HAVE RECEIVED NOTICE
OF ANY SUCH INVESTIGATION, AUDIT, CLAIM REVIEW OR OTHER ACTION.

(f)            Governmental Regulation.  No Loan Party is subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, or the Investment Company Act of 1940, or any other
federal or state statute or regulation which limits its ability to incur
indebtedness or its ability to consummate the transactions contemplated by the
Loan Documents.

 

45


--------------------------------------------------------------------------------


 

(g)           Subsidiaries.  As of the Closing Date, the Borrower has no
Subsidiaries or interests in any joint venture or partnership of any other
Person other than the Subsidiaries and material joint ventures and partnerships
set forth on Section 6.01(C) of the Disclosure Letter.

(h)           Financial Position of the Borrower and Andrx.  True and complete
copies of (i) unaudited financial statements of the Borrower and its
Subsidiaries for the most recent fiscal quarter ended 45 days prior to the
Closing Date, and the related consolidated statements of income and cash flow
for the Borrower and its Subsidiaries and for Andrx and its Subsidiaries, and
(ii) the audited consolidated balance sheets as at the end of the fiscal years
ended December 31, 2005, 2004 and 2003, and the related consolidated statements
of income and cash flow for the Borrower and its Subsidiaries and for Andrx and
its Subsidiaries, each of which have been delivered to the Administrative Agent
and the Lenders.  The foregoing financial statements were prepared in conformity
with GAAP and fairly present in all material respects the financial position and
the results of operations and cash flows of the Borrower and its Subsidiaries or
Andrx and its Subsidiaries, as the case may be, for each of the periods covered
thereby as at the respective dates thereof.  As of the Closing Date, no Loan
Party has any Accommodation Obligation, contingent liability or liability for
any Taxes, long-term leases or commitments, not reflected in the foregoing
financial statements which will have or is reasonably likely to have a Material
Adverse Effect.

(i)            Projections.  The Borrower has delivered to the Administrative
Agent and each Lender pursuant to Section 5.01(i) certain projected financial
statements of the Borrower and its Subsidiaries which have been prepared in good
faith and using accounting principles consistently applied.

(j)            Litigation; Adverse Effects.  Except as set forth in Sections
6.01(J) and 6.01(O) of the Disclosure Letter, there is no action, suit,
proceeding, investigation or arbitration before or by any Governmental Authority
or private arbitrator pending or, to the knowledge of each Loan Party, overtly
threatened against such Loan Party or any of its assets (i) challenging the
validity or the enforceability of any of the Loan Documents or transactions
contemplated thereby or (ii) in which there is a reasonable possibility of an
adverse determination and which, if adversely determined, will or is reasonably
likely to result in any Material Adverse Effect.  There is no material loss
contingency within the meaning of GAAP which has not been reflected in the
financial statements of the Borrower and its Subsidiaries and which will or is
reasonably likely to result in any Material Adverse Effect.  No Loan Party is
(A) in violation of any applicable Requirements of Law which violation will have
or is reasonably likely to have a Material Adverse Effect or (B) subject to, or
in default with respect to, any final judgment, writ, injunction, restraining
order or order of any nature, decree, rule or regulation of any court or
Governmental Authority which will have or is reasonably likely to have a
Material Adverse Effect.

(k)           No Material Adverse Effect.  Since December 31, 2005, there has
occurred no event which has had or is reasonably likely to have a Material
Adverse Effect.

(l)            Payment of Taxes.  All tax returns and material reports required
to be filed by the Borrower have been timely filed, and all taxes, assessments,
fees and other governmental charges shown on such returns have been paid when
due and payable, except such taxes, if any, as are reserved against in
accordance with GAAP and are being contested in good faith by appropriate
proceedings.

(m)          Disclosure.  The representations and warranties of each Loan Party
contained in the Loan Documents and all certificates and other documents
delivered pursuant to the terms thereof, do not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading in any material respect.

(n)           Requirements of Law.  Each Loan Party is in compliance in all
material respects with all Requirements of Law applicable to it and its
business.

(o)           Environmental Matters.  To each Loan Party’s knowledge, upon
inquiry and investigation completed by such Loan Party as diligently and as
thoroughly as would reasonably be required to determine any facts relevant to
the representations set forth herein, and except as set forth in Section 6.01(O)
of

46


--------------------------------------------------------------------------------




 

the Disclosure Letter hereto, (i) such Loan Party and its operations and real
property comply in all respects with all applicable Environmental, Health or
Safety Requirements of Law, except where noncompliance has not resulted in or
would not be reasonably likely to have a Material Adverse Effect; (ii) such Loan
Party has obtained all environmental, health and safety Permits necessary for
its operations and Property and all such Permits are in good standing and such
Loan Party is in compliance with all terms and conditions of such Permits except
such as has not resulted in or would not be reasonably likely to have a Material
Adverse Effect; (iii) no Loan Party nor its operations is subject to any order
from or written agreement with any Governmental Authority or private party or
any judicial or administrative proceeding or investigation respecting any
Environmental, Health or Safety Requirements of Law or any Release or threatened
Release of a Contaminant into the indoor or outdoor environment except such as
has not resulted in or would not be reasonably likely to have a Material Adverse
Effect; (iv) no Loan Party nor its operations is subject to any Remedial Action
or other Liabilities and Costs arising from the Release or threatened Release of
a Contaminant into the indoor or outdoor environment except such as has not
resulted in or would not be reasonably likely to have a Material Adverse Effect;
(v) no Loan Party has filed any notice under any Requirement of Law indicating
treatment, storage or disposal of a hazardous waste, as that term is defined
under 40 CFR Part 261 or any applicable state equivalent except such as has not
resulted in or would not be reasonably likely to have a Material Adverse Effect;
(vi) no Loan Party has filed any notice under applicable Requirement of Law
reporting any unresolved Release of a Contaminant into the indoor or outdoor
environment except such as has not resulted in or would not be reasonably likely
to have a Material Adverse Effect; (vii) no Environmental Liens have attached to
any Property of any Loan Party securing obligations, individually or in the
aggregate, in an amount of $25,000,000 or more; (viii) no Loan Party has
received any written notice or claim to the effect that it is or may be liable
to any Person as a result of the Release or threatened Release of a Contaminant
into the indoor or outdoor environment except such as has not resulted in or
would not be reasonably likely to have a Material Adverse Effect; and (ix) no
transaction contemplated by this Agreement is subject to any Environmental
Property Transfer Act.

(p)           ERISA.  Each Plan which is intended to be qualified under Section
401(a) of the Code as currently in effect has been determined by the IRS to be
so qualified, and each trust related to any such Plan has been so determined to
be exempt from federal income tax under Section 501(a) of the Code as currently
in effect, except for changes for which the remedial amendment period has not
expired.  Neither the Borrower nor any ERISA Affiliate maintains or contributes
to any employee welfare benefit plan within the meaning of Section 3(1) of
ERISA, other than a Multiemployer Plan, which provides benefits to employees
after termination of employment other than as required under Part 6 of Title I
of ERISA or any applicable state law.  Each of the Borrower and its Subsidiaries
is in compliance in all material respects with the responsibilities, obligations
or duties imposed on it by ERISA or regulations promulgated thereunder with
respect to all Plans.  No accumulated funding deficiency (as defined in Section
302(a)(2) of ERISA and Section 412(a) of the Internal Revenue Code) exists in
respect to any Benefit Plan.  Except as set forth on Section 6.01(P) of the
Disclosure Letter, neither the Borrower nor any ERISA Affiliate nor any
fiduciary of any Plan (i) has engaged in a nonexempt “prohibited transaction”
described in Section 406 of ERISA or Section 4975 of the Internal Revenue Code
or (ii) has taken any action which would constitute or result in a Termination
Event with respect to any Plan which would result in a material liability to the
Borrower or an ERISA Affiliate.  Neither the Borrower nor any ERISA Affiliate
has incurred any material liability to the PBGC which has not been paid within
the applicable period permitted by law.  Schedule B to the most recent annual
report filed with the IRS with respect to each Benefit Plan and furnished to the
Administrative Agent is complete and accurate in all material respects.  Since
the date of each such Schedule B, there has been no material adverse change in
the funding status or financial condition of the Benefit Plan relating to such
Schedule B which would result in a Material Adverse Effect.  Neither the
Borrower nor any ERISA Affiliate has failed to make any required installment
under subsection (m) of Section 412 of the Code and any other payment required
under Section 412 of the Code on or before the due date for such installment or
other payment which could reasonably be expected to result in a lien under
Section 412 of the Code.  Neither the Borrower nor any ERISA Affiliate is
required to provide security to a Benefit Plan under Section 401(a)(29) of the
Internal Revenue Code due to a Plan amendment that results in an increase in
current liability for the plan year.  The Borrower and its Subsidiaries and its
ERISA Affiliates are current with respect to all obligations they may have
relating to any Multiemployer Plan to which they are or have been obligated to
contribute.  Neither the Borrower nor any ERISA Affiliate has or is likely to
incur any withdrawal liability with respect to any Multiemployer Plan which
would have a Material Adverse Effect.

47


--------------------------------------------------------------------------------




 

(q)           Labor Matters.  No Loan Party is a party to any labor contract as
of the Closing Date.  As of the Closing Date, there are no strikes, lockouts or
other disputes relating to any collective bargaining or similar agreement to
which such Loan Party is a party which would have or is reasonably likely to
have a Material Adverse Effect.

(r)            Securities Activities.  No Loan Party is engaged in the business
of extending credit for the purpose of purchasing or carrying Margin Stock.

(s)           Solvency.  After giving effect to the receipt and application of
the Loans in accordance with the terms of this Agreement, each Loan Party is
Solvent.

(t)            Patents, Trademarks, Permits, etc.; Government Approvals.

(I)      EACH LOAN PARTY OWNS, IS LICENSED OR, TO THE BORROWER’S KNOWLEDGE,
OTHERWISE HAS THE LAWFUL RIGHT TO USE THE PERMITS AND OTHER GOVERNMENTAL
APPROVALS, PATENTS, TRADEMARKS, TRADE NAMES, COPYRIGHTS, TECHNOLOGY, KNOW-HOW
AND PROCESSES NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS CURRENTLY CONDUCTED
WHICH ARE MATERIAL TO ITS CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS AND
PERFORMANCE, EXCEPT WHERE THE FAILURE TO DO SO WILL NOT OR IS NOT REASONABLY
LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT.  THERE ARE NO CLAIMS PENDING OR,
TO SUCH LOAN PARTY’S KNOWLEDGE, OVERTLY THREATENED THAT SUCH LOAN PARTY IS
INFRINGING OR OTHERWISE ADVERSELY AFFECTING THE RIGHTS OF ANY PERSON WITH
RESPECT TO SUCH PERMITS AND OTHER GOVERNMENTAL APPROVALS, PATENTS, TRADEMARKS,
TRADE NAMES, COPYRIGHTS, TECHNOLOGY, KNOW-HOW AND PROCESSES, EXCEPT FOR SUCH
CLAIMS AND INFRINGEMENTS AS DO NOT, IN THE AGGREGATE, GIVE RISE TO ANY LIABILITY
ON THE PART OF SUCH LOAN PARTY WHICH HAS OR IS REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.

(II)     THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS
WILL NOT IMPAIR SUCH LOAN PARTY’S OWNERSHIP OF OR RIGHTS UNDER (OR THE LICENSE
OR OTHER RIGHT TO USE, AS THE CASE MAY BE) ANY PERMITS AND GOVERNMENTAL
APPROVALS, PATENTS, TRADEMARKS, TRADE NAMES, COPYRIGHTS, TECHNOLOGY, KNOW-HOW OR
PROCESSES IN ANY MANNER WHICH HAS OR IS REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.

(u)           Assets and Properties.  Each Loan Party has good and marketable or
merchantable title to all of its owned assets and property (tangible and
intangible), and all such assets and property are free and clear of all Liens
except Liens permitted under Section 9.03.  Substantially all of the assets and
property owned by, leased to or used by such Loan Party are in good operating
condition and repair, ordinary wear and tear excepted, are free and clear of any
known defects except such defects as do not substantially interfere with the
continued use thereof in the conduct of normal operations, and are able to serve
the function for which they are currently being used, except in each case where
the failure of such asset to meet such requirements would not have or is not
reasonably likely to have a Material Adverse Effect.  Neither this Agreement nor
any other Loan Document, nor any transaction contemplated under any Loan
Document, will affect any right, title or interest of such Loan Party in and to
any of such assets in a manner that would have or is reasonably likely to have a
Material Adverse Effect.

(v)           Insurance.  Section 6.01(V) of the Disclosure Letter accurately
sets forth all insurance policies and programs currently in effect as of the
Closing Date with respect to the respective property and assets and business of
the Borrower and its Subsidiaries, specifying for each such policy and program,
(i) the amount thereof and the amount of the deductible relating thereto, (ii)
the risks insured against thereby, (iii) the name of the insurer and each
insured party thereunder, (iv) the policy or other identification number
thereof, (v) the expiration date thereof, (vi) the annual premium with respect
thereto and (vii) the current rating of such insurer by A.M.  Best or an
established rating agency reasonably satisfactory to the Administration Agent.

48


--------------------------------------------------------------------------------




 


ARTICLE VII

REPORTING COVENANTS

The Borrower covenants and agrees so long as any Term Loan Commitment or
Revolving Loan Commitment is outstanding and thereafter until payment in full of
the Obligations:

7.01         Financial Statements.  Each Loan Party shall maintain a system of
accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP,
and each of the financial statements described below shall be prepared from such
system and records.  The Borrower shall deliver or cause to be delivered to the
Administrative Agent:

(a)           Quarterly Reports.  As soon as practicable, and in any event
within forty-five (45) days after the end of each of the first three fiscal
quarters in each Fiscal Year, consolidated balance sheets of the Borrower and
its Subsidiaries as at the end of such period and the related consolidated
statements of income and cash flow of the Borrower and its Subsidiaries for such
fiscal quarter, certified by the Chief Financial Officer of the Borrower as
fairly presenting the financial position of the Borrower as at the dates
indicated and the results of its operations and cash flow for the fiscal quarter
indicated in accordance with GAAP, subject to normal year-end adjustments and
the absence of complete footnote disclosure, provided that, so long as the
Borrower files quarterly reports on Form 10-Q with the Commission, the delivery
of such Form 10-Q for such fiscal quarter shall satisfy the requirements of this
Section 7.01(a).

(b)           Annual Reports.  As soon as practicable, and in any case within
ninety (90) days after the end of such Fiscal Year, (i) the audited consolidated
(and unaudited consolidating) balance sheet of the Borrower and its Subsidiaries
as of the end of such Fiscal Year and the related audited consolidated (and
unaudited consolidating) statements of income and audited consolidated statement
of cash flow of the Borrower and its Subsidiaries for such Fiscal Year, provided
that, so long as the Borrower files an annual report on Form 10-K with the
Commission, the delivery of such Form 10-K for such annual period accompanied by
unaudited consolidating balance sheets and statements of income of the Borrower
and its Subsidiaries shall satisfy the requirements of this Section 7.01(b)(i),
and (ii) a report thereon of PricewaterhouseCoopers, LLP or any of KPMG LLP,
Ernst & Young LLP, or Deloitte & Touche LLP, which report shall be unqualified
and shall state that such financial statements fairly present the financial
position of the Borrower as at the dates indicated and the results of its
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (or containing disclosure of the
effect on the financial condition or results of operations of any change in the
application of accounting practices during such year) and that the examination
by such accountants in connection with such financial statements has been made
in accordance with generally accepted auditing standards.

(c)           Officer’s Certificate; Compliance Certificate.  Together with each
delivery of any financial statement pursuant to subsections (a) and (b) of this
Section 7.01, (i) an Officer’s Certificate substantially in the form of Exhibit
G attached hereto and made a part hereof, stating that such officer has reviewed
the terms of the Loan Documents and has made, or caused to be made under his
supervision, a review in reasonable detail of the transactions and consolidated
financial condition of the Borrower during the accounting period covered by such
financial statements, that such review has not disclosed the existence during or
at the end of such accounting period, and that such officer does not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event which constitutes an Event of Default or Default, or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Borrower has taken, is taking and proposes
to take with respect thereto and (ii) a certificate substantially in the form of
Exhibit H attached hereto and made a part hereof (the “Compliance Certificate”),
signed by the Borrower’s Chief Financial Officer, setting forth calculations
(with such specificity as the Lenders may reasonably request) for the period
then ended which demonstrate compliance, when applicable, with the provisions of
Article IX and Article X.

(d)           Budgets; Business Plans; Financial Projections.  As soon as
practicable and in any event not later than the 60th day following the beginning
of each Fiscal Year, (i) a quarterly budget of the Borrower and its Subsidiaries

49


--------------------------------------------------------------------------------




 

for such Fiscal Year; (ii) an annual business plan of the Borrower and its
Subsidiaries for such Fiscal Year, accompanied by a report explaining the
changes and departures from the business plan delivered to the Administrative
Agent and the Lenders for the preceding Fiscal Year; and (iii) a plan and
financial forecast, prepared in accordance with the Borrower’s normal accounting
procedures applied on a consistent basis, for such Fiscal Year and for the two
(2) succeeding Fiscal Years of the Borrower, including, without limitation, (A)
a forecasted balance sheet of the Borrower as at the end of such Fiscal Year and
(B) forecasted statements of income and cash flow of the Borrower for such
Fiscal Year.

7.02         Management Reports.  The Borrower shall deliver or cause to be
delivered to the Administrative Agent copies of any management reports delivered
to any Loan Party or to any officer or employee thereof by the independent,
certified public accountants in connection with the financial statements
delivered pursuant to Section 7.01.

7.03         Other Financial Information.


(A)           TO THE EXTENT NOT READILY OBTAINABLE THROUGH PUBLIC FILINGS, THE
BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT,
SUCH OTHER INFORMATION, REPORTS, CONTRACTS, SCHEDULES, LISTS, DOCUMENTS,
AGREEMENTS AND INSTRUMENTS WITH RESPECT TO THE BUSINESS, CONDITION (FINANCIAL OR
OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY LOAN PARTY
AS ANY LENDER MAY, FROM TIME TO TIME, REASONABLY REQUEST  THROUGH THE
ADMINISTRATIVE AGENT.


(B)           THE BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND NOTICES, IF
ANY, SENT OR MADE AVAILABLE GENERALLY BY THE BORROWER TO THE HOLDERS OF ITS
PUBLICLY-HELD SECURITIES OR TO A TRUSTEE UNDER ANY INDENTURE OR FILED BY THE
BORROWER WITH THE COMMISSION, AND OF ALL PRESS RELEASES MADE AVAILABLE GENERALLY
BY THE BORROWER TO THE PUBLIC CONCERNING MATERIAL DEVELOPMENTS IN THE BORROWER’S
BUSINESS.

7.04         Defaults and Other Events.  Promptly upon any Loan Party obtaining
knowledge (i) of any condition or event which constitutes a Default or an Event
of Default, (ii) that any Person has given any notice to any Loan Party or taken
any other action with respect to a claimed default or event or condition of the
type referred to in Section 11.01(e) or (iii) of any condition or event which
has or is reasonably likely to have a Material Adverse Effect, such Loan Party
shall deliver to the Administrative Agent and the Lenders an Officer’s
Certificate specifying (A) the nature and period of existence of any such
claimed default, Event of Default, Default, condition or event, (B) the notice
given or action taken by such Person in connection therewith and (C) what action
the Borrower and such Loan Party have taken, are taking and propose to take with
respect thereto.

7.05         Lawsuits.  Promptly upon any Loan Party obtaining knowledge of the
institution of (i) any action, suit, proceeding or arbitration against or
affecting such Loan Party or any asset of such Loan Party (which action, suit,
proceeding or arbitration is reasonably likely to result in a Material Adverse
Effect) not previously disclosed pursuant to Section 6.01(J) or 6.01(O) of the
Disclosure Letter or required to be publicly disclosed, the Borrower or such
Loan Party shall give written notice thereof to the Administrative Agent and the
Lenders and provide such other information as may be reasonably available to
enable each Lender and the Administrative Agent to evaluate such matters except,
in each case, where the same is fully covered by insurance (other than
applicable deductible); and (ii) in addition to the requirements set forth in
clause (i) of this Section 7.05, the Borrower upon request of the Administrative
Agent or the Requisite Lenders shall promptly give written notice of the status
of any action, suit, proceeding, governmental investigation or arbitration
covered by a report delivered pursuant to clause (i) above and provide such
other information as may be reasonably available to it to enable each Lender and
the Administrative Agent to evaluate such matters.

7.06         ERISA Notices.  The Borrower shall deliver or cause to be delivered
to the Administrative Agent:

(I)      AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN TEN (10) DAYS AFTER EITHER
THE BORROWER OR AN ERISA AFFILIATE KNOWS OR HAS REASON TO KNOW THAT A
TERMINATION EVENT HAS OCCURRED, A WRITTEN STATEMENT OF THE CHIEF FINANCIAL
OFFICER OF THE BORROWER DESCRIBING SUCH TERMINATION EVENT AND THE ACTION, IF
ANY, WHICH THE BORROWER OR SUCH ERISA AFFILIATE HAS TAKEN, IS TAKING OR PROPOSES
TO TAKE, WITH RESPECT THERETO, AND, WHEN KNOWN, ANY ACTION TAKEN OR THREATENED
BY THE IRS, THE DOL OR THE PBGC WITH RESPECT THERETO;

50


--------------------------------------------------------------------------------




 

(II)     AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN TEN (10) DAYS, AFTER
EITHER THE BORROWER OR AN ERISA AFFILIATE KNOWS OR HAS REASON TO KNOW THAT A
NON-EXEMPT PROHIBITED TRANSACTION (DEFINED IN SECTION 406 OF ERISA AND SECTION
4975 OF THE CODE) THAT WOULD RESULT IN A MATERIAL LIABILITY TO THE BORROWER OR
AN ERISA AFFILIATE HAS OCCURRED, A STATEMENT OF THE CHIEF FINANCIAL OFFICER OF
THE BORROWER DESCRIBING SUCH TRANSACTION;

(III)    WITHIN TEN (10) DAYS AFTER THE FILING THEREOF WITH THE IRS, A COPY OF
EACH FUNDING WAIVER REQUEST FILED WITH RESPECT TO ANY BENEFIT PLAN AND ALL
COMMUNICATIONS RECEIVED BY EITHER THE BORROWER OR AN ERISA AFFILIATE WITH
RESPECT TO SUCH REQUEST;

(IV)    PROMPTLY UPON, AND IN ANY EVENT WITHIN TEN (10) DAYS AFTER, RECEIPT BY
EITHER THE BORROWER OR AN ERISA AFFILIATE OF A NOTICE OF THE PBGC’S INTENTION TO
TERMINATE A BENEFIT PLAN OR TO HAVE A TRUSTEE APPOINTED TO ADMINISTER A BENEFIT
PLAN, COPIES OF EACH SUCH NOTICE;

(V)     PROMPTLY UPON, AND IN ANY EVENT WITHIN TEN (10) DAYS AFTER, RECEIPT BY
EITHER THE BORROWER OR AN ERISA AFFILIATE OF AN UNFAVORABLE DETERMINATION LETTER
FROM THE IRS REGARDING THE QUALIFICATION OF A PLAN UNDER SECTION 401(A) OF THE
CODE, A COPY OF SAID DETERMINATION LETTER, IF SUCH DISQUALIFICATION WOULD RESULT
IN A MATERIAL LIABILITY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES;

(VI)    PROMPTLY UPON, AND IN ANY EVENT WITHIN TEN (10) DAYS AFTER RECEIPT BY
THE BORROWER OF A NOTICE FROM A MULTIEMPLOYER PLAN REGARDING THE IMPOSITION OF
MATERIAL WITHDRAWAL LIABILITY, A COPY OF SAID NOTICE; AND

(VII)   PROMPTLY UPON, AND IN ANY EVENT WITHIN TEN (10) DAYS AFTER, THE BORROWER
OR ANY OF ITS SUBSIDIARIES FAILS TO MAKE A REQUIRED INSTALLMENT UNDER SUBSECTION
(M) OF SECTION 412 OF THE CODE OR ANY OTHER PAYMENT REQUIRED UNDER SECTION 412
OF THE CODE ON OR BEFORE THE DUE DATE FOR SUCH INSTALLMENT OR PAYMENT, A
NOTIFICATION OF SUCH FAILURE, IF SUCH FAILURE COULD RESULT IN EITHER THE
IMPOSITION OF A LIEN UNDER SAID SECTION 412 OR OTHERWISE HAVE A MATERIAL ADVERSE
EFFECT ON THE BORROWER OR ANY OF ITS SUBSIDIARIES.

7.07         Environmental Notices.  The Borrower shall notify the
Administrative Agent, in writing, promptly, and in any event within ten (10)
days after any Loan Party’s learning thereof, of any of the following (subject
to the last sentence of this Section 7.07):  (i) written notice or claim to the
effect that such Loan Party is or may be liable to any Person as a result of the
Release or threatened Release of any Contaminant into the indoor or outdoor
environment; (ii) written notice that such Loan Party is subject to
investigation by any Governmental Authority evaluating whether any Remedial
Action is needed to respond to the Release or threatened Release of any
Contaminant into the indoor or outdoor environment; (iii) written notice that
any Property of such Loan Party is subject to an Environmental Lien; (iv)
written notice of violation to such Loan Party or awareness by the Borrower or
such Loan Party of a condition which might reasonably result in a notice of
violation to such Loan Party of any Environmental, Health or Safety Requirement
of Law, which could have a Material Adverse Effect on the Borrower or such Loan
Party; (v) commencement or written threat of any judicial or administrative
proceeding alleging a violation of any Environmental, Health or Safety
Requirement of Law; (vi) new or proposed changes to any existing Environmental,
Health or Safety Requirement of Law that could have a Material Adverse Effect on
the operations of the Borrower or such Loan Party; or (vii) any proposed
acquisition of stock, assets, real estate or leasing of property, or any other
action by the Borrower or such Loan Party that could subject the Borrower or
such Loan Party to Environmental, Health or Safety Liabilities and Costs that
could have a Material Adverse Effect.  For purposes of clauses (i), (ii) and
(iii), written notice shall include other non-written communications given to an
agent or employee of the Borrower or such Loan Party with direct or indirect
supervisory responsibility with respect to the activity, if any, which is the
subject of such communication, if such activity could have a Material Adverse
Effect.  With respect to clauses (i) through (vii) above, such notice shall be
required only if (A) the liability or potential liability, or with respect to
clause (vi), the cost or potential cost of compliance, which is the subject
matter of the notice is likely to exceed $35,000,000, or if (B) such liability
or potential liability or cost of compliance when added to other liabilities of
the Borrower and its Subsidiaries of the kind referred to in clauses (i) through
(vii) above is likely to exceed $75,000,000.

7.08         FDA Notices.  The Borrower shall provide to the Administrative
Agent (to the extent not otherwise required to be provided pursuant to Section
7.05):

51


--------------------------------------------------------------------------------




 

(a)           promptly after the same become available to the Borrower, with
respect to each manufacturing facility of the Borrower or its Subsidiaries, all
warning letters alleging violations of FDA regulatory requirements at such
manufacturing facility that would be required to be publicly disclosed by the
Borrower in a filing with the Commission as determined by the Borrower;

(b)           promptly after the same become available to the Borrower, with
respect to each manufacturing facility of the Borrower or its Subsidiaries, all
inspectional observations recorded on a Form FD 483 and issued by the FDA at the
conclusion of any FDA inspections of such facility (other than pre-approval
inspections and post-approval inspections) that would be required to be publicly
disclosed by the Borrower in a filing with the Commission as determined by the
Borrower; and

(c)           all written responses to the FDA by or on behalf of the Borrower
or its Subsidiaries concerning alleged violations of FDA regulatory requirements
contained in warning letters or Form FD 483s referred to in subsections (a) or
(b) of this Section 7.08.

7.09         Labor Matters.  The Borrower shall notify the Administrative Agent
in writing, promptly, but in any event within ten (10) days after learning
thereof, of (i) any material labor dispute to which any Loan Party may become a
party, any strikes, lockouts or other disputes relating to any Loan Party’s
plants and other facilities and (ii) any material liability incurred with
respect to the closing of any plant or other facility of any Loan Party.

7.10         Other Information.  Promptly upon receiving a request therefor from
the Administrative Agent or the Requisite Lenders, the Borrower and its
Subsidiaries shall prepare and deliver to the Administrative Agent such other
information with respect to any Loan Party as from time to time may be
reasonably requested by the Administrative Agent or the Requisite Lenders.


ARTICLE VIII

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees so long as any Term Loan Commitment or
Revolving Loan Commitment is outstanding and thereafter until payment in full of
the Obligations and the expiration of all Letters of Credit:

8.01         Existence, etc.  Each Loan Party shall at all times maintain its
existence and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and franchises material to its businesses except
where the loss or termination of such rights and franchises does not have or is
not likely, individually or in the aggregate, to have a Material Adverse Effect.

8.02         Powers; Conduct of Business.  Each Loan Party shall qualify and
remain qualified to do business in each jurisdiction in which the nature of its
business requires it to be so qualified except for those jurisdictions where
failure to so qualify does not have or is not reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect.

8.03         Compliance with Laws, etc.  Each Loan Party shall (i) comply with
all Requirements of Law and all restrictive covenants affecting such Person or
the business, property, assets or operations of such Person and (ii) obtain as
needed all Permits necessary for its operations and maintain such Permits in
good standing except in the case where noncompliance with either clause (i) or
(ii) above does not have or is not reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect.

8.04         Payment of Taxes and Claims.  Each Loan Party shall pay (i) all
taxes, assessments and other governmental charges imposed upon it or on any of
its properties or assets or in respect of any of its franchises, business,
income or property before any penalty or interest accrues thereon, the failure
to make payment of which will have or is reasonably likely to have, individually
or in the aggregate, a Material Adverse Effect, and (ii) all claims (including,
without limitation, claims for labor, services, materials and supplies) for sums
which have become due and payable prior to the same becoming subject to a Lien
upon any of such Person’s properties or assets and prior to the time when any
penalty or fine shall be incurred with respect thereto, the failure to make
payment of which will

52


--------------------------------------------------------------------------------




 

have or is reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect; provided, however, that no such taxes, assessments and
governmental charges referred to in clause (i) above or claims referred to in
clause (ii) above need be paid if being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and if adequate
reserves shall have been set aside therefor in accordance with GAAP.

8.05         Insurance.  Each Loan Party shall maintain, with financially sound
and reputable insurers, insurance in such amounts and against such liabilities
and hazards as customarily is maintained by other companies operating similar
businesses.

8.06         Inspection of Property; Books and Records; Discussions.  Each Loan
Party shall permit any authorized representative(s) designated by the
Administrative Agent to visit and inspect any of the assets of such Loan Party,
to examine, audit, check and make copies of its financial and accounting
records, books, journals, orders, receipts and any correspondence and other data
relating to its businesses or the transactions contemplated by the Loan
Documents (including, without limitation, in connection with environmental
compliance, hazard or liability), to discuss such Person’s affairs, finances and
accounts with its officers and, in the presence of an officer of such Loan
Party, independent certified public accountants, all upon reasonable notice and
at such reasonable times during normal business hours, once each fiscal year;
provided, however, that upon the occurrence and during the continuance of an
Event of Default each Loan Party shall permit any authorized representative(s)
designated by the Administrative Agent or any Lender to do all of the foregoing
without notice, at any time and as often as the Administrative Agent or any
Lender may request.  Each such visitation and inspection (i) by or on behalf of
any Lender shall be at such Lender’s expense and (ii) by or on behalf of the
Administrative Agent shall be at the Borrower’s expense.  Each Loan Party shall
keep and maintain in all material respects proper books of record and account in
which entries in conformity with GAAP subject to normal year-end audit
adjustments and the absence of complete footnote disclosure shall be made of all
dealings and transactions in relation to its businesses and activities.

8.07         ERISA Compliance.  The Borrower shall, and shall cause to the best
of its ability, each ERISA Affiliate to, establish, maintain and operate all
Plans to comply in all material respects with the provisions of ERISA, the Code,
all other applicable laws, and the regulations and interpretations thereunder
and the respective requirements of the governing documents for such Plans except
where the failure to do so will not have or is not reasonably likely to have a
Material Adverse Effect.

8.08         Maintenance of Property.  Each Loan Party shall maintain in all
material respects its owned and leased property in good condition and repair
(ordinary wear and tear excepted) and in accordance with any applicable
manufacturers’ specifications and recommendations, and not permit, commit or
suffer any waste (except in the ordinary course of business) or abandonment of
any such property and from time to time shall make or cause to be made all
repairs, renewal and replacements thereof, except where the failure to make such
repairs, renewals and replacements would not have or is not reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect; provided,
however, that such property may be altered, renovated or discarded in the
ordinary course of business.

8.09         Maintenance of Licenses, Permits, etc.  Each Loan Party shall
maintain in full force and effect all licenses, permits, governmental approvals,
franchises, authorizations or other rights necessary for the operation of its
business, except where the failure to obtain any of the foregoing would not have
or is not reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect; and notify the Administrative Agent in writing,
promptly after learning thereof, of the suspension, cancellation, revocation or
discontinuance of or of any pending or overtly threatened action or proceeding
seeking to suspend, cancel, revoke or discontinue any such license, permit,
governmental approval, franchise authorization or right where such action will
have or is reasonably likely to have a Material Adverse Effect.

8.10         Loan Party.


(A)           THE BORROWER WILL AT ALL TIMES MAINTAIN GUARANTIES FROM EACH
SUBSIDIARY THAT, AT ANY TIME FROM AND AFTER THE CLOSING DATE, ACCOUNTS FOR AT
LEAST 5% OF THE BORROWER’S EBITDA ON A CONSOLIDATED BASIS (CALCULATED AS OF THE
LAST DAY OF THE BORROWER’S AND THE GUARANTORS’ MOST RECENTLY ENDED FISCAL
QUARTER FOR THE FOUR CONSECUTIVE FISCAL QUARTERS ENDING WITH SUCH FISCAL
QUARTER), PROVIDED THAT SUBSIDIARIES THAT ACCOUNT FOR LESS THAN 5% OF SUCH
EBITDA SHALL EXECUTE GUARANTIES AS WELL TO THE EXTENT NECESSARY SUCH THAT AS OF
THE END OF EACH FISCAL QUARTER THE

53


--------------------------------------------------------------------------------





 


AGGREGATE EBITDA OF THE BORROWER AND THE GUARANTORS (CALCULATED AS OF THE LAST
DAY OF THE BORROWER’S AND THE GUARANTORS’ MOST RECENTLY ENDED FISCAL QUARTER FOR
THE FOUR CONSECUTIVE FISCAL QUARTERS ENDING WITH SUCH FISCAL QUARTER) DO NOT
CONSTITUTE LESS THAN 90% OF THE AGGREGATE EBITDA OF THE BORROWER AND ITS
SUBSIDIARIES (CALCULATED AS OF THE LAST DAY OF THE BORROWER’S AND ITS
SUBSIDIARIES’ MOST RECENTLY ENDED FISCAL QUARTER FOR THE FOUR CONSECUTIVE FISCAL
QUARTERS ENDING WITH SUCH FISCAL QUARTER); PROVIDED THAT, IN NO EVENT SHALL ANY
SPV BE REQUIRED TO BECOME A GUARANTOR HEREUNDER IF ITS GUARANTY OF ANY
INDEBTEDNESS OF THE BORROWER WOULD VIOLATE ANY OF THE RECEIVABLES PURCHASE
DOCUMENTS.  EACH SUBSIDIARY THAT IS REQUIRED TO BECOME A GUARANTOR AFTER THE
CLOSING DATE PURSUANT TO THIS SECTION 8.10(A) SHALL EXECUTE A GUARANTY AND AN
ACKNOWLEDGMENT OF NEW LOAN PARTY.  EACH SUBSIDIARY THAT EXECUTES A GUARANTY OR
ANY SUPPLEMENT OR AMENDMENT THERETO SHALL PROMPTLY DELIVER SUCH GUARANTY,
SUPPLEMENT OR AMENDMENT TO THE ADMINISTRATIVE AGENT.


(B)           IN THE EVENT OF A SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF ANY GUARANTOR, BY WAY OF MERGER,
CONSOLIDATION OR OTHERWISE, OR A SALE OR OTHER DISPOSITION OF ALL OF THE CAPITAL
STOCK OF ANY GUARANTOR, IN EACH CASE TO A PERSON THAT IS NOT (EITHER BEFORE OR
AFTER GIVING EFFECT TO SUCH TRANSACTIONS) AN AFFILIATE OF THE BORROWER, THEN
SUCH GUARANTOR (IN THE EVENT OF A SALE OR DISPOSITION, BY WAY OF MERGER,
CONSOLIDATION OR OTHERWISE, OF ALL OF THE CAPITAL STOCK OF SUCH GUARANTOR) OR
THE PERSON ACQUIRING THE PROPERTY (IN THE EVENT OF A SALE OR OTHER DISPOSITION
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF SUCH GUARANTOR) WILL BE RELEASED
AND RELIEVED OF ANY OBLIGATIONS UNDER ITS RESPECTIVE GUARANTY, PROVIDED THAT
AFTER SUCH RELEASE, THE BORROWER REMAINS IN COMPLIANCE WITH SECTION 8.10(A).


ARTICLE IX


NEGATIVE COVENANTS

The Borrower covenants and agrees so long as any Term Loan Commitment or
Revolving Loan Commitment is outstanding and thereafter until payment in full of
the Obligations and the expiration of all Letters of Credit:

9.01         Indebtedness.  The Loan Parties shall not, directly or indirectly,
create, incur, assume or otherwise become or remain liable with respect to any
Indebtedness, except:

(I)      THE OBLIGATIONS;

(II)     TRADE PAYABLES IN THE ORDINARY COURSE OF BUSINESS;

(III)    PERMITTED EXISTING INDEBTEDNESS;

(IV)    TO THE EXTENT PERMITTED BY SECTION 9.13, OBLIGATIONS UNDER CAPITAL
LEASES AND PURCHASE MONEY INDEBTEDNESS INCURRED BY THE LOAN PARTIES TO FINANCE
THE ACQUISITION OF PROPERTY IF, WHEN ADDED TO ALL OTHER OBLIGATIONS AND
INDEBTEDNESS CREATED, INCURRED OR ASSUMED UNDER THIS CLAUSE (IV), THE AGGREGATE
AMOUNT OF SUCH OBLIGATIONS AND INDEBTEDNESS DOES NOT EXCEED 15% OF NET WORTH AT
SUCH TIME;

(V)     INDEBTEDNESS (INCLUDING ACCOMMODATION OBLIGATIONS) OWING BY A LOAN PARTY
TO THE BORROWER OR ANY SUBSIDIARY;

(VI)    ACCOMMODATION OBLIGATIONS THAT ARE PERMITTED UNDER SECTION 9.05;

(VII)   INTEREST RATE CONTRACTS WITH RESPECT TO THE LOANS, AND OTHER INTEREST
RATE CONTRACTS ENTERED INTO FOR BONA FIDE HEDGING ACTIVITY AND NOT FOR
SPECULATIVE PURPOSES;

(VIII)  OTHER UNSECURED INDEBTEDNESS INCURRED IN AN AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED $100,000,000 OUTSTANDING AT ANY TIME;

(IX)    FOREIGN EXCHANGE CONTRACTS ENTERED INTO FOR THE PURPOSE OF HEDGING
FOREIGN EXCHANGE RISK;

 

54


--------------------------------------------------------------------------------


(X)     ATTRIBUTABLE DEBT OR RECEIVABLES FACILITY ATTRIBUTABLE INDEBTEDNESS IF,
WHEN ADDED TO ALL OTHER ATTRIBUTABLE DEBT AND RECEIVABLES FACILITY ATTRIBUTABLE
INDEBTEDNESS CREATED, INCURRED OR ASSUMED UNDER THIS CLAUSE (X), THE AGGREGATE
AMOUNT OUTSTANDING DOES NOT EXCEED 15% OF NET WORTH;

(XI)    INDEBTEDNESS INCURRED BY A LOAN PARTY THAT HAS OPERATIONS OUTSIDE OF THE
UNITED STATES, PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS DOES NOT
EXCEED $40,000,000 AT ANY TIME;

(XII)   INDEBTEDNESS OF ANY PERSON EXISTING IMMEDIATELY PRIOR TO ITS BEING
CONSOLIDATED WITH OR MERGED INTO THE BORROWER OR A SUBSIDIARY OR ITS BECOMING A
SUBSIDIARY; PROVIDED THAT SUCH INDEBTEDNESS SHALL NOT HAVE BEEN CREATED OR
ASSUMED IN CONTEMPLATION OF SUCH CONSOLIDATION OR MERGER OR SUCH PERSON’S
BECOMING A SUBSIDIARY; AND PROVIDED FURTHER THAT IMMEDIATELY AFTER ANY SUCH
INDEBTEDNESS IS ACQUIRED OR ASSUMED UNDER THIS CLAUSE (XII), THE AGGREGATE
PRINCIPAL AMOUNT OF ALL INDEBTEDNESS ACQUIRED OR ASSUMED UNDER THIS CLAUSE (XII)
DOES NOT EXCEED 15% OF NET WORTH AT SUCH TIME;

(XIII)  REFINANCINGS, EXTENSIONS OR OTHER MODIFICATIONS OF ANY OF THE ITEMS OF
INDEBTEDNESS DESCRIBED IN CLAUSES (III), (IV), (V), (VI), (VIII), (X) OR (XII)
ABOVE, PROVIDED THAT THE PRINCIPAL AMOUNT THEREOF OUTSTANDING AT SUCH TIME IS
NOT INCREASED AND THAT THE TERMS OF SUCH REFINANCING, EXTENSIONS OR
MODIFICATIONS ARE NOT MATERIALLY ADVERSE TO THE LENDERS; AND

(XIV)  INDEBTEDNESS INCURRED BY A LOAN PARTY, ALL OF THE NET PROCEEDS OF WHICH
ARE USED SUBSTANTIALLY SIMULTANEOUSLY TO REPAY AMOUNTS DUE ON THE CONVERTIBLE
CONTINGENT SENIOR DEBENTURES IF THE HOLDERS THEREOF EXERCISE THEIR RIGHT TO
REQUIRE THE BORROWER TO REPURCHASE THE SECURITIES AS PROVIDED IN THE CONVERTIBLE
CONTINGENT SENIOR DEBENTURE INDENTURE ON OR AFTER MARCH 15, 2010, PROVIDED THAT
NO AMOUNT OF SUCH INDEBTEDNESS OTHER THAN INTEREST SHALL BE PERMITTED TO BE
REPAID AT A DATE EARLIER THAN ONE YEAR AFTER THE LATER OF THE TERM LOAN MATURITY
DATE AND THE REVOLVING LOAN MATURITY DATE.

9.02         Sales of Assets.  The Loan Parties shall not, directly or
indirectly, sell, assign, transfer, lease, convey or otherwise dispose of any
assets, whether now owned or hereafter acquired, or enter into any agreement to
do so, except:

(I)      SALES OF INVENTORY OR MARKETABLE SECURITIES IN THE ORDINARY COURSE OF
BUSINESS;

(II)     THE DISPOSITION OF PROPERTY IF SUCH PROPERTY IS OBSOLETE OR NO LONGER
USED IN OR USEFUL IN THE ORDINARY COURSE OF SUCH LOAN PARTY’S BUSINESS;

(III)    LEASES, SUBLEASES, LICENSES AND SUBLICENSES OF PROPERTY TO OTHER
PERSONS IN THE ORDINARY COURSE OF BUSINESS;

(IV)    THE TRANSACTIONS SET FORTH IN SECTION 9.02(IV) OF THE DISCLOSURE LETTER;

(V)     THE SALE OF PROPERTY, PROVIDED THAT (A) THE VALUE OF SUCH PROPERTY DOES
NOT EXCEED 15% OF NET WORTH AT THE TIME OF SUCH SALE AND (B) WHEN ADDED TO ALL
OTHER PROPERTY SOLD, ASSIGNED, TRANSFERRED, LEASED, CONVEYED OR OTHERWISE
DISPOSED OF UNDER THIS CLAUSE (V), THE AGGREGATE AMOUNT DOES NOT EXCEED 20% OF
NET WORTH DURING ANY TWELVE-MONTH PERIOD;

(VI)    THE TRANSACTIONS SET FORTH IN SECTION 9.02(VI) OF THE DISCLOSURE LETTER;

(VII)   ANY SALE OF ASSETS REQUIRED BY A GOVERNMENTAL AUTHORITY IN CONNECTION
WITH THE ACQUISITION OF OTHER ASSETS, INCLUDING, WITHOUT LIMITATION, AS REQUIRED
IN CONNECTION WITH THE ACQUISITION;

(VIII)  THE SALE OR TRANSFER OF PROPERTY PURSUANT TO A TRANSACTION PERMITTED
UNDER SECTION 9.10;

(IX)    ANY TRANSFER OF AN INTEREST IN RECEIVABLES AND RELATED SECURITY ON A
LIMITED RECOURSE BASIS UNDER THE RECEIVABLES PURCHASE DOCUMENTS, PROVIDED THAT
SUCH TRANSFER QUALIFIES AS A LEGAL SALE AND AS A SALE UNDER AGREEMENT ACCOUNTING
PRINCIPLES; AND

55


--------------------------------------------------------------------------------




 

(X)     OTHER SALES OF ASSETS WITH AN AGGREGATE MARKET VALUE NOT IN EXCESS OF
$20,000,000 IN ANY FISCAL YEAR; PROVIDED THAT, NOTWITHSTANDING CLAUSES (I)
THROUGH (IX) ABOVE, IN NO INSTANCE SHALL ANY LOAN PARTY, DIRECTLY OR INDIRECTLY,
SELL, ASSIGN, TRANSFER, LEASE, CONVEY OR OTHERWISE DISPOSE OF ANY ACCOUNTS
RECEIVABLE OF SUCH LOAN PARTY, EXCEPT (A) FOR ASSIGNMENTS IN THE ORDINARY COURSE
OF BUSINESS OF PAST DUE ACCOUNTS RECEIVABLE FOR COLLECTION, (B) AS MAY BE
REQUIRED UNDER CLAUSE (VII) ABOVE AND (C) AS MAY BE PERMITTED UNDER CLAUSE (IX)
ABOVE.

9.03         Liens.  The Loan Parties shall not, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to their Property,
except:

(I)      PERMITTED EXISTING LIENS;

(II)     CUSTOMARY PERMITTED LIENS;

(III)    LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 9.01(IV), PROVIDED
THAT THE LIEN EXTENDS ONLY TO THE PROPERTY SUBJECT TO SUCH CAPITAL LEASES OR THE
ACQUIRED PROPERTY, LIENS SECURING INDEBTEDNESS UNDER SECTION 9.01(XI), PROVIDED
THAT THE LIEN EXTENDS TO PROPERTY OUTSIDE THE UNITED STATES, AND LIENS IN FAVOR
OF A LOAN PARTY SECURING INDEBTEDNESS UNDER SECTION 9.01(V);

(IV)    LEASES OR SUBLEASES AND LICENSES OR SUBLICENSES GRANTED TO OTHERS, IN
EACH CASE INCIDENTAL TO, AND NOT INTERFERING WITH, THE ORDINARY CONDUCT OF THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES;

(V)     RIGHTS OF SETOFF AND SIMILAR ARRANGEMENTS AND LIENS IN FAVOR OF
DEPOSITORY INSTITUTIONS AND SECURITIES INTERMEDIARIES TO SECURE CUSTOMARY FEES
AND SIMILAR AMOUNTS RELATED TO BANK ACCOUNTS OR SECURITIES ACCOUNTS;

(VI)    ANY LIEN EXISTING ON PROPERTY OF A PERSON IMMEDIATELY PRIOR TO ITS BEING
CONSOLIDATED WITH OR MERGED INTO THE BORROWER OR A SUBSIDIARY OR ITS BECOMING A
SUBSIDIARY, OR ANY LIEN EXISTING ON PROPERTY ACQUIRED BY THE BORROWER OR ANY
SUBSIDIARY AT THE TIME SUCH PROPERTY IS SO ACQUIRED (WHETHER OR NOT THE
INDEBTEDNESS SECURED THEREBY SHALL HAVE BEEN ASSUMED); PROVIDED THAT (A) NO SUCH
LIEN SHALL HAVE BEEN CREATED OR ASSUMED IN CONTEMPLATION OF SUCH CONSOLIDATION
OR MERGER OR SUCH PERSON’S BECOMING A SUBSIDIARY OR SUCH ACQUISITION OF PROPERTY
AND (B) EACH SUCH LIEN SHALL EXTEND SOLELY TO THE ITEM OR ITEMS OF PROPERTY SO
ACQUIRED AND, IF REQUIRED BY THE TERMS OF THE INSTRUMENT ORIGINALLY CREATING
SUCH LIEN, OTHER PROPERTY WHICH IS AN IMPROVEMENT TO OR IS ACQUIRED FOR SPECIFIC
USE IN CONNECTION WITH SUCH PROPERTY;

(VII)   LIENS NOT OTHERWISE PERMITTED BY THE OTHER CLAUSES OF THIS SECTION 9.03
SECURING INDEBTEDNESS AT ANY TIME OUTSTANDING IN AN AGGREGATE AMOUNT NOT TO
EXCEED 15% OF NET WORTH;

(VIII)  ATTACHMENT AND JUDGMENT LIENS THAT DO NOT CONSTITUTE AN EVENT OF DEFAULT
PURSUANT TO SECTION 11.01(H); AND

(IX)    ANY LIEN RENEWING, EXTENDING OR REFUNDING ANY LIEN PERMITTED BY CLAUSES
(I) THROUGH (VII), PROVIDED THAT SUCH LIEN IS NOT EXTENDED TO ANY OTHER
PROPERTY.

9.04         Investments.  The Loan Parties shall not, directly or indirectly,
make any Investment (other than (i) Investments made in the ordinary course of
business and (ii) Investments required in connection with the Receivables
Purchase Documents) if, immediately before and after giving effect to such
Investment, an Event of Default shall have occurred and be continuing.

9.05         Accommodation Obligations.  The Loan Parties shall not, directly or
indirectly, create or become or be liable with respect to any Accommodation
Obligation, except:

(I)      RECOURSE OBLIGATIONS RESULTING FROM ENDORSEMENT OF NEGOTIABLE
INSTRUMENTS FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS;

56


--------------------------------------------------------------------------------




 

(II)     THE GUARANTIES AND GUARANTIES OF THE CONVERTIBLE CONTINGENT SENIOR
DEBENTURES;

(III)    ACCOMMODATION OBLIGATIONS IN RESPECT OF OBLIGATIONS OF CUSTOMERS AND
SUPPLIERS IN AN AGGREGATE AMOUNT NOT TO EXCEED $50,000,000 AT ANY TIME;

(IV)    ACCOMMODATION OBLIGATIONS IN STRATEGIC PARTNERS, PROVIDED THAT THE
AGGREGATE AMOUNT OF ALL SUCH ACCOMMODATION OBLIGATIONS MADE, CREATED OR ASSUMED
UNDER THIS CLAUSE (IV) DOES NOT EXCEED 10% OF NET WORTH;

(V)     ACCOMMODATION OBLIGATIONS IN RESPECT OF INDEBTEDNESS OWING BY A LOAN
PARTY TO THE BORROWER OR ANY SUBSIDIARY;

(VI)    ACCOMMODATION OBLIGATIONS IN RESPECT OF INDEBTEDNESS OWING BY
SUBSIDIARIES THAT ARE NOT LOAN PARTIES IN AN AGGREGATE AMOUNT NOT TO EXCEED 5%
OF NET WORTH;

(VII)   ACCOMMODATION OBLIGATIONS IN THE ORDINARY COURSE OF BUSINESS WITH
RESPECT TO THE LOANS OF OFFICERS, DIRECTORS AND EMPLOYEES OF A LOAN PARTY IN AN
AGGREGATE AMOUNT NOT TO EXCEED $15,000,000 AT ANY TIME;

(VIII)  ACCOMMODATION OBLIGATIONS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES
ARISING UNDER THE RECEIVABLES PURCHASE DOCUMENTS; AND

(IX)    ACCOMMODATION OBLIGATIONS WITH RESPECT TO INDEBTEDNESS OF LOAN PARTIES
OTHERWISE PERMITTED UNDER SECTION 9.01.

9.06         Restricted Payments.  The Loan Parties shall not, directly or
indirectly, declare or make any Restricted Payments, except that any Loan Party
may make dividends and other distributions to the Borrower or another Loan
Party, and except that the Borrower may, so long as (i) no Event of Default has
occurred and is continuing and (ii) on a Pro Forma Basis immediately after
giving effect to such Restricted Payment the Leverage Ratio would not exceed 25
basis points less than the maximum Leverage Ratio permitted pursuant to Section
10.03, make other Restricted Payments in an aggregate amount from and after the
Closing Date not to exceed $150,000,000 plus 25% of cumulative EBITDA from June
30, 2006 to such date.

9.07         Change in Nature of Business.  The Loan Parties shall not make any
material change in the nature or conduct of their Business in general.

9.08         Transactions with Affiliates.  None of the Loan Parties shall,
directly or indirectly, enter into or permit to exist any transaction with any
Affiliate of such Loan Party except for (i) transactions in existence as of the
date hereof and described in Section 9.08 of the Disclosure Letter, (ii)
transactions between or among the Loan Parties, (iii) transactions the terms of
which are not less favorable to such Loan Party than those that might be
obtained in an arm’s length transaction at the time from a Person who is not an
Affiliate, (iv) reimbursement for reasonable salaries, bonuses and other
compensation paid to officers, directors and managers of such Loan Party
commensurate with salary, bonus and compensation levels of other companies
engaged in a similar business in similar circumstances and (v) Permitted
Receivables Transfers.

9.09         Restriction on Fundamental Changes.  No Loan Party shall merge into
or consolidate with any other Person, or permit any other Person to merge into
it, or liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution), or convey, lease, sell, transfer or otherwise dispose of, in one
transaction or series of transactions, all or substantially all of its business
or assets, whether now or hereafter acquired except that:

(I)      ANY LOAN PARTY MAY MERGE OR CONSOLIDATE INTO, OR LIQUIDATE OR DISSOLVE
INTO, THE BORROWER, PROVIDED THAT THE BORROWER IS THE SURVIVING ENTITY;

(II)     OTHER THAN WITH RESPECT TO THE BORROWER, ANY LOAN PARTY MAY MERGE OR
CONSOLIDATE INTO, OR LIQUIDATE OR DISSOLVE INTO, ANY OTHER LOAN PARTY; AND

57


--------------------------------------------------------------------------------




 

(III)    ANY PERSON MAY MERGE OR CONSOLIDATE INTO A LOAN PARTY, OR A LOAN PARTY
MAY MERGE OR CONSOLIDATE INTO ANY PERSON, PROVIDED THAT (A) SUCH PERSON IS AN
ENTITY ORGANIZED AND EXISTING UNDER THE LAWS OF A STATE IN THE UNITED STATES;
(B) THE LOAN PARTY IS THE SURVIVING ENTITY AND IF THE LOAN PARTY IS NOT THE
BORROWER SUCH LOAN PARTY IS A WHOLLY-OWNED SUBSIDIARY OF THE BORROWER; AND (C)
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR WILL OCCUR PRIOR TO AND AFTER
GIVING EFFECT TO SUCH MERGER OR CONSOLIDATION.

9.10         Sales and Leasebacks.  No Loan Party shall become liable, by
assumption or by Accommodation Obligation, with respect to any lease of any
property (whether real or personal or mixed) (i) which such Loan Party has sold
or transferred or will sell or transfer to any other Person or (ii) which such
Loan Party intends to use for substantially the same purposes as any other asset
which it has sold or transferred or will sell or transfer to any other Person in
connection with such lease (a “Sale and Leaseback Transaction”); provided that a
Loan Party may enter into a Sale and Leaseback Transaction if the gross cash
proceeds of such Sale and Leaseback Transaction are at least equal to the fair
market value (as determined in good faith by the Board of Directors of such Loan
Party) of the Property that is the subject of such Sale and Leaseback
Transaction and such Loan Party is not in violation of Section 9.01(x) after
giving effect thereto.

9.11         Margin Regulations.  No Loan Party shall use all or any portion of
the proceeds of any Loan made under this Agreement (i) to purchase or carry any
Margin Stock or (ii) in violation of Regulation U.

9.12         ERISA.  The Borrower shall not, nor shall it permit any ERISA
Affiliate to, do any of the following to the extent the same will have or is
reasonably likely to have a Material Adverse Effect:

(I)      ENGAGE, OR KNOWINGLY PERMIT ANY ERISA AFFILIATE TO ENGAGE, IN ANY
PROHIBITED TRANSACTION DESCRIBED IN SECTIONS 406 OF ERISA OR 4975 OF THE CODE
FOR WHICH A CLASS EXEMPTION IS NOT AVAILABLE OR A PRIVATE EXEMPTION HAS NOT BEEN
PREVIOUSLY OBTAINED FROM THE DOL;

(II)     PERMIT TO EXIST ANY ACCUMULATED FUNDING DEFICIENCY (AS DEFINED IN
SECTIONS 302 OF ERISA OR 412 OF THE CODE), WITH RESPECT TO ANY BENEFIT PLAN,
WHICH HAS NOT BEEN WAIVED;

(III)    FAIL, OR PERMIT ANY ERISA AFFILIATE TO FAIL, TO PAY TIMELY REQUIRED
CONTRIBUTIONS OR ANNUAL INSTALLMENTS DUE WITH RESPECT TO ANY WAIVED FUNDING
DEFICIENCY TO ANY PLAN;

(IV)    TERMINATE, OR PERMIT ANY ERISA AFFILIATE TO TERMINATE, ANY BENEFIT PLAN
WHICH WOULD RESULT IN ANY LIABILITY OF THE BORROWER, OR ANY ERISA AFFILIATE
UNDER TITLE IV OF ERISA OR UNDER SUCH BENEFIT PLAN; OR

(V)     FAIL, OR PERMIT ANY ERISA AFFILIATE TO FAIL, TO PAY ANY REQUIRED
INSTALLMENT UNDER SECTION (M) OF SECTION 412 OF THE CODE OR ANY OTHER PAYMENT
REQUIRED UNDER SECTION 412 OF THE CODE OR SECTION 302 OF ERISA ON OR BEFORE THE
DUE DATE FOR SUCH INSTALLMENT OR OTHER PAYMENT.

9.13         Capital Expenditures.  The Loan Parties shall not make or incur any
Capital Expenditures in any Fiscal Year if, after giving effect to such Capital
Expenditures, the aggregate amount of all Capital Expenditures made by the Loan
Parties during such Fiscal Year would exceed the amount set forth below for such
Fiscal Year:

Fiscal Year Ending

 

 

 

Maximum Amount

 

December 31, 2007

 

$

150,000,000

 

December 31, 2008

 

$

150,000,000

 

December 31, 2009

 

$

150,000,000

 

December 31, 2010

 

$

150,000,000

 

December 31, 2011

 

$

150,000,000

 

 

provided, however, that for each Fiscal Year the Borrower may incur an amount of
Capital Expenditures in excess of the maximum amount prescribed above up to the
difference between $150,000,000 and the amount of Capital Expenditures made in
the prior Fiscal Year.

58


--------------------------------------------------------------------------------




 

9.14         Amendment of Governing Documents.  No Loan Party shall amend,
supplement or otherwise change its Governing Documents in any respect that is
materially detrimental to the Lenders.

9.15         Environmental Liabilities.  Except as disclosed in Section 6.01(O)
of the Disclosure Letter, no Loan Party shall become legally obligated, whether
by settlement, stipulation, nonappealable judgment, nonappealable conclusion of
an administrative proceeding, or statute, for any Liabilities and Costs which
exceed $35,000,000 in a particular instance or $75,000,000 in the aggregate,
arising out of or relating to (i) the Release or threatened Release at any
location of any Contaminant into the environment, or any Remedial Action in
response thereto or (ii) any violation of any Environmental, Health or Safety
Requirement of Law.


ARTICLE X


FINANCIAL COVENANTS

The Borrower covenants and agrees so long as any Term Loan Commitment or
Revolving Loan Commitment is outstanding and thereafter until payment in full of
the Obligations:

10.01       Minimum Net Worth.  The Net Worth of the Borrower and its
Subsidiaries on a consolidated basis at the last day of each fiscal quarter of
each Fiscal Year shall not be less than the sum of (i) 80% of June 30, 2006 Net
Worth plus (ii) an amount equal to the sum of 50% of Net Income for each fiscal
quarter ending after June 30, 2006 (provided that Net Income for any such fiscal
quarter shall be taken into account for purposes of this calculation only if
positive).

10.02       Minimum Interest Coverage Ratio.  The Interest Coverage Ratio of the
Borrower and its Subsidiaries on a consolidated basis at the last day of each
fiscal quarter of each Fiscal Year shall not be less than 5.00 to 1.00.

10.03       Maximum Leverage Ratio.  The Leverage Ratio of the Borrower and its
Subsidiaries on a consolidated basis at the last day of each fiscal quarter of
each Fiscal Year shall not be greater than the ratios set forth in the table
below: 

Date

 

 

 

Maximum Leverage Ratio

 

December 31, 2006

 

3.25 to 1.00

 

March 31, 2007

 

3.25 to 1.00

 

June 30, 2007

 

3.25 to 1.00

 

September 30, 2007

 

3.25 to 1.00

 

December 31, 2007

 

3.00 to 1.00

 

March 31, 2008

 

3.00 to 1.00

 

June 30, 2008

 

3.00 to 1.00

 

September 30, 2008

 

3.00 to 1.00

 

December 31, 2008

 

2.75 to 1.00

 

March 31, 2009

 

2.75 to 1.00

 

June 30, 2009

 

2.75 to 1.00

 

September 30, 2009

 

2.75 to 1.00

 

December 31, 2009 and thereafter

 

2.50 to 1.00

 

 


ARTICLE XI


EVENTS OF DEFAULT; RIGHTS AND REMEDIES

11.01       Events of Default.  Each of the following occurrences shall
constitute an Event of Default under this Agreement:

59


--------------------------------------------------------------------------------




 

(a)           Failure to Make Payments When Due.  The Borrower shall fail to pay
any principal of any Note when due, shall fail to pay any interest on any Note
within three (3) Business Days after such interest shall have become due, or
shall fail to pay any other Obligation within five (5) Business Days after such
Obligation shall have become due.

(b)           Breach of Representation or Warranty.  Any representation or
warranty made or deemed to have been made by any Loan Party under this
Agreement, the Notes, any of the other Loan Documents or any certificate or
statement furnished by any Loan Party pursuant to this Agreement shall be false
in any material respect when made.

(c)           Breach of Certain Covenants.  Any Loan Party shall fail duly and
punctually to perform or observe any agreement, covenant or obligation binding
on such Loan Party under Section 7.04, Section 8.01, Article IX or Article X of
this Agreement.

(d)           Other Defaults.  Any Loan Party shall fail duly and punctually to
perform or observe any term, covenant or obligation binding on such Loan Party
(i) under Section 7.01 or Section 7.08 of this Agreement and such failure shall
continue unremedied for ten (10) Business Days after the occurrence of such
failure or (ii) under this Agreement (other than as described in Section
11.01(a), (c) or (d)(i)), and such failure shall continue unremedied for thirty
(30) days after any senior officer of any Loan Party knew, or, in the exercise
of due care, should have known, of such failure (or such lesser period of time
as is mandated by applicable Requirements of Law).

(e)           Default as to Other Indebtedness.  Any Loan Party shall fail to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise, and after giving effect to applicable grace
periods) with respect to any Indebtedness (other than an Obligation) if the
aggregate principal amount of such other Indebtedness is $35,000,000 or more; or
any breach, default or event of default shall occur, or any other condition
shall exist under any instrument, agreement or indenture pertaining to any such
Indebtedness (including the occurrence of any termination event or event of like
import in connection with the Receivables Purchase Facility), (i) if the effect
thereof (with or without the giving of notice or lapse of time or both) is to
cause an acceleration, mandatory redemption or other required repurchase of such
Indebtedness or permit the holder or holders of such Indebtedness to accelerate
the maturity of any such Indebtedness or require a redemption or other
repurchase of such Indebtedness; or any such Indebtedness shall be otherwise
declared to be due and payable (by acceleration or otherwise) or required to be
prepaid, redeemed or otherwise repurchased by any Loan Party (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof;
or the holder or holders of any Lien, securing obligations of $25,000,000 or
more, shall commence foreclosure of such Lien upon property of any Loan Party;
provided that, notwithstanding anything to the contrary contained herein, this
Section 11.01(e) shall not apply to any secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, but provided further that such secured Indebtedness is paid
when due; or (ii) if such default or event shall occur or such condition exist
under any Receivables Purchase Documents, the effect of which is to (A)
terminate, or permit the investors thereunder to terminate, the reinvestment of
collections or proceeds of Receivables and Related Security under any
Receivables Purchase Document (other than a termination resulting solely from
the request of the Borrower or any of its Subsidiaries) or (B) cause the
replacement of, or permit the investors thereunder to replace, the Person then
acting as servicer for the related Receivables Purchase Facility, if the Person
then acting as servicer is a Loan Party or an Affiliate thereof.

(f)            Involuntary Bankruptcy; Appointment of Receiver, etc.

(I)      AN INVOLUNTARY CASE SHALL BE COMMENCED AGAINST ANY LOAN PARTY AND THE
PETITION SHALL NOT BE DISMISSED, STAYED, BONDED OR DISCHARGED WITHIN SIXTY (60)
DAYS; OR A COURT HAVING JURISDICTION IN THE PREMISES SHALL ENTER A DECREE OR
ORDER FOR RELIEF IN RESPECT OF ANY LOAN PARTY IN AN INVOLUNTARY CASE, UNDER ANY
APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREINAFTER IN
EFFECT; OR ANY OTHER SIMILAR RELIEF SHALL BE GRANTED UNDER ANY APPLICABLE
FEDERAL, STATE, LOCAL OR FOREIGN LAW; OR THE BOARD OF DIRECTORS OF ANY LOAN
PARTY (OR ANY COMMITTEE THEREOF) ADOPTS ANY RESOLUTION OR OTHERWISE AUTHORIZES
ANY ACTION TO APPROVE ANY OF THE FOREGOING.

60


--------------------------------------------------------------------------------




 

(II)     A DECREE OR ORDER OF A COURT HAVING JURISDICTION IN THE PREMISES FOR
THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, SEQUESTRATOR, TRUSTEE, CUSTODIAN OR
OTHER OFFICER HAVING SIMILAR POWERS OVER ANY LOAN PARTY OR OVER ALL OR A
SUBSTANTIAL PART OF THE ASSETS OF ANY LOAN PARTY SHALL BE ENTERED; OR AN INTERIM
RECEIVER, TRUSTEE OR OTHER CUSTODIAN OF ANY LOAN PARTY OR OF ALL OR A
SUBSTANTIAL PART OF THE ASSETS OF ANY LOAN PARTY SHALL BE APPOINTED OR A WARRANT
OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS AGAINST ANY SUBSTANTIAL PART OF THE
ASSETS OF ANY LOAN PARTY SHALL BE ISSUED AND ANY SUCH EVENT SHALL NOT BE STAYED,
DISMISSED, BONDED OR DISCHARGED WITHIN SIXTY (60) DAYS; OR THE BOARD OF
DIRECTORS OF ANY LOAN PARTY (OR ANY COMMITTEE THEREOF) ADOPTS ANY RESOLUTION OR
OTHERWISE AUTHORIZES ANY ACTION TO APPROVE ANY OF THE FOREGOING.

(g)           Voluntary Bankruptcy; Appointment of Receiver, etc.  Any Loan
Party shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or shall consent to
the entry of an order for relief in an involuntary case, or to the conversion of
an involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its assets; or any Loan Party shall
make any assignment for the benefit of creditors or shall be unable or fail, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the Board of Directors of any Loan Party (or any committee thereof) adopts
any resolution or otherwise authorizes any action to approve any of the
foregoing.

(h)           Judgments and Attachments.  Any money judgment (other than a money
judgment (x) covered by insurance as to which the insurance company has
acknowledged coverage or (y) for which a Loan Party has a binding right
(acknowledged by the indemnitor) to be indemnified by an indemnitor having a
rating for any class of its non-credit enhanced long-term senior unsecured debt
of not less than “BBB-” from S&P or “Baa3” from Moody’s or any of the
indemnitors identified on Section 11.01(H) of the Disclosure Letter), writ or
warrant of attachment, or similar process against any Loan Party or any assets
of any Loan Party involving in any case an amount in excess of $35,000,000 is
entered and shall remain undischarged, unvacated, unbonded or unstayed for a
period of thirty (30) days.

(i)            Dissolution.  Any order, judgment or decree shall be entered
against any Loan Party decreeing its involuntary dissolution or split up and
such order shall remain undischarged and unstayed for a period of sixty (60)
days.

(j)            Certain Loan Documents.  At any time, for any reason, this
Agreement, any Note or any Guaranty ceases to be in full force and effect or any
Loan Party seeks to repudiate its obligations hereunder or thereunder.

(k)           ERISA Liabilities.  Any Termination Event occurs which will or is
reasonably likely to subject either the Borrower or an ERISA Affiliate to a
liability which will, or is reasonably likely to involve an amount in excess of
$25,000,000.

(l)            Waiver Application.  The plan administrator of any Benefit Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and the Administrative Agent reasonably
believes that the substantial business hardship upon which the application for
the waiver is based could subject either the Borrower or any ERISA Affiliate to
liability which will or is reasonably likely to involve an amount in excess of
$25,000,000.

(m)          Change of Control.  A Change of Control shall have occurred.

An Event of Default shall be deemed “continuing” until cured or waived in
writing in accordance with Section 13.09.

11.02       Rights and Remedies.  Upon the occurrence of any Event of Default
described in Section 11.01(f) or 11.01(g), the Revolving Loan Commitments and
the obligations of each Issuing Bank to issue Letters of Credit shall
automatically and immediately terminate and the unpaid principal amount of, and
any and all accrued interest on, the Obligations and all accrued fees shall
automatically become immediately due and payable, and the Borrower

61


--------------------------------------------------------------------------------




 

shall immediately pay to the Administrative Agent an amount equal to the
aggregate face amount of all outstanding Letters of Credit to be held by the
Administrative (for the benefit of itself and the Lenders) as cash collateral
for the Obligations in respect of the Letters of Credit, all without
presentment, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and of acceleration), all of which are hereby
expressly waived by the Borrower, and the obligations of the Lenders to make
Loans hereunder shall thereupon terminate; and upon the occurrence and during
the continuance of any other Event of Default, the Administrative Agent shall,
at the request, or may with the consent, of the Requisite Lenders, do any or all
of the following: (i) declare that the Revolving Loan Commitments are
terminated, whereupon the Revolving Loan Commitments shall immediately
terminate, (ii) declare that the obligations of each Issuing Bank to issue
Letters of Credit are terminated, whereupon the obligations to issue Letters of
Credit shall terminate, and/or (iii) declare that the unpaid principal amount
of, and any and all accrued interest on, the Obligations and all accrued fees to
be, and the same shall thereupon be, immediately due and payable, without
presentment, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and of acceleration, except as may be
specifically provided for herein), all of which are hereby expressly waived by
the Borrower, and (iv) require the Borrower to pay to the Administrative Agent
an amount equal to the aggregate face amount of all outstanding Letters of
Credit to be held by the Administrative Agent (for the benefit of itself and the
Lenders) as cash collateral for the Obligations in respect of the Letters of
Credit, whereupon the Borrower shall immediately pay such amount to the
Administrative Agent without presentment, demand, notice or protest or other
requirements of any kind, all of which are hereby expressly waived by the
Borrower.  Notwithstanding the foregoing, the provisions of this Section 11.02
shall not apply to Obligations of any Loan Party under or in connection with any
Interest Rate Contract or foreign exchange contract with any Lender or Affiliate
of any Lender, the rights and remedies with respect to which shall be governed
by the terms of such contracts and applicable law.


ARTICLE XII


THE ADMINISTRATIVE AGENT

12.01       Appointment.


(A)           EACH LENDER HEREBY DESIGNATES AND APPOINTS CIBC AS THE
ADMINISTRATIVE AGENT OF SUCH LENDER UNDER THIS AGREEMENT, AND EACH LENDER HEREBY
IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION ON ITS
BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT, THE NOTES AND THE LOAN DOCUMENTS
AND TO EXERCISE SUCH POWERS AS ARE SET FORTH HEREIN OR THEREIN TOGETHER WITH
SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.  AS TO ANY MATTERS NOT
EXPRESSLY PROVIDED FOR BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO EXERCISE ANY DISCRETION OR TAKE
ANY ACTION.  NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE AGENT SHALL BE
REQUIRED TO ACT OR REFRAIN FROM ACTING (AND SHALL BE FULLY PROTECTED IN SO
ACTING OR REFRAINING FROM ACTING) UPON THE INSTRUCTIONS OF THE REQUISITE LENDERS
(UNLESS THE INSTRUCTIONS OR CONSENT OF ALL OF THE LENDERS IS REQUIRED HEREUNDER
OR THEREUNDER) AND SUCH INSTRUCTIONS SHALL BE BINDING UPON ALL LENDERS;
PROVIDED, HOWEVER, THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY
ACTION WHICH (I) THE ADMINISTRATIVE AGENT BELIEVES WILL EXPOSE IT TO PERSONAL
LIABILITY UNLESS THE ADMINISTRATIVE AGENT RECEIVES AN INDEMNIFICATION
SATISFACTORY TO IT FROM THE LENDERS WITH RESPECT TO SUCH ACTION OR (II) IS
CONTRARY TO THIS AGREEMENT, THE NOTES, THE OTHER LOAN DOCUMENTS OR APPLICABLE
LAW.  THE ADMINISTRATIVE AGENT AGREES TO ACT AS SUCH ON THE EXPRESS CONDITIONS
CONTAINED IN THIS ARTICLE XII.


(B)           THE PROVISIONS OF THIS ARTICLE XII ARE SOLELY FOR THE BENEFIT OF
THE ADMINISTRATIVE AGENT AND THE LENDERS, AND NONE OF THE LOAN PARTIES SHALL
HAVE ANY RIGHTS TO RELY ON OR ENFORCE ANY OF THE PROVISIONS HEREOF (OTHER THAN
AS EXPRESSLY SET FORTH IN SECTION 12.07).  IN PERFORMING ITS FUNCTIONS AND
DUTIES UNDER THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL ACT SOLELY AS AGENT
OF THE LENDERS AND DOES NOT ASSUME AND SHALL NOT BE DEEMED TO HAVE ASSUMED ANY
OBLIGATION OR RELATIONSHIP OF AGENCY, TRUSTEE OR FIDUCIARY WITH OR FOR ANY LOAN
PARTY.  THE ADMINISTRATIVE AGENT MAY PERFORM ANY OF ITS DUTIES HEREUNDER, OR
UNDER THE LOAN DOCUMENTS, BY OR THROUGH ITS AGENTS OR EMPLOYEES.

12.02       Nature of Duties.  The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement or
in the Loan Documents.  The duties of the Administrative Agent shall be
mechanical and administrative in nature.  The Administrative Agent shall not
have by reason of this Agreement a

62


--------------------------------------------------------------------------------




 

fiduciary relationship in respect of any Holder.  Nothing in this Agreement or
any of the Loan Documents, expressed or implied, is intended to or shall be
construed to impose upon the Administrative Agent any obligations in respect of
this Agreement or any of the Loan Documents except as expressly set forth herein
or therein.  Each Lender shall make its own independent investigation of the
financial condition and affairs of the Borrower and the other Loan Parties in
connection with the Loans hereunder and shall make its own appraisal of the
credit worthiness of the Borrower and the other Loan Parties initially and on a
continuing basis, and the Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Holder
with any credit or other information with respect thereto (except for reports
required to be delivered by the Administrative Agent under the terms of this
Agreement).  If the Administrative Agent seeks the consent or approval of the
Lenders to the taking or refraining from taking of any action hereunder, the
Administrative Agent shall send notice thereof to each Lender.  The
Administrative Agent shall promptly notify each Lender at any time that the
Lenders so required hereunder have instructed the Administrative Agent to act or
refrain from acting pursuant hereto.

12.03       Rights, Exculpation, etc.


(A)           LIABILITIES; RESPONSIBILITIES.  NONE OF THE AGENTS, ANY AFFILIATE
OF ANY AGENT, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS OR CONSULTANTS SHALL BE LIABLE TO ANY HOLDER FOR ANY ACTION TAKEN OR
OMITTED BY THEM HEREUNDER, UNDER THE NOTES OR UNDER ANY OF THE LOAN DOCUMENTS,
OR IN CONNECTION THEREWITH, EXCEPT THAT NO PERSON SHALL BE RELIEVED OF ANY
LIABILITY IMPOSED BY LAW FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE
ADMINISTRATIVE AGENT SHALL NOT BE LIABLE FOR ANY APPORTIONMENT OR DISTRIBUTION
OF PAYMENTS MADE BY IT IN GOOD FAITH, AND IF ANY SUCH APPORTIONMENT OR
DISTRIBUTION IS SUBSEQUENTLY DETERMINED TO HAVE BEEN MADE IN ERROR THE SOLE
RECOURSE OF ANY HOLDER TO WHOM PAYMENT WAS DUE, BUT NOT MADE, SHALL BE TO
RECOVER FROM OTHER HOLDERS ANY PAYMENT IN EXCESS OF THE AMOUNT TO WHICH THEY ARE
DETERMINED TO HAVE BEEN ENTITLED.  THE ADMINISTRATIVE AGENT SHALL NOT BE
RESPONSIBLE TO ANY HOLDER FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR
WARRANTIES HEREIN OR FOR THE EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY,
LEGALITY, ENFORCEABILITY, COLLECTIBILITY, OR SUFFICIENCY OF THIS AGREEMENT, THE
NOTES OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY, OR FOR THE FINANCIAL CONDITION OF THE BORROWER OR ANY OTHER LOAN
PARTY.  THE ADMINISTRATIVE AGENT IS NOT MAKING ANY REPRESENTATION AND WARRANTY
IN CONNECTION WITH, AND SHALL NOT BE REQUIRED TO MAKE ANY INQUIRY CONCERNING,
THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF
THIS AGREEMENT, THE NOTES OR ANY OF THE LOAN DOCUMENTS, OR THE FINANCIAL
CONDITION OF THE BORROWER OR ANY OTHER LOAN PARTY, OR THE EXISTENCE OR POSSIBLE
EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT.


(B)           RIGHT TO REQUEST INSTRUCTIONS.  THE ADMINISTRATIVE AGENT MAY AT
ANY TIME REQUEST INSTRUCTIONS FROM THE LENDERS (AND AFTER ALL OBLIGATIONS OWING
TO THE LENDERS HAVE BEEN PAID IN FULL, FROM THE HOLDERS) WITH RESPECT TO ANY
ACTIONS OR APPROVALS WHICH BY THE TERMS OF ANY OF THE LOAN DOCUMENTS THE
ADMINISTRATIVE AGENT IS PERMITTED OR REQUIRED TO TAKE OR TO GRANT, AND THE
ADMINISTRATIVE AGENT SHALL BE ABSOLUTELY ENTITLED TO REFRAIN FROM TAKING ANY
ACTION OR TO WITHHOLD ANY APPROVAL AND SHALL NOT BE UNDER ANY LIABILITY
WHATSOEVER TO ANY PERSON FOR REFRAINING FROM ANY ACTION OR WITHHOLDING ANY
APPROVAL UNDER ANY OF THE LOAN DOCUMENTS UNTIL IT SHALL HAVE RECEIVED SUCH
INSTRUCTIONS FROM THOSE LENDERS OR HOLDERS, AS THE CASE MAY BE, FROM WHOM THE
ADMINISTRATIVE AGENT IS REQUIRED TO OBTAIN SUCH INSTRUCTIONS FOR THE PERTINENT
MATTER IN ACCORDANCE WITH THE LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, NO HOLDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST
THE ADMINISTRATIVE AGENT AS A RESULT OF THE ADMINISTRATIVE AGENT ACTING OR
REFRAINING FROM ACTING UNDER THE LOAN DOCUMENTS IN ACCORDANCE WITH THE
INSTRUCTIONS OF ALL LENDERS OR, WHERE REQUIRED BY THE EXPRESS TERMS OF THIS
AGREEMENT, A LESSER PROPORTION OF THE LENDERS, OR OF ALL HOLDERS (AFTER THE
OBLIGATIONS OWING TO THE LENDERS HAVE BEEN PAID IN FULL).


(C)           INTRALINKS.  ANY INFORMATION, NOTICE, DOCUMENT OR OTHER
COMMUNICATION POSTED BY THE ADMINISTRATIVE AGENT ON INTRALINKS SHALL CONSTITUTE
DELIVERY OF SUCH INFORMATION, NOTICE, DOCUMENT OR OTHER COMMUNICATION TO EACH
LENDER UPON RECEIPT BY SUCH LENDER OF NOTIFICATION FROM THE ADMINISTRATIVE AGENT
THAT SUCH INFORMATION, NOTICE, DOCUMENT OR OTHER COMMUNICATION HAS BEEN POSTED.

12.04       Reliance.  The Administrative Agent shall be entitled to rely upon
any written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder, upon advice of legal counsel, independent public
accountants and other experts selected by it.

 

63


--------------------------------------------------------------------------------


 

12.05       Indemnification.  To the extent that the Administrative Agent, in
its capacity as such, is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, reasonable costs, reasonable expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against it in any way relating to or arising out of the Loan Documents or any
action taken or omitted by the Administrative Agent under the Loan Documents, in
proportion to each Lender’s Pro Rata Share, determined at the time such
indemnity is sought; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence, bad faith or willful misconduct.  The obligations of
the Lenders under this Section 12.04 shall survive the payment in full of the
Loans and all other Obligations and the termination of this Agreement.  In the
event that after payment and distribution of any amount by the Administrative
Agent to Lenders, any Lender or third party, including the Borrower, any
creditor of the Borrower or a trustee in bankruptcy, recovers from the
Administrative Agent any amount found to have been wrongfully paid to the
Administrative Agent or disbursed by the Administrative Agent to Lenders, then
Lenders, in proportion to their respective Pro Rata Shares, shall reimburse the
Administrative Agent for all such amounts.

12.06       The Administrative Agent Individually.  With respect to the Loans
made by it CIBC shall have and may exercise the same rights and powers hereunder
and is subject to the same obligations and liabilities as and to the extent set
forth herein for any other Lender.  The terms “Lenders” or “Requisite Lenders”
or any similar terms shall, unless the context clearly otherwise indicates,
include CIBC in its individual capacity as a Lender or one of the Requisite
Lenders.  CIBC and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of banking, trust or other business with the
Borrower, any of its Subsidiaries or any of its Affiliates as if it were not
acting as the Administrative Agent pursuant hereto.

12.07       Successor Administrative Agents.


(A)           RESIGNATION.  THE ADMINISTRATIVE AGENT MAY RESIGN FROM THE
PERFORMANCE OF ALL ITS FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY GIVING AT
LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE BORROWER AND THE LENDERS. 
SUCH RESIGNATION SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR
ADMINISTRATIVE AGENT OF APPOINTMENT PURSUANT TO THIS SECTION 12.07.


(B)           APPOINTMENT BY REQUISITE LENDERS.  UPON ANY SUCH NOTICE OF
RESIGNATION, THE REQUISITE LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT SELECTED FROM AMONG THE LENDERS, WHICH APPOINTMENT SHALL BE
SUBJECT TO THE PRIOR WRITTEN APPROVAL OF THE BORROWER (WHICH MAY NOT BE
UNREASONABLY WITHHELD, AND SHALL NOT BE REQUIRED UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT).


(C)           APPOINTMENT BY RETIRING ADMINISTRATIVE AGENT.  IF A SUCCESSOR
ADMINISTRATIVE AGENT SHALL NOT HAVE BEEN APPOINTED WITHIN THE THIRTY (30) DAY
PERIOD PROVIDED IN SECTION 12.07(A), THE RETIRING ADMINISTRATIVE AGENT SHALL
THEN APPOINT A SUCCESSOR ADMINISTRATIVE AGENT WHO SHALL SERVE AS THE
ADMINISTRATIVE AGENT UNTIL SUCH TIME, IF ANY, AS THE REQUISITE LENDERS APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE.  EACH LENDER SHALL INDEMNIFY
AND HOLD THE ADMINISTRATIVE AGENT HARMLESS FOR AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
REASONABLE COSTS, REASONABLE EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST IT IN ANY
WAY RELATING TO OR ARISING OUT OF THE APPOINTMENT OF A SUCCESSOR ADMINISTRATIVE
AGENT PURSUANT TO THE TERMS OF THIS SUBSECTION (C).


(D)           RIGHTS OF THE SUCCESSOR AND RETIRING ADMINISTRATIVE AGENTS.  UPON
THE ACCEPTANCE OF ANY APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER BY A
SUCCESSOR ADMINISTRATIVE AGENT, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL
THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT. 
AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AS
ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS ARTICLE XII SHALL INURE TO ITS
BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.

12.08       Relations Among Lenders.  Each Lender agrees that it will not take
any legal action, nor institute any actions or proceedings, against the Borrower
or any other Loan Party without the prior written consent of the

64


--------------------------------------------------------------------------------




 

Requisite Lenders.  Without limiting the generality of the foregoing, no Lender
may accelerate or otherwise enforce its portion of the Obligations, except in
accordance with Section 11.02.

12.09       Concerning the Loan Documents.


(A)           AUTHORITY.  EACH LENDER AUTHORIZES AND DIRECTS THE ADMINISTRATIVE
AGENT TO ENTER INTO ANY LOAN DOCUMENTS FOR THE BENEFIT OF THE LENDERS.  EACH
LENDER AGREES THAT ANY ACTION TAKEN BY THE ADMINISTRATIVE AGENT OR ALL LENDERS
(OR, WHERE REQUIRED BY THE EXPRESS TERMS OF THIS AGREEMENT, A LESSER PROPORTION
OF THE LENDERS) IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, AND THE EXERCISE BY THE ADMINISTRATIVE AGENT OR ALL LENDERS (OR,
WHERE SO REQUIRED, SUCH LESSER PROPORTION) OF THE POWERS SET FORTH HEREIN OR
THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO,
SHALL BE AUTHORIZED AND BINDING UPON ALL OF THE LENDERS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE ADMINISTRATIVE AGENT SHALL HAVE THE SOLE AND
EXCLUSIVE RIGHT AND AUTHORITY TO (I) ACT AS THE DISBURSING AND COLLECTING AGENT
FOR THE LENDERS WITH RESPECT TO ALL PAYMENTS AND COLLECTIONS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE LOAN DOCUMENTS; (II) EXECUTE AND DELIVER
EACH LOAN DOCUMENT AND ACCEPT DELIVERY OF EACH SUCH AGREEMENT DELIVERED BY ANY
LOAN PARTY AND (III) EXCEPT AS MAY BE OTHERWISE SPECIFICALLY RESTRICTED BY THE
TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EXERCISE ALL REMEDIES GIVEN
TO THE ADMINISTRATIVE AGENT OR THE LENDERS UNDER THE LOAN DOCUMENTS, APPLICABLE
LAW OR OTHERWISE.


(B)           DELIVERY OF INFORMATION.  TO THE EXTENT NOT SEPARATELY DELIVERED
BY THE BORROWER, THE ADMINISTRATIVE AGENT AGREES TO DELIVER TO EACH LENDER (BY
INTRALINKS IN ACCORDANCE WITH SECTION 12.03(C), MAIL, COURIER OR FAX) THE
INFORMATION, NOTICES, STATEMENTS AND OTHER COMMUNICATIONS DELIVERED IN WRITING
BY THE BORROWER TO THE ADMINISTRATIVE AGENT PURSUANT TO ARTICLE VII.

12.10       Other Agents.  Notwithstanding any other provision of this Agreement
or any of the other Loan Documents, the Syndication Agents and Documentation
Agents in their capacity as such are named as such for recognition purposes
only, and in their capacities as such shall have no powers, rights, duties,
responsibilities or liabilities with respect to this Agreement and the other
Loan Documents and the transactions contemplated hereby and thereby.


ARTICLE XIII


MISCELLANEOUS

13.01       Assignments and Participations.


(A)           ASSIGNMENTS.  NO ASSIGNMENT OR PARTICIPATION OF ANY LENDER’S
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT AND THE NOTES SHALL BE MADE EXCEPT IN
ACCORDANCE WITH THIS SECTION 13.01.  EACH LENDER MAY ASSIGN TO ONE OR MORE
ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE NOTES IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 13.01.


(B)           LIMITATIONS ON ASSIGNMENTS.  EACH ASSIGNMENT SHALL BE SUBJECT TO
THE FOLLOWING CONDITIONS:  (I) EACH ASSIGNMENT SHALL BE OF A CONSTANT, AND NOT A
VARYING, RATABLE PERCENTAGE OF ALL OF THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS IN RESPECT OF ITS INTEREST BEING ASSIGNED UNDER THIS AGREEMENT AND
ITS NOTE AND, IN THE CASE OF A PARTIAL ASSIGNMENT, SHALL BE IN A MINIMUM
PRINCIPAL AMOUNT OF $5,000,000, EXCEPT THAT SUCH LIMITATION SHALL NOT APPLY TO
(X) AN ASSIGNMENT BY ANY LENDER OF ANY PORTION OF ITS RIGHTS AND OBLIGATIONS TO
ANOTHER LENDER OR AN AFFILIATE OR APPROVED FUND OF ANY LENDER OR (Y) AN
ASSIGNMENT BY ANY LENDER OF ALL OF ITS RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT TO AN ELIGIBLE ASSIGNEE, (II) EACH SUCH ASSIGNMENT SHALL BE TO AN
ELIGIBLE ASSIGNEE, AND (III) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT, FOR ITS ACCEPTANCE AND RECORDING IN THE
REGISTER, AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A PROCESSING AND
RECORDATION FEE OF $3,500 (EXCEPT IN THE CASE OF AN ASSIGNMENT TO AN AFFILIATE
OF THE ASSIGNING LENDER OR AN APPROVED FUND OF THE ASSIGNING LENDER, THE
PROCESSING AND RECORDATION FEE SHALL BE $500 AND NONE OF THE OTHER FOREGOING
CONDITIONS SHALL APPLY) AND WITHOUT BEING SUBJECT TO THE FOREGOING CONDITIONS. 
UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING IN THE REGISTER, FROM
AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE AND
ACCEPTED BY THE ADMINISTRATIVE AGENT (WHICH EFFECTIVE DATE SHALL NOT BE ANY
EARLIER THAN THE DATE ON WHICH THE ADMINISTRATIVE AGENT SO ACCEPTS AND RECORDS
THE ASSIGNMENT AND ACCEPTANCE IN THE REGISTER), (X) THE ASSIGNEE THEREUNDER
SHALL, IN ADDITION TO ANY RIGHTS AND OBLIGATIONS HEREUNDER HELD BY IT
IMMEDIATELY PRIOR TO SUCH EFFECTIVE DATE, IF ANY, HAVE THE RIGHTS AND
OBLIGATIONS

65


--------------------------------------------------------------------------------




 


HEREUNDER THAT HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE AND SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, HAVE THE SAME
RIGHTS AND BENEFITS HEREUNDER AS IF IT WERE AN ORIGINAL LENDER HEREUNDER AND (Y)
THE ASSIGNING LENDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER
HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH
ITS RIGHTS AND BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN
THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE REMAINING PORTION
OF SUCH ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, THE
ASSIGNING LENDER SHALL CEASE TO BE A PARTY HERETO).


(C)           THE REGISTER.  THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE
AS AGENT FOR THE BORROWER, SHALL MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION
13.10 A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT
AND A REGISTER (THE “REGISTER”) FOR THE RECORDATION OF THE NAMES AND ADDRESSES
OF THE LENDERS AND THE TERM LOAN COMMITMENT AND REVOLVING LOAN COMMITMENT OF
EACH LENDER FROM TIME TO TIME AND WHETHER SUCH LENDER IS AN ORIGINAL LENDER OR
THE ASSIGNEE OF ANOTHER LENDER PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE.  THE
ADMINISTRATIVE AGENT SHALL INCUR NO LIABILITY OF ANY KIND TO THE BORROWER, ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON WITH RESPECT TO ITS MAINTENANCE OF
THE REGISTER OR THE RECORDATION OF INFORMATION THEREIN.  THE ADMINISTRATIVE
AGENT WILL RENDER A MONTHLY STATEMENT OF SUCH ACCOUNTS TO THE BORROWER.  EACH
SUCH STATEMENT SHALL BE DEEMED FINAL, BINDING AND CONCLUSIVE UPON THE BORROWER
AND THE OTHER LOAN PARTIES IN ALL RESPECTS AS TO ALL MATTERS REFLECTED THEREIN
(ABSENT MANIFEST ERROR) UNLESS THE BORROWER, WITHIN THIRTY (30) DAYS AFTER THE
DATE SUCH STATEMENT IS RENDERED, DELIVERS TO THE ADMINISTRATIVE AGENT WRITTEN
NOTICE OF ANY OBJECTIONS WHICH THE BORROWER MAY HAVE TO ANY SUCH STATEMENT.  IN
THAT EVENT, ONLY THOSE ITEMS EXPRESSLY OBJECTED TO IN SUCH NOTICE SHALL BE
DEEMED TO BE DISPUTED BY THE BORROWER.  THE ENTRIES IN THE REGISTER SHALL BE
FINAL, CONCLUSIVE AND BINDING UPON THE BORROWER AND THE OTHER LOAN PARTIES FOR
ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE BORROWER, EACH OF ITS SUBSIDIARIES
AND EACH OTHER LOAN PARTY, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS A LENDER HEREUNDER FOR ALL
PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY
THE BORROWER OR ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.  NO ASSIGNMENT OF ANY TERM LOAN COMMITMENT, REVOLVING
LOAN COMMITMENT, LOAN OR NOTE, OR ANY INTEREST THEREIN, SHALL BE EFFECTIVE
UNLESS AND UNTIL THE ASSIGNMENT AND ACCEPTANCE HAS BEEN ACCEPTED BY THE
ADMINISTRATIVE AGENT AND REGISTERED IN THE REGISTER.  THIS SECTION 13.01(C)
SHALL BE CONSTRUED SO THAT ALL TERM LOAN COMMITMENTS, REVOLVING LOAN
COMMITMENTS, LOANS AND NOTES, AND ANY INTEREST THEREIN, ARE MAINTAINED AT ALL
TIMES IN “REGISTERED FORM” WITHIN THE MEANING OF SECTIONS 163(F), 871(H) AND
881(C) OF THE CODE.

(d)           Fee.  Upon its receipt of an Assignment and Acceptance executed by
the assigning Lender and an Eligible Assignee and a processing and recordation
fee of $3,500 (except in the case of an assignment to an Affiliate of the
assigning Lender or an Approved Fund of the assigning Lender, the processing and
recordation fee shall be $500 and none of the other foregoing conditions shall
apply) (payable by the assigning Lender or the assignee, as shall be agreed
between them), the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in compliance with this Agreement and in substantially
the form of Exhibit A hereto, (i) accept such Assignment and Acceptance, (ii)
record the information contained therein in the Register and (iii) give prompt
notice thereof to the Borrower.

(f)            Participations.  Each Lender may sell participations to one or
more commercial banks, lending institutions, finance companies, insurance
companies, other financial institutions or funds in or to all or a portion of
its rights and/or obligations under and in respect of any and all facilities
under this Agreement (including, without limitation, all or a portion of any or
all of its Term Loan Commitments, Revolving Loan Commitments hereunder and the
Loans owing to it); provided, however, that (i) such Lender’s obligations under
this Agreement (including, without limitation, its Term Loan Commitments,
Revolving Loan Commitments hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) such participant’s rights to agree or to restrict such Lender’s ability to
agree to the modification, waiver or release of any of the terms of the Loan
Documents, to consent to any action or failure to act by any party to any of the
Loan Documents or any of their respective Affiliates, or to exercise or refrain
from exercising any powers or rights which any Lender may have under or in
respect of the Loan Documents, shall be limited to the right to consent to (A)
any increase in or extension of the Revolving Loan Commitment of the Lender from
whom such participant purchased a participation, (B) the reduction of the
principal of, or rate or amount of interest (other than interest accruing at the
default rate) on, the Loans subject to such participation (other than by the
payment or prepayment thereof), (C) the postponement of any date fixed for any
payment of principal of, or interest on, the Loans subject to such participation
(except with

66


--------------------------------------------------------------------------------




 

respect to any modifications of the provisions relating to prepayments of Loans
and other Obligations), (D) releasing any Material Guarantor of its obligations
under a Guaranty (other than in connection with any sale of such Guarantor
permitted hereunder, in which case such release shall be automatic upon such
sale) and (E) releasing any material portion of any collateral securing the
Obligations (other than in connection with any sale of assets or sale of a
Subsidiary permitted hereunder).

(f)            Information Regarding the Borrower.  Any Lender may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 13.01, disclose to the assignee or
participant or proposed assignee or participant, any information relating to the
Borrower or any Subsidiary of the Borrower or any other Loan Party furnished to
such Lender by the Administrative Agent or by or on behalf of the Borrower, such
Subsidiary or such Loan Party; provided that, prior to any such disclosure, such
assignee or participant, or proposed assignee or participant, shall agree to
preserve in accordance with Section 13.23 the confidentiality of any
confidential information described therein.

(g)           Payment to Participants.  Anything in this Agreement to the
contrary notwithstanding, in the case of any participation, all amounts payable
by the Borrower under the Loan Documents shall be calculated and made in the
manner and to the parties required hereby as if no such participation had been
sold.

(h)           Lenders’ Creation of Security Interests.  Notwithstanding any
other provision set forth in this Agreement, any Lender may at any time create a
security interest in all or any portion of its rights under this Agreement and
its Notes (including, without limitation, Obligations owing to it and the Notes
held by it) in favor of any Federal Reserve Bank of the Federal Reserve Board
without notice to or consent of the Borrower or the Administrative Agent.

13.02       Relations Among Lenders.  Each Lender agrees that it will not take
any action, nor institute any actions or proceedings, against the Borrower or
any other Loan Party with respect to the Obligations, without the prior written
consent of Requisite Lenders.

13.03       Replacement of Lender.  In the event that a Replacement Event occurs
and is continuing with respect to any Lender, the Borrower may designate a
Replacement Lender to assume such Lender’s Revolving Loan Commitment hereunder,
to purchase the Loans and participations of such Lender and such Lender’s rights
hereunder, without recourse to or representation or warranty by, or expense to,
such Lender for a purchase price equal to the outstanding principal amount of
the Loans payable to such Lender plus any accrued but unpaid interest on such
Loans and accrued but unpaid fees owing to such Lender, and upon such
assumption, purchase and substitution, and subject to the execution and delivery
to the Administrative Agent by the Replacement Lender of documentation
satisfactory to the Administrative Agent (pursuant to which such Replacement
Lender shall assume the obligations of such original Lender under this
Agreement), the Replacement Lender shall succeed to the rights and obligations
of such Lender hereunder and such Lender shall no longer be a party hereto or
have any rights hereunder, provided that the obligations of the Borrower to such
Lender under Section 13.05 hereof with respect to events occurring or
obligations arising before such replacement shall survive such replacement.

13.04       Expenses.


(A)           GENERALLY.  THE BORROWER AGREES UPON DEMAND TO PAY, OR REIMBURSE
THE ADMINISTRATIVE AGENT FOR, ALL OF THE ADMINISTRATIVE AGENT’S REASONABLE
AUDIT, LEGAL, APPRAISAL, VALUATION, FILING, DOCUMENT DUPLICATION AND
REPRODUCTION AND INVESTIGATION EXPENSES AND FOR ALL OTHER REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES OF EVERY TYPE AND NATURE (INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF A SINGLE LEGAL
COUNSEL (AND LOCAL COUNSEL, IF ANY), AUDITORS, ACCOUNTANTS, APPRAISERS,
PRINTERS, INSURANCE AND ENVIRONMENTAL ADVISERS, AND OTHER CONSULTANTS AND
AGENTS) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH (I) THE
PREPARATION, NEGOTIATION, AND EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; (II) THE INTERPRETATION OF THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, THE SATISFACTION OR ATTEMPTED SATISFACTION OF ANY OF THE CONDITIONS
SET FORTH IN ARTICLE V), THE OTHER LOAN DOCUMENTS AND THE MAKING OF THE LOANS
HEREUNDER; (III) THE ONGOING ADMINISTRATION OF THIS AGREEMENT AND THE LOANS,
INCLUDING CONSULTATION WITH ATTORNEYS IN CONNECTION THEREWITH AND WITH RESPECT
TO THE ADMINISTRATIVE AGENT’S RIGHTS AND RESPONSIBILITIES UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND THE ADMINISTRATIVE AGENT’S PERIODIC AUDITS OF
THE BORROWER AND THE OTHER LOAN PARTIES TO THE EXTENT PROVIDED HEREIN; (IV) THE
PROTECTION, COLLECTION OR ENFORCEMENT OF ANY OF THE OBLIGATIONS OR THE
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS; (V) THE

67


--------------------------------------------------------------------------------





 


COMMENCEMENT, DEFENSE OR INTERVENTION IN ANY COURT PROCEEDING RELATING IN ANY
WAY TO THE OBLIGATIONS, THE ASSETS OF ANY LOAN PARTY, ANY LOAN PARTY, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (VI) THE RESPONSE TO, AND
PREPARATION FOR, ANY SUBPOENA OR REQUEST FOR DOCUMENT PRODUCTION WITH WHICH THE
ADMINISTRATIVE AGENT IS SERVED OR DEPOSITION OR OTHER PROCEEDING IN WHICH THE
ADMINISTRATIVE AGENT IS CALLED TO TESTIFY, IN EACH CASE, RELATING IN ANY WAY TO
THE OBLIGATIONS, THE ASSETS OF ANY LOAN PARTY, ANY LOAN PARTY, THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS; AND (VII) ANY AMENDMENTS, CONSENTS, WAIVERS,
ASSIGNMENTS, RESTATEMENTS, OR SUPPLEMENTS TO ANY OF THE LOAN DOCUMENTS AND THE
PREPARATION, NEGOTIATION, AND EXECUTION OF THE SAME.


(B)           AFTER DEFAULT.  THE BORROWER FURTHER AGREES TO PAY OR REIMBURSE
THE ADMINISTRATIVE AGENT AND EACH LENDER UPON DEMAND FOR ALL OUT-OF-POCKET COSTS
AND EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES OF A
SINGLE COUNSEL (AND LOCAL COUNSEL, REGULATORY COUNSEL AND SUCH ADDITIONAL
COUNSEL AS THE ADMINISTRATIVE AGENT REASONABLY DETERMINES ARE NECESSARY IN LIGHT
OF CONFLICTS OF INTEREST OR THE AVAILABILITY OF DIFFERENT CLAIMS OR DEFENSES) TO
THE ADMINISTRATIVE AGENT AND THE LENDERS, AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT (I) IN ENFORCING ANY LOAN DOCUMENT OR ANY OF
THE OBLIGATIONS OR ANY SECURITY THEREFOR OR EXERCISING OR ENFORCING ANY OTHER
RIGHT OR REMEDY AVAILABLE BY REASON OF SUCH EVENT OF DEFAULT; (II) IN CONNECTION
WITH ANY REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS PROVIDED UNDER
THIS AGREEMENT IN THE NATURE OF A “WORK-OUT” OR IN ANY INSOLVENCY OR BANKRUPTCY
PROCEEDING; (III) IN COMMENCING, DEFENDING OR INTERVENING IN ANY LITIGATION OR
IN FILING A PETITION, COMPLAINT, ANSWER, MOTION OR OTHER PLEADINGS IN ANY LEGAL
PROCEEDING RELATING TO THE OBLIGATIONS, THE PROPERTY, ANY LOAN PARTY AND RELATED
TO OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OF THE OTHER
LOAN DOCUMENTS; AND (IV) IN TAKING ANY OTHER ACTION IN OR WITH RESPECT TO ANY
SUIT OR PROCEEDING (BANKRUPTCY OR OTHERWISE) DESCRIBED IN CLAUSES (I) THROUGH
(III) ABOVE.

13.05       Indemnity.  The Borrower further agrees to defend, protect,
indemnify, and hold harmless the Administrative Agent, the Syndication Agent,
the Documentation Agents, each of the Lenders and each of their respective
Affiliates, and their respective officers, directors, employees, attorneys and
agents (including, without limitation, those retained in connection with the
satisfaction or attempted satisfaction of any of the conditions set forth in
Article V) (collectively, the “Indemnitees”) from and against any and all
liabilities, obligations, losses (other than loss of profits), damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (excluding any taxes and including, without
limitation, the reasonable fees and disbursements of a single counsel (and local
counsel, if any) for such Indemnitees in connection with any investigative,
administrative or judicial proceeding, whether or not such Indemnitees shall be
designated a party thereto), imposed on, incurred by, or asserted against such
Indemnitees in any manner relating to or arising out of (a) this Agreement, the
Notes, the other Loan Documents, or any act, event or transaction related or
attendant thereto, the making of the Loans, the issuance of Letters of Credit,
the management of such Loans and Letters of Credit, the use or intended use of
the proceeds of the Loans, or any of the transactions contemplated by the Loan
Documents, or (b) any Liabilities and Costs under any Environmental Health or
Safety Requirements or Law or common law principles arising from or in
connection with the past, present or future operations of any Loan Party or any
of its predecessors in interest, or the past, present or future environmental
condition of any Property of any Loan Party, the presence of asbestos-containing
materials at any Property of any Loan Party or the Release or threatened Release
of any Contaminant into the environment from any Property of any Loan Party or
to which any Loan Party sent any Contaminant for treatment, storage disposal or
recycling (collectively, the “Indemnified Matters”); provided, however, the
Borrower shall have no obligation to an Indemnitee hereunder with respect to
Indemnified Matters caused by or resulting from the willful misconduct, bad
faith or gross negligence of any Indemnitee or disputes among Indemnitees, as
determined by a court of competent jurisdiction in a judgment or order.  Each
Loan Party shall be prohibited from asserting a claim against any Indemnitee for
special, indirect, consequential or punitive damages arising from or in
connection with the Credit Agreement or any Loan Documents.  To the extent that
the undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall contribute the maximum portion which it is permitted
to pay and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Matters incurred by the Indemnitees.

13.06       Change in Accounting Principles.  If any change in the accounting
principles used in the preparation of the most recent financial statements
referred to in Section 7.01 are hereafter required or permitted by the rules,
regulations, pronouncements and opinions of the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions) and are adopted by the Borrower and
its Subsidiaries with the agreement of its independent certified public
accountants and such changes result in a change in the method or results of
calculation of any of the covenants, standards or terms found

68


--------------------------------------------------------------------------------




 

in Article IX and Article X, the parties hereto agree to enter into negotiations
in order to amend such provisions so as to equitably reflect such changes with
the desired result that the criteria for evaluating compliance with such
covenants, standards and terms by the Borrower and its Subsidiaries shall be the
same after such changes as if such changes had not been made; provided, however,
(i) no change in GAAP that would affect the method of calculation of any of the
covenants, standards or terms shall be given effect in such calculations until
such provisions are amended, in a manner satisfactory to the Requisite Lenders
and the Borrower, to so reflect such change in accounting principles and (ii)
the Borrower shall be deemed to be in compliance with such covenants if and to
the extent that the Borrower would have been in compliance therewith under GAAP
as in effect immediately prior to such change.

13.07       Setoff.  In addition to any Liens granted under the Loan Documents
and any rights now or hereafter granted under applicable law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
any Affiliate of any Lender is hereby authorized by the Borrower and each other
Loan Party at any time and from time to time, without notice to any Person (any
such notice being hereby expressly waived) to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured
(but not including trust accounts)) and any other Indebtedness at any time held
or owing by such Lender or any of its Affiliates to or for the credit or the
account of the Borrower or such other Loan Party against and on account of the
Obligations of the Borrower to such Lender or any of its Affiliates, including,
but not limited to, all Loans and all claims of any nature or description
arising out of or in connection with this Agreement or the Notes, irrespective
of whether or not (i) such Lender shall have made any demand hereunder or (ii)
the Administrative Agent, at the request or with the consent of the Requisite
Lenders, shall have declared the principal of and interest on the Loans and
other amounts due hereunder and under the Notes to be due and payable as
permitted by Article XI and even though such Obligations may be contingent or
unmatured.  Each Lender agrees that it shall not, without the express consent of
the Requisite Lenders, and that it shall, to the extent it is lawfully entitled
to do so, upon the request of the Requisite Lenders, exercise its setoff rights
hereunder against any accounts of the Borrower or any other Loan Party now or
hereafter maintained with such Lender or any of its Affiliates.

13.08       Ratable Sharing.  The Lenders agree among themselves that (i) with
respect to all amounts received by them which are applicable to the payment of
the Obligations (excluding the amounts described in Sections 3.04, 3.05 and
4.01(f)) equitable adjustment will be made so that, in effect, all such amounts
will be shared among them ratably in accordance with their Pro Rata Shares,
whether received by voluntary payment, by the exercise of the right of setoff or
banker’s lien, by counterclaim or cross-action or by the enforcement of any or
all of the Obligations (excluding the amounts described in Sections 3.04, 3.05
and 4.01(f), (ii) if any of them shall by voluntary payment or by the exercise
of any right of counterclaim, setoff, banker’s lien or otherwise, receive
payment of a proportion of the aggregate amount of the Obligations held by it,
which is greater than the amount which such Lender is entitled to receive
hereunder, the Lender receiving such excess payment shall purchase, without
recourse or warranty, an undivided interest and participation (which it shall be
deemed to have done simultaneously upon the receipt of such payment) in such
Obligations owed to the others so that all such recoveries with respect to such
Obligations shall be applied ratably in accordance with their Pro Rata Shares;
provided, however, that if all or part of such excess payment received by the
purchasing party is thereafter recovered from it, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such party to the extent necessary to adjust for such recovery, but without
interest except to the extent the purchasing party is required to pay interest
in connection with such recovery.  Each of the Loan Parties agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 13.08 may, to the fullest extent permitted by law, exercise all its
rights of payment (including, subject to Section 13.07, the right of setoff)
with respect to such participation as fully as if such Lender were the direct
creditor of the Borrower or such Loan Party in the amount of such participation.

13.09       Amendments and Waivers.  Unless otherwise provided in this
Agreement, no amendment or modification of any provision of this Agreement or
any other Loan Document shall be effective without the written agreement of the
Requisite Lenders (or the Administrative Agent at the written direction or with
the written consent of the Requisite Lenders) and the Borrower, and no
termination or waiver of any provision of this Agreement or any other Loan
Document, or consent to any departure by the Borrower or any other Loan Party
therefrom, shall be effective without the written concurrence of the Requisite
Lenders (or the Administrative Agent at the written direction or with the
written consent of the Requisite Lenders).  Notwithstanding the foregoing:

69


--------------------------------------------------------------------------------




 

(a)           Any amendment, modification, termination, waiver or consent with
respect to any of the following shall be effective only with the written
agreement of each Lender directly affected thereby:  (i) reduction of the
principal of, or rate or amount of interest on, its portion of the Loans or
Reimbursement Obligations or any fees or other amounts payable to such Lender
(other than by the payment or prepayment thereof), (ii) postponement of any date
fixed for any payment of principal of, or interest on, any Loans or
Reimbursement Obligations made or held by such Lender or any fees or other
amounts payable to such Lender (other than with respect to any modifications of
the provisions relating to prepayments of Loans and other Obligations), or (iii)
any increase in the amount of, or extension of, any Revolving Loan Commitment of
such Lender;

(b)           Any amendment, modification, termination, waiver or consent with
respect to any of the following shall be effective only with the written
agreement of each Lender:  (i) amendment of the definition of “Requisite
Lenders”, or (ii) amendment of Section 3.03(a), Section 13.08 or this Section
13.09;

(c)           Any amendment, modification, termination, waiver or consent with
respect to releasing any Material Guarantor or substantially all of the
Guarantors of its obligations under a Guaranty (other than in connection with
any sale of such Guarantor permitted hereunder, in which case such release shall
be automatic upon such sale) shall be effective only with the written agreement
of Lenders whose Pro Rata Shares, in the aggregate, are not less than 95.0%:

(d)           Any amendment, modification, termination, waiver or consent with
respect to any of the respective rights or obligations of the Issuing Bank, the
Swing Loan Lender or the Administrative Agent set forth in this Agreement or any
other Loan Document shall be effective only by a written agreement, signed by
the Issuing Bank, the Swing Loan Lender or the Administrative Agent, as
applicable, in addition to the Lenders, if any, required as provided herein to
take such action; and

(e)           The Fee Letter may be amended or modified, and any rights
thereunder waived, in a writing signed by the parties thereto.

Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given.  No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.

13.10       Notices.


(A)           UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ANY NOTICE OR OTHER
COMMUNICATION HEREIN REQUIRED OR PERMITTED TO BE GIVEN SHALL BE IN WRITING AND
MAY BE PERSONALLY SERVED, FAXED OR SENT BY COURIER SERVICE OR UNITED STATES
CERTIFIED MAIL AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED IN PERSON
OR BY COURIER SERVICE, UPON RECEIPT OF A FACSIMILE OR THREE (3) BUSINESS DAYS
AFTER DEPOSIT IN THE UNITED STATES MAIL WITH POSTAGE PREPAID AND PROPERLY
ADDRESSED.  NOTICES TO THE ADMINISTRATIVE AGENT PURSUANT TO ARTICLES II, III OR
XII SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY THE ADMINISTRATIVE AGENT.  FOR THE
PURPOSES HEREOF, THE ADDRESSES OF THE PARTIES HERETO (UNTIL NOTICE OF A CHANGE
THEREOF IS DELIVERED AS PROVIDED IN THIS SECTION 13.10) SHALL BE AS SET FORTH ON
THE SIGNATURE PAGE OF ANY APPLICABLE ASSIGNMENT AND ACCEPTANCE, LENDER ADDENDUM,
OR, AS TO EACH PARTY, AT SUCH OTHER ADDRESS AS MAY BE DESIGNATED BY SUCH PARTY
IN A WRITTEN NOTICE TO ALL OF THE OTHER PARTIES TO THIS AGREEMENT.


(B)           THE BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE
FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LIABILITIES, OBLIGATIONS, LOSSES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, DISBURSEMENTS AND EXPENSES OF ANY
KIND OR NATURE (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND DISBURSEMENTS
OF COUNSEL TO ANY SUCH INDEMNITEE) WHICH MAY BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE IN ANY MANNER RELATING TO OR ARISING OUT OF
ANY ACTION TAKEN OR OMITTED BY SUCH INDEMNITEE IN GOOD FAITH IN RELIANCE ON ANY
NOTICE OR OTHER WRITTEN COMMUNICATION IN THE FORM OF A FACSIMILE PURPORTING TO
BE FROM THE BORROWER; PROVIDED THAT THE BORROWER SHALL HAVE NO OBLIGATION UNDER
THIS SECTION 13.10(B) TO AN INDEMNITEE WITH RESPECT TO ANY INDEMNIFIED MATTER
CAUSED BY OR RESULTING FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT OF THAT INDEMNITEE, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A JUDGMENT OR ORDER.

 

70


--------------------------------------------------------------------------------



 

13.11       Survival of Warranties and Agreements.  All representations and
warranties made herein and all obligations of the Borrower in respect of taxes,
indemnification and expense reimbursement shall survive the execution and
delivery of this Agreement and the other Loan Documents, the making and
repayment of the Loans and the termination of this Agreement and shall not be
limited in any way by the passage of time or occurrence of any event and shall
expressly cover time periods when the Administrative Agent or any of the Lenders
may have come into possession or control of any assets of any Loan Party.

13.12       Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of the Administrative Agent or any Lender in the exercise
of any power, right or privilege under this Agreement, the Notes or any of the
other Loan Documents shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.  All rights and
remedies existing under this Agreement, the Notes and the other Loan Documents
are cumulative to and not exclusive of any rights or remedies otherwise
available.

13.13       Marshalling; Payments Set Aside.  Neither the Administrative Agent
nor any Lender shall be under any obligation to marshal any assets in favor of
the Borrower, any other Loan Party or any other Person or against or in payment
of any or all of the Obligations.  To the extent that the Borrower makes a
payment or payments to the Administrative Agent or the Lenders, or any of such
Persons exercises its rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

13.14       Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default or Default if such action is taken or
condition exists.

13.15       Severability.  In case any provision in or obligation under this
Agreement, the Notes or the other Loan Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

13.16       Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement or be given any substantive effect.

13.17       Governing Law.  THIS AGREEMENT SHALL BE INTERPRETED, AND THE RIGHTS
AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

13.18       Limitation of Liability.  No claim may be made by the Borrower, any
other Loan Party, any Lender, the Administrative Agent or any other Person
against the Administrative Agent or any other Lender or the Affiliates,
directors, officers, employees, attorneys or agents of any of them for any
special, consequential or punitive damages in respect of any claim for breach of
contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or the Notes or the other Loan
Documents, or any act, omission or event occurring in connection therewith; and
the Borrower, each other Loan Party, each Lender and the Administrative Agent
hereby waive, release and agree not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

13.19       Successors and Assigns.  This Agreement, the Notes and the other
Loan Documents shall be binding upon the parties thereto and their respective
successors and assigns and shall inure to the benefit of the parties thereto and
the successors and permitted assigns of the Lenders.  The rights hereunder of
the Borrower and the other Loan Parties, or any interest therein, may not be
assigned without the written consent of all Lenders.

71


--------------------------------------------------------------------------------




 

13.20       Certain Consents and Waivers.


(A)           PERSONAL JURISDICTION.

(i)      EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE BORROWER AND THE
OTHER LOAN PARTIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT SITTING IN NEW YORK, NEW YORK, AND ANY COURT HAVING JURISDICTION
OVER APPEALS OF MATTERS HEARD IN SUCH COURTS, IN ANY ACTION OR PROCEEDING
ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT, WHETHER ARISING IN
CONTRACT, TORT, EQUITY OR OTHERWISE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  EACH OF THE BORROWER AND THE OTHER LOAN PARTIES IRREVOCABLY
DESIGNATES AND APPOINTS CT CORPORATION, AS ITS AGENT (THE “PROCESS AGENT”) FOR
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT, SUCH SERVICE
BEING HEREBY ACKNOWLEDGED TO BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. 
EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE BORROWER AND THE OTHER LOAN
PARTIES AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  EACH OF THE BORROWER AND THE OTHER LOAN
PARTIES WAIVES IN ALL DISPUTES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF
THE COURT CONSIDERING THE DISPUTE.

(ii)     EACH OF THE BORROWER AND THE OTHER LOAN PARTIES AGREES THAT THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO PROCEED AGAINST THE BORROWER OR ANY
OF THE OTHER LOAN PARTIES OR THEIR RESPECTIVE PROPERTY IN A COURT IN ANY
LOCATION TO ENABLE THE ADMINISTRATIVE AGENT AND THE LENDERS TO REALIZE ON ANY
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER
ENTERED IN FAVOR OF THE ADMINISTRATIVE AGENT OR ANY LENDER.  EACH OF THE
BORROWER AND THE OTHER LOAN PARTIES WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE
LOCATION OF THE COURT IN WHICH THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
COMMENCE A PROCEEDING DESCRIBED IN THIS SECTION 13.20(a)(ii).


(B)           SERVICE OF PROCESS.  EACH OF THE BORROWER AND THE OTHER LOAN
PARTIES IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE PROCESS AGENT
OR THE BORROWER’S OR SUCH LOAN PARTY’S NOTICE ADDRESS SPECIFIED BELOW, SUCH
SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING.  EACH OF THE
BORROWER AND THE OTHER LOAN PARTIES IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY
OTHER LOAN DOCUMENT IN ANY JURISDICTION SET FORTH ABOVE.  NOTHING HEREIN SHALL
AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.


(C)           WAIVER OF JURY TRIAL.  EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS, THE BORROWER AND THE OTHER LOAN PARTIES IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE NOTES OR
ANY OTHER LOAN DOCUMENT.

72


--------------------------------------------------------------------------------




 

13.21       Counterparts; Effectiveness; Inconsistencies.  This Agreement and
any amendments, waivers, consents, or supplements hereto may be executed in
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  This Agreement shall become effective against the Borrower,
each other Loan Party, each Lender and the Administrative Agent on the date
hereof when each such party hereto executes and delivers this Agreement.  This
Agreement and each of the other Loan Documents shall be construed to the extent
reasonable to be consistent one with the other, but to the extent that the terms
and conditions hereof are actually inconsistent with the terms and conditions of
any other Loan Document, this Agreement shall govern.

13.22       Entire Agreement.  This Agreement, taken together with all of the
other Loan Documents, embodies the entire agreement and understanding among the
parties hereto and supersedes all prior agreements and understandings, written
and oral, relating to the subject matter hereof.

13.23       Confidentiality.


(A)           THE LENDERS SHALL HOLD ALL NONPUBLIC INFORMATION OBTAINED FROM ANY
LOAN PARTY PURSUANT TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN
ACCORDANCE WITH SUCH LENDER’S CUSTOMARY PROCEDURES FOR HANDLING CONFIDENTIAL
INFORMATION OF THIS NATURE AND IN ACCORDANCE WITH SAFE AND SOUND BANKING
PRACTICES AND IN ANY EVENT ANY LENDER MAY MAKE DISCLOSURE (I) TO ITS AFFILIATES
OR TO ANY OTHER LENDER, (II) TO ITS ACCOUNTANTS, ATTORNEYS AND OTHER ADVISORS
WHO ARE NOTIFIED OF THE CONFIDENTIAL NATURE THEREOF (PROVIDED IN THE CASE OF (I)
AND (II) THAT SUCH PARTIES SHALL BE SUBJECT TO THE PROVISIONS OF THIS SECTION
13.23(A) TO THE SAME EXTENT AS SUCH LENDER), (III) AS REASONABLY REQUIRED BY A
BONA FIDE OFFEREE, TRANSFEREE OR PARTICIPANT (INCLUDING, FOR PURPOSES OF THIS
SECTION 13.23(A), ANY COUNTERPARTY OR PROSPECTIVE COUNTERPARTY TO ANY CREDIT
DEFAULT SWAP OR SIMILAR CREDIT DERIVATIVE TRANSACTION RELATING TO THE
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT) IN CONNECTION WITH THE
CONTEMPLATED TRANSFER OR PARTICIPATION, PROVIDED THAT ANY SUCH OFFEREE,
TRANSFEREE OR PARTICIPANT AGREES IN WRITING (AND REQUIRES ANY OF ITS OFFEREES,
TRANSFEREES OR PARTICIPANTS TO AGREE IN WRITING) TO COMPLY WITH THIS SECTION
13.23(A) OR AN EQUIVALENT THEREOF, (IV) AS REQUIRED OR REQUESTED BY ANY
GOVERNMENTAL AUTHORITY OR REPRESENTATIVE THEREOF, (V) PURSUANT TO ANY APPLICABLE
REQUIREMENT OF LAW OR LEGAL PROCESS, (VI) IN CONNECTION WITH THE EXERCISE OF ITS
REMEDIES HEREUNDER, OR (VII) TO THE EXTENT THE SAME HAS BECOME PUBLICLY
AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS AGREEMENT.  IN NO EVENT
SHALL ANY LENDER BE OBLIGATED OR REQUIRED TO RETURN ANY MATERIALS FURNISHED BY
THE BORROWER OR ANY OTHER LOAN PARTY; PROVIDED, HOWEVER, EACH OFFEREE SHALL BE
REQUIRED TO AGREE THAT IF IT DOES NOT BECOME A TRANSFEREE OR PARTICIPANT IT
SHALL RETURN ALL MATERIALS FURNISHED TO IT BY THE BORROWER OR ANY OTHER LOAN
PARTY IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 13.23(A) OR
OTHERWISE IN THE LOAN DOCUMENTS, THE INFORMATION SUBJECT TO ANY CONFIDENTIALITY
REQUIREMENT SHALL NOT INCLUDE, AND THE ADMINISTRATIVE AGENT AND EACH LENDER MAY
DISCLOSE WITHOUT LIMITATION OF ANY KIND, ANY INFORMATION WITH RESPECT TO THE
“TAX TREATMENT” AND “TAX STRUCTURE” (IN EACH CASE, WITHIN THE MEANING OF
TREASURY REGULATION SECTION 1.6011-4) OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND ALL MATERIALS OF ANY KIND (INCLUDING OPINION OR OTHER TAX ANALYSES) THAT ARE
PROVIDED TO THE ADMINISTRATIVE AGENT OR SUCH LENDER RELATING TO SUCH TAX
TREATMENT AND TAX STRUCTURE; PROVIDED THAT WITH RESPECT TO ANY DOCUMENT OR
SIMILAR ITEM THAT IN EITHER CASE CONTAINS INFORMATION CONCERNING THE TAX
TREATMENT OR TAX STRUCTURE OF THE TRANSACTIONS AS WELL AS OTHER INFORMATION,
THIS SENTENCE SHALL ONLY APPLY TO SUCH PORTIONS OF THE DOCUMENT OR SIMILAR ITEM
THAT RELATE TO THE TAX TREATMENT OR TAX STRUCTURE OF THE LOANS, LETTERS OF
CREDIT AND TRANSACTIONS CONTEMPLATED HEREBY.  THE LOAN PARTIES ACKNOWLEDGE THAT
ONE OR MORE OF THE LENDERS MAY TREAT ITS LOANS AS PART OF A TRANSACTION THAT IS
SUBJECT TO TREASURY REGULATION SECTION 1.6011-4 OR SECTION 301.6112-1, AND THE
ADMINISTRATIVE AGENT AND SUCH LENDER OR LENDERS, AS APPLICABLE, MAY FILE SUCH
IRS FORMS OR MAINTAIN SUCH LISTS AND OTHER RECORDS AS THEY MAY DETERMINE IS
REQUIRED BY SUCH TREASURY REGULATIONS.

13.24       Patriot Act Information.  Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name, address and tax identification number of the Borrower and other
information regarding the Borrower that will allow such Lender or the
Administrative Agent, as applicable, to identify Borrower in accordance with the
Patriot Act.  The Borrower hereby agrees to provide the Lenders with such
information necessary to comply

73


--------------------------------------------------------------------------------




 

with the Patriot Act. This notice is given in accordance with the requirements
of the Patriot Act and is effective as to the Lenders and the Administrative
Agent.

[Signatures appear on the following pages]

 

74


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

WATSON PHARMACEUTICALS, INC.

 

 

 

By:

/s/ R. Todd Joyce

 

 

 

 

 

Title:

Vice President, Corporate

 

 

Controller and Treasurer

 

CANADIAN IMPERIAL BANK OF
COMMERCE., acting through its New York
agency, as Administrative Agent

 

 

 

 

By:

/s/ Doug Cornett

 

 

 

Name: Doug Cornett

 

 

Title:   Authorized Signatory

 

 

 

 

By:

/s/ E. Lindsay Gordon

 

 

 

Name: E. Lindsay Gordon

 

 

Title:   Authorized Signatory

 

 

 

 

WACHOVIA CAPITAL MARKETS, LLC.,
as Syndication Agent, Joint Bookrunner and
Co-Lead Arranger

 

 

 

 

By:

/s/ Kirk Tesch

 

 

 

Name: Kirk Tesch

 

 

Title:  Vice President

 

 

 

 

CIBC WORLD MARKETS CORP., as Joint
Bookrunner and Co-Lead Arranger

 

 

 

By:

/s/ Doug Cornett

 

 

 

Name: Doug Cornett

 

 

Title:   Managing Director

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as

 

Documentation Agent

 

 

 

 

By:

/s/ Paul K. Stimpfl

 

 

 

Name:       Paul K. Stimpfl

 

 

Title:        Senior Vice President

 

 

 

 

UNION BANK OF CALIFORNIA, N.A., as

 

Documentation Agent

 

 

 

 

By:

/s/ Peter Thompson

 

 

 

Name: Peter Thompson

 

 

Title:  Vice President

 

 

 

 

SUMITOMO MITSUI BANKING
CORPORATION, as

 

Documentation Agent

 

 

 

 

By:

/s/ Shigeru Tsuru

 

 

 

Name:  Shigeru Tsuru

 

 

Title:    Joint General Manager

 

S-1


--------------------------------------------------------------------------------


ANNEX I

ADDRESSES FOR NOTICES

LOAN PARTIES

 

 

 

Watson Pharmaceuticals, Inc., and its Subsidiaries

 

311 Bonnie Circle
Corona, California 92880-2882
Attention: Chief Financial Officer
Phone: 800-249-5499
Fax: 951-493-5817

 

 

 

 

 

With a copy to:

 

 

 

 

 

311 Bonnie Circle
Corona, California 92880-2882
Attention: General Counsel
Phone: 800-249-5499
Fax: 951-493-5817

 

 

 

ADMINISTRATIVE AGENT

 

Canadian Imperial Bank of Commerce,
acting through its New York agency

 

Primary Credit Contact:

 

 

300 Madison Avenue
New York, NY 10017
Attention: Renee Dudley
Phone: 212-856-6781
Fax: 212-856-3763

 


--------------------------------------------------------------------------------




 

ANNEX II

Pricing Grid

Ratings

 

Commitment Fee

 

Applicable Margin
for Eurodollar Loans

 

Applicable Margin
for Base Rate Loans

 

³ BBB+/Baa1

 

.100

%

.500

%

.000

%

 

 

 

 

 

 

 

 

BBB/Baa2

 

.125

%

.625

%

.000

%

 

 

 

 

 

 

 

 

BBB-/Baa3

 

.150

%

.750

%

.000

%

 

 

 

 

 

 

 

 

BB+/Ba1

 

.200

%

1.00

%

.000

%

 

 

 

 

 

 

 

 

< BB+/Ba1

 

.250

%

1.25

%

.250

%

 

The ratings referred to above are the credit ratings assigned to this credit
facility by each of S&P and Moody’s, respectively.  In the event of split
ratings, if the two ratings are one level apart, the higher rating shall apply,
and if the two ratings are more than one level apart, the level that is one
level higher than the lower of the two ratings shall apply.


--------------------------------------------------------------------------------




 

ANNEX III

[EBITDA Table]


--------------------------------------------------------------------------------




 

ANNEX IV

[Schedule of Guarantors]

 


--------------------------------------------------------------------------------